113 F.Supp.2d 441 (2000)
Akil AL-JUNDI, on behalf of himself and all others similarly situated, et al., Plaintiffs,
v.
Vincent MANCUSI, et al., Defendants.
No. 75-CV-132.
United States District Court, W.D. New York.
August 28, 2000.
*442 Ellen Yacknin, Rochester, NY, Brooklyn, NY, Michael Deutsch, Chicago, IL, Dennis Cunningham, San Francisco, CA, Joseph J. Heath, Syracuse, NY, Daniel Meyers, Daniel Meyers, New York, NY, Harry W. Brown, Harry Brown, Roanoke, VI, for Plaintiff.
Richard E. Moot, Damon & Morey, Buffalo, NY, Donald Berens, New York State Department of Law, Deputy Asst. Attorney General in Charge, Albany, NY, for Defendant Vincent Mancusi.
Mitchell J. Banas, Jr., Jaeckle, Fleischmann & Mugel, Buffalo, NY, for Defendant Karl Pfeil.
Joshua J. Effron, Effron & Stewart, Delmar, NY, Donald Berens, New York State Department of Law, Deputy Asst. Attorney General in Charge, Albany, NY, for Defendant John S. Keller.

DECISION and ORDER

FINAL APPROVAL OF SETTLEMENT AND DISTRIBUTION OF SETTLEMENT PROCEEDS PURSUANT TO RULE 23(e) FEDERAL RULES OF CIVIL PROCEDURE
TELESCA, District Judge.


*443
                              TABLE OF CONTENTS
                                 THE DECISION
  I INTRODUCTION ....................................................... 443
 II PROCEDURE FOR EVALUATING CLAIMS .................................... 444
    A. Verification of Class Membership ................................ 444
    B. The Claim Process ............................................... 444
    C. The Evaluation Process .......................................... 445
III DEATH CLAIMS ....................................................... 446
 IV TESTIMONY .......................................................... 447
  V CONCLUSION ......................................................... 449
                                  APPENDIX
  I INJURY CLAIMS AND AMOUNTS AWARDED .................................. 450
 II DEATH CLAIMS AND AMOUNTS AWARDED ................................... 561
III DISALLOWED OR WITHDRAWN CLAIMS ..................................... 564
 IV CORROBORATING TESTIMONY ............................................ 564


INTRODUCTION
The plaintiffs in this class action were inmates in D-Yard at the Attica Correctional Facility ("Attica") on September 13, 1971. They brought this action seeking damages for civil rights violations, claiming that they were injured by law enforcement officers during and after the retaking of Attica on September 13, 1971, which ended a four-day riot. The case was commenced on September 12, 1974 and has a long, complex procedural history, including several trials and appeals. On August 12, 1999, the case was re-assigned to this Court for expedited treatment pursuant to the decision of the Second Circuit Court of Appeals dated August 3, 1999. Following intensive negotiations, the parties presented a proposed Settlement Agreement dated January 4, 2000 which provided for the State of New York (without admitting liability) to pay $8,000,000.00 into a fund to be apportioned by the Court among the qualified plaintiff class members. The terms of the settlement require the Court to determine the individual awards in proportion to the seriousness of the injuries sustained by all class members making claims. The Settlement Agreement also provides that a separate fund be established in the amount of $4,000,000.00 by the State for disbursement to plaintiffs' class attorneys for legal services rendered during the past 25 years in addition to those rendered in these proceedings. Allocation of those funds will be dealt with in a separate decision.
The intent of the settlement is to limit recovery to only class members who were defined in a 1979 Decision as those Attica inmates who were in D-Yard on September 13, 1971. The settlement is specific in this regard and, therefore, cannot cover injuries sustained by inmates who are not class members even though they may have been injured elsewhere at Attica on or after September 13, 1971. Nor, unfortunately, can the settlement benefit the families of the deceased or injured hostages. A significant benefit of the settlement process was to afford the class members the opportunity to testify publicly and to bring this case to a conclusion without establishing fault or responsibility. Finality and resolution are thus achieved to the extent possible under the circumstances presented to this Court.
A fairness hearing was held on February 14, 2000 which gave class members the *444 opportunity to express their views with respect to the proposed settlement. This Court then issued a Decision and Order dated February 15, 2000 granting preliminary approval of the proposed settlement and directing that notice of the settlement terms be provided to class members by regular mail and by publication. Class members were required to file sworn claim forms by no later than July 7, 2000 in order to participate in the settlement. Class members were also informed that each would be given the opportunity to supplement his claim with in-court testimony if he so desired. Class members choosing not to testify would have their claims fully considered on the basis of the sworn claim form along with any documentary proof in support of the claim.

PROCEDURE FOR EVALUATING CLAIMS
The settlement requires the Court to make a proportionate, equitable distribution of the settlement fund among the qualified class members. A procedure was established for each class member to make a claim and for the Court to evaluate the claim and determine its value based upon the comparative seriousness of the injuries sustained. All claims, including the death claims, shall be paid from the settlement fund which was initially established in the amount of $8,000,000 paid into the Registry of the Court subject to the Court's control.

Verification of Class Membership
The Settlement Agreement provides that only class members are entitled to share in the proceeds of the settlement fund. The plaintiffs' class is defined in a Decision and Order dated October 31, 1979, as "all persons who were on September 13, 1971 inmates of the Attica Correctional Facility, Wyoming County, N.Y., and who were present in D-yard of Attica on such date." Following the announcement of the settlement on February 14, 2000, this Court received 581 claims from individuals claiming to be class members. It was critical to first verify the claimant's membership in the plaintiffs' class. The Court reviewed Attica prison records listing the name of every inmate incarcerated at Attica on September 13, 1971 and separately identifying those inmates who were present in D-Yard on that date. The Court also examined the inmate's individual prison files produced by the New York State Department of Corrections during the discovery phase of this litigation to search for any documentary evidence which could confirm whether or not he was at Attica and present in D-Yard on September 13, 1971. If no documents were found, then a separate notice was sent by the Court to that claimant or his representative providing him with an opportunity within one month to supplement his claim with any evidence to refute the presumption that the claimant was not present in D-Yard on September 13, 1971.
Those persons whose claims were disallowed or withdrawn are listed in Appendix III and are not entitled to share in the settlement proceeds.

The Claim Process
A claim form was made available to each claimant together with instructions for completing and filing the claim with the Court by no later than July 7, 2000. A small number of claims were accepted after the July 7, 2000 deadline from claimants who provided a reasonable explanation for not filing sooner. Each claimant was to verify that he was an inmate in the Attica Correctional Facility in D-Yard on September 13, 1971 and was injured as a result of the retaking. Each was required to describe the nature and extent of the injuries sustained together with any supporting medical information which might be helpful to the Court. Once the claim was filed, each was afforded the opportunity to testify in support of his claim in open court. However, many chose not to testify but instead relied upon their verified claims together with any additional supporting *445 material. Appearance in Court was not mandatory to prove the value of a claim. Those who chose to testify gained no financial advantage over those who chose not to testify.
Approximately 200 plaintiffs chose to testify in support of their claims during the period May through August, 2000. Approximately 160 appeared in person and gave their testimony at the Federal Courthouse in Rochester, New York. Many traveled at their own expense from various locations in New York, and from New Jersey, South Carolina, Ohio, Pennsylvania, Florida, and Minnesota. With the cooperation of the New York State Department of Corrections, those plaintiffs who are currently incarcerated in various New York prisons were able to give their testimony by telephone or video conference from the prison where they are located. The remaining incarcerated plaintiffs were transported by the New York State Department of Corrections and, with the cooperation of the U.S. Marshal and the Immigration and Naturalization Service, Court was convened at the Federal Detention Facility in Batavia, New York on August 2, 2000 and their testimony was taken.

The Evaluation Process
A distribution formula was adopted which equitably distributes the settlement proceeds among the qualified claimants. Each claim was evaluated and placed in one of five categories based upon the relative seriousness of the injuries sustained. Those categories represent groups of injured inmates ranging from those who were least injured in Category I to the death claims in Category V. The following categories were established based upon a discernible cluster of inmates having suffered a similar degree of injuries in each category. This determination was made after hearing all claims and evaluating all injuries sustained by each claimant. Some overlap was inevitable because the process was not scientific and a mathematical certainty could not be achieved.
Category I Inmates in this category were beaten, ran the gauntlet, received physical injuries, suffered emotional distress, nightmares, etc., or experienced any combination of these occurrences.
Category II Inmates in this category received beatings which resulted in broken bones, including broken fingers, broken ribs, loss of teeth, and continue to suffer from emotional distress.
Category III Inmates in this category received gunshot wounds and/or were singled out for special treatment such as being subjected to more severe, repeated beatings which resulted in a permanent disability and continuing emotional distress.
Category IV Inmates in this category received very severe, multiple beatings, were subjected to acts of torture, or were severely wounded by gunfire. The injuries were life-threatening and resulted in serious permanent disability, either physical or emotional.
Category V Inmates in this category died as a result of gunshot wounds received during the retaking.
I found the claimants, for the most part, to be credible and some understated the extent of their injuries and how those injuries affected their lives. Many gave testimony under obvious emotional strain  finding it difficult to recount the events after suppressing memories for 29 years. And, many remain casualties because of lingering physical problems and the inability to erase memories of Attica.
Generally their testimony, as to the extent of their injuries and the treatment they received on September 13, 1971, was consistent with information contained in "The Official Report of the New York State Special Commission on Attica," (The McKay Commission) and with testimony in a number of Court of Claims trials arising out of the Attica uprising.
*446 A number of the plaintiffs testified that their sole source of income is provided by public assistance. Indeed, many are destitute. The awards the Court makes today are not intended to be a substitute for public assistance for day-to-day costs of living but rather to supplement such assistance to enhance the lives of the plaintiffs. Indeed, the majority of the awards contemplated are of a modest sum and not large enough to be a substitute for other assistance received by the former inmate plaintiffs.


DISPOSITION OF CLAIMS
TOTAL CLAIMS FILED:               581
DUPLICATE CLAIMS FILED           - 38
DISALLOWED OR WITHDRAWN CLAIMS   - 41
                                 ____
TOTAL VALID CLAIMS                502



                               AMOUNT
BREAKDOWN BY CATEGORY    PER CLAIM
CATEGORY I:       260     $  6,500.00
CATEGORY II:      112     $ 10,000.00
CATEGORY III:      95     $ 31,000.00
CATEGORY IV:       15     $125,000.00
CATEGORY V:        20     $ 25,000.00
                 ____
SUBTOTAL          502


TOTAL ALLOWABLE CLAIMS 502
Having examined all claims, I determine that the amount awarded to each of the claimants is fair and equitable given the circumstances presented and the limited funds available for distribution.

DEATH CLAIMS
Although 29 inmates died as a result of gunshot wounds inflicted by the authorities during and after the retaking, only 20 claims were made on their behalf by their legal representatives. Their claims are placed in a separate category and are listed in Appendix II.
In determining the value to be apportioned to each death claim, the Court is limited to considering only the deceased inmate's conscious pain and suffering as the measure of damage. As provided in the New York Estates Powers and Trusts Law, § 11-3.3,
[w]here an injury causes the death of a person the damages recoverable for such injury are limited to those accruing before death and shall not include damages for or by reason of death, except that the reasonable funeral expenses of the decedent, paid by the estate or for the payment of which the estate is responsible, shall be recoverable in such action. The damages recovered become part of the estate of the deceased. (Emphasis added.)
The plaintiffs initially sought recovery for injuries resulting from a variety of civil rights violations under 42 U.S.C. § 1983. No claim was made either in the complaint or amended complaint for wrongful death of those killed. Therefore, in determining the amount to be awarded to the estates of those inmates who died from injuries received during the retaking, the Court is limited to considerations of the extent of claimant's conscious pain and suffering prior to dying. Factors such as the inmate's future earning capacity, life expectancy, age, and health, which would normally be considered in a wrongful death action under New York law in determining damages, are not relevant in this instance. Put simply, these are not wrongful death cases because they were not alleged as such in the complaint. These are cases where the severity of the plaintiffs' injuries caused death and the measure of damage is the extent of the conscious pain and suffering endured. With only sparse records available 29 years after the event, the task of determining the extent of conscious pain and suffering was difficult.
The testimony of surviving inmates who witnessed the shooting of some of the inmates indicated that they either died quickly or lingered at most for hours.[1] Most died in the prison infirmary or while lying in D-Yard. All died on September 13, 1971 with the exception of William *447 McKinney who died on September 15, 1971 at Meyer Memorial Hospital in Buffalo, New York.
Because the settlement fund consists of a fixed sum which is to be distributed among both injured inmates who lived and those who died from injuries received on September 13, 1971, considerations of proportionality are imperative. There are only so many dollars to be apportioned among those who were injured and those who died as a result of the injuries received during the retaking. Under ideal circumstances with unlimited resources for compensation, many of the inmates (those killed and those who survived with extensive injuries) might be entitled to larger awards.
After weighing all these factors, I determine that each death claim shall be awarded $25,000 which is to be paid to the legal representative of the deceased inmate's estate. I also determine that a $2,000 enhancement for the two additional days of conscious pain and suffering sustained by William McKinney is appropriate for a total award to his estate of $27,000.
Although the amount awarded to inmates who were killed is less than the amount awarded to those inmates who were severely injured and tortured or who survived their gunshot wounds, it reflects the limited period of time the deceased inmates experienced conscious pain and suffering in comparison to those inmates who have suffered with their injuries for the past 29 years  injuries, in many cases, which have been severely disabling or extremely painful. This determination in no way discounts or minimizes the severity of the pain suffered by those inmates who died as a result of their injuries, but instead attempts to fairly apportion a limited settlement fund among class members who received a wide variety of injuries.
I feel the apportionment of the settlement fund among the living and the dead is fair. Not perfect  but fair.
A list of each death claim and the amount awarded to the respective legal representative, together with a synopsis of each claim, appears in Appendix II.

TESTIMONY
On May 24, 2000, this Court began hearing testimony of the individual plaintiffs which, for many, was a highly emotional experience. They expressed gratitude for the opportunity to finally tell their stories. For many, the privilege of recounting their odyssey was of greater value than achieving compensation. And for some, time had run out and their stories were told by surviving family members.
The recurring theme was that they found themselves in D-Yard on September 9, 1971 (the start of the riot) simply by being in the wrong place at the wrong time. Each had his own story of how he got there.
At first, realizing that they were not under the immediate control of the guards, a carnival-like atmosphere prevailed. But, they knew that this new found freedom would not last. Each of the inmates was helpless to end the impasse and some described it as being in "no man's land." They waited for something to happen  they all knew it would not end peacefully.
It rained heavily the night before the retaking. They knew that Corrections Officer Quinn had died and that negotiations had ended. They prepared themselves for the worst and, on September 13th, they were not disappointed.
They testified about hearing the whirring noise of the helicopter that hovered over D-Yard in the misty, gray early morning hours of September 13, 1971 and seeing the clouds of gas it delivered to immobilize the inmates. They heard announcements over a bullhorn to "raise your hands above your head and go to the nearest officer and you will not be hurt." Unfortunately, that was not the case. Gunfire started simultaneously which "sounded like it came from automatic *448 weapons."[2] At first, they thought the gunfire was with rubber bullets  merely to stun them or frighten them. But, as they saw inmates around them being shot, they knew that it was "for real." Bullets were everywhere, chipping concrete from the barrage of gunfire. They testified of the helplessness and the fear they felt as they sought refuge behind any object in the unprotected courtyard.
When the shooting stopped, they were corralled and directed by the guards and troopers to move into A-Yard. As they entered A-Yard, they were ordered to remove their clothing and lie face down in the mud. If they moved, they were beaten and, in some instances, shot by the troopers. They were humiliated as they lay nude, next to each other, face down in the mud  beaten if they raised their heads. They were then ordered to get up and move single file with their hands over their heads and ordered to run "the gauntlet" through the A-Yard tunnel. As the inmates ran or crawled or stumbled in the tunnel leading to A-Block with their hands behind their heads and stripped of their clothing, the corrections officers hit them with their clubs  calling them "nigger" or "nigger lover S.O.B." and other racial epithets. Each described the viciousness of the beatings with vivid detail.
Many of the plaintiffs could not recall how many times they were beaten while going from D-Yard to A-Yard and eventually placed in a single cell with three or more inmates  all nude  all in need of medical attention. While in their cells, they were beaten, tortured with Russian roulette, and each was eventually given one baloney sandwich 24 hours later on September 14, 1971.
One factor was common among all plaintiffs: the treatment they received stripped them of their dignity and they felt dehumanized, "like garbage." The force used upon them after the retaking ranged from brutal beatings and acts of torture to killings. As one former inmate testified, "[i]t was all so unnecessary  all they had to do was to wait it out  we had nowhere to go."
The events of the morning of September 13, 1971 left indelible impressions upon each of the plaintiffs after having been subjected to indignities and unwarranted, brutal treatment. Although they have left Attica, Attica has not left them. After having been assured that nothing would happen to them if they followed orders and proceeded to the nearest corrections officer, they were nonetheless shot at and beaten in the same instance. Many cannot shed their bitterness of that betrayal. In a report submitted by Dr. David J. Barry, a psychiatrist, he concluded that "[t]he tragic, and yet devastating, attack on the inmates by the officers was a psychological as well as physical stressor of such magnitude that only a few could be expected to escape lasting adverse effects."
The events testified to by the former inmates were corroborated in a comprehensive report prepared on October 7, 1975 by Justice Bernard S. Meyer, acting as Special Assistant Attorney General, submitted to then-Governor Hugh L. Carey. Justice Meyer wrote:
Clearly the State has dealt unfairly with the inmates and affirmative action is necessary to correct the situation. Whether any individual enforcement official was justified in firing the shots he did, whether some of the shots fired resulted from malice, from emotion and *449 hostility, improper planning by the assault commanders or their failure properly to instruct their men, the fact that 39 men died and 89 men were wounded by enforcement official gunfire though the inmates had no firearms makes indelibly clear that more force was used then was necessary to accomplish the retaking.
Whether malicious or the unfortunate result of false rumors of throat slitting and castration, it is evident from testimony under oath that criminal acts of brutality to inmates occurred during the rehousing.
And concerning the status of criminal investigations, Justice Meyer reported that:
... [at present writing], four years after the riot, 62 inmates have been charged in 42 indictments with 1,289 separate counts while but for one indictment, for reckless endangerment, has been handed up with respect to a crime by a State Trooper. (Emphasis mine.)
Following the report, Governor Hugh L. Carey, on December 21, 1976, announced that he would pardon seven inmates and commute the sentence of an eighth to "close the book" on the 1971 Attica prison riot because it was,
irrefutably clear that the State, through its highest officials, failed abysmally in upholding [principles of evenhanded justice] in the handling of the Attica investigation and prosecution ... [therefore] equal justice by way of further prosecutions is no longer possible.
In so doing, the State of New York was precluded from pursuing any criminal charges against any of the officers who took part in the retaking on September 13, 1971. "Attica lurks as a dark shadow over our system of justice," Governor Carey concluded.
Just because it is history does not mean it is all in the past. Indeed, Attica is the ghost that has never stopped haunting its survivors  including both the inmates and the families of the deceased guards and prison personnel. But at least the settlement of this case provides the basis for the former inmates to close the book on the past and to focus on the future. It was best said by Gene Hitchens as he concluded his testimony:
I'm leaving Attica here today, your Honor. This is where Attica ends for me ... I don't want to talk about it [anymore]. I don't want to live it again.
A list of the claimants and the amount to be paid to each from the settlement fund is in Appendix I together with a synopsis of each claim.

CONCLUSION
For the reasons set forth in my February 15, 2000 Order, and this Decision and Order, I find that the settlement is fair and equitable considering all of the circumstances surrounding the history of this case. I further find that the evaluation and distribution plan is fair and equitable and the Clerk of the Court is directed to make payments to the class members as provided in this Decision and Order.
The Settlement Agreement presented to this Court on January 4, 2000 is approved and the case is hereby dismissed with prejudice pursuant to Rule 23(e) of the Federal Rules of Civil Procedure. All class members are therefore enjoined from instituting or prosecuting any further action or proceeding regarding the settled claims.
The Clerk of the Court is directed to distribute the settlement proceeds from the Attica Settlement Fund on deposit in the Court Registry in the amount specified herein to each claimant or his legal representative. The Clerk is also directed to distribute a proportionate share of the remaining accrued interest earned by the settlement fund to the plaintiffs less $75,000 to be retained by the Clerk of the Court as a contingency fund to be disbursed as may be provided by the further order of this Court. In all cases where a claim has been filed on behalf of a deceased class member, payment shall be *450 made only to the legal representative of the deceased plaintiff's estate. Legal representatives must provide proof of their appointment by a Court of competent jurisdiction.
The Clerk shall not make any distribution of funds until the time for the appeal of this Decision and Order has expired. If an appeal is taken, no distribution of funds shall be made until the appellate process is concluded.
Finally, this Court retains jurisdiction over enforcement of the Settlement Agreement and all the terms thereof, including the distribution of the settlement proceeds and the accrued interest.
The Clerk of the Court is hereby directed to enter final judgment in accordance with this Decision and Order.
ALL OF THE ABOVE IS SO ORDERED.

APPENDIX I


                               SUMMARY OF AWARDS
                                                                CATEGORY   PAGE
Alejandro, Abelardo C. ......................................    II
Al-Jundi, Akil
     a.k.a. Herbert Scott Dean ..............................    IV
Allen, Calvin ...............................................    I
Allen, Carl Jr. .............................................    I
Allen, Richard "Justice" ....................................    II
Allen, James ................................................    III
Anderson, Dean J. ...........................................    I
Anderson, Eugene D. .........................................    I
Anderson, John ..............................................    I
Asbury, James Lee ...........................................    I
Askew, Eric .................................................    III
Atterberry, O.V.
      a.k.a. O.V. Harris ....................................    I
Austin, Mack Jr. ............................................    I
Barnes, Edward ..............................................    I
Barnes, Larry James
      a.k.a. Larry Basheer Hameed ...........................    III
Barnett, Allen ..............................................    I
Barnett, Jesse ..............................................    I
Barney, Steven Earl .........................................    III
Barreto, Pedro ..............................................    I
Bartee, Ray Earl
      a.k.a. Raymond Jackson ................................    I
Bates, Gilbert Washington ...................................    III
Bearkley, Laconia ...........................................    I
Beck, Clarence ..............................................    III
Benjamin, Donald ............................................    III
Benjamin, James
     a.k.a. Ernest Brown ....................................    I
Benton, William .............................................    II
Berwald, William ............................................    II
Besaw, Gary L. ..............................................    I
Best, Patrick ...............................................    I
Blackwell, David Lee ........................................    II
Blair, Lawrence Jr. .........................................    I
Blake, Henry Mitchell .......................................    I
Blyden, Herbert E. ..........................................    III
Bonamo, Frederick
     a.k.a. Frederick Bonnano ...............................    I
Booker, William Arthur Jr. ..................................    III



*451
Boswell, William A. .........................................    I
Bovian, Bernard .............................................    I
Boyd, John A. ...............................................    III
Bridgeforth, Ernest .........................................    I
Brosig, David E. ............................................    I
Brown, Carlos Eugene ........................................    III
Brown, Donald ...............................................    I
Brown, Harvey ...............................................    II
Brown, James ................................................    III
Brown, John .................................................    I
Brown, Prince ...............................................    III
Brown, Stan
      a.k.a. Rasheed Ali ....................................    III
Brundidge, Robert L. ........................................    I
Bryant, Herman ..............................................    I
Bryant, John A. .............................................    I
Bryant, Richard
      a.k.a. Richard Blackshear .............................    I
Bryant, Sylvester ...........................................    III
Budd, George W. Jr. .........................................    I
Burgio, Edward F. ...........................................    I
Burkett, Everett ............................................    III
Buster, Rayfus ..............................................    III
Butcher, Leon ...............................................    I
Calloway, Calvin ............................................    I
Campbell, Richard ...........................................    I
Cannon, Alton ...............................................    I
Cardaio, Nicholas ...........................................    I
Carlin, Keith ...............................................    II
Carr, John ..................................................    I
Carroll, Otis ...............................................    I
Carson, Smith Jr. ...........................................    II
Cathcart, Michael James .....................................    II
Centolella, Ralph J. ........................................    I
Cerami, Michael F. ..........................................    I
Cerra, Anthony ..............................................    II
Champen, Roger ..............................................    III
Christian, Irving ...........................................    I
Christian, James ............................................    I
Cicero, James ...............................................    III
Clark, Lester ...............................................    II
Clark, Richard X. ...........................................    III
Clifford, George ............................................    I
Cohen, Wilbert ..............................................    I
Cole, Terry Lewis ...........................................    I
Coleman, Grady ..............................................    II
Collazo, Santos E. ..........................................    II
Collier, Samuel
      a.k.a. Samuel Samuels .................................    I
Collins, Michael ............................................    I
Colon, Armando
      a.k.a. John Simone ....................................    II
Cominski, Joseph ............................................    I
Cook, Donald
      a.k.a. Donald Wright, Jamal Muhammad ..................    II
Cook, Pernell ...............................................    I
Couben, Saul ................................................    I
Coyne, Ronald "Whitey" ......................................    I
Craig, Recardo ..............................................    I
Cratsley, Charles R. ........................................    I
Crawford, Arthur J. .........................................    I



*452
Crawford, Eugene ............................................    I
Crawford, Ronald J. .........................................    I
Crawford, Walter ............................................    II
Criscitello, Frank ..........................................    III
Croom, Louis E. .............................................    I
Cruz, Jaime Pagan ...........................................    III
Culbreth, Robert Fletcher ...................................    II
Dame, Daniel Gordon .........................................    II
Davis, Harry ................................................    I
Davis, John Edward ..........................................    I
Davis, Larry ................................................    I
Davis, Lewis C. .............................................    II
Davis, Stanley
       a.k.a. Stanley Davidson ..............................    III
DeBerry, Larry ..............................................    I
DeLeon, Willie
       a.k.a. Willie D. Leon ................................    III
DeShields, Daniel ...........................................    I
Diaz, William A. ............................................    II
DiMasse, Anthony Andrew .....................................    I
Dingle, Edward ..............................................    II
Dixon, Milton ...............................................    I
Doe, John # 1 ...............................................    I
Doe, John # 2 ...............................................    I
Donaldson, Levi .............................................    III
Doris, Patrick Jr. ..........................................    II
Dow, Roland .................................................    II
Doxen, Irving S. ............................................    II
Drake, Thomas ...............................................    I
Duverglas, George ...........................................    II
Eaton, Robert Peter .........................................    I
Edmunds, Robert .............................................    I
Edwards, Robert .............................................    I
Elliott, Willie C. ..........................................    III
Fanelli, Edward .............................................    II
Felder, David ...............................................    III
Felder, Gregory .............................................    III
Ferrell, Tommy ..............................................    I
Fields, Roger ...............................................    I
Fishburne, Albert Q. ........................................    I
Fisher, James H.I
Fisher, William .............................................    I
Ford, Jerome ................................................    I
Ford, Perry .................................................    III
Foreman, Thomas Howard Sr. ..................................    III
Fowler, Albert ..............................................    I
Fowler, Craig G. ............................................    III
Frazier, Thomas .............................................    III
Frederick, Samuel ...........................................    I
Galliponi, Michael A. .......................................    II
Galloway, David L. ..........................................    II
Galloway, Rawlin ............................................    I
Galvin, Peter J. ............................................    III
Gardner, L.C. ...............................................    III
Garner, Frederick E. ........................................    II
Garrett, Steven .............................................    II
Gaskin, Henry ...............................................    II
Gayden, Dan .................................................    I
Gaynor, Kenneth .............................................    I
Gearlds, Melvin .............................................    I
Geising, Kenneth Jack .......................................    I



*453
Gentile, Enrico .............................................    II
Gibson, William .............................................    II
Gill, Robert ................................................    II
Gilmore, Samuel .............................................    I
Glenn, James E. .............................................    I
Gomillion, William ..........................................    I
Gravitt, Gaylord ............................................    III
Green, Aaron ................................................    III
Green, William Robert .......................................    I
Greenfield, Howard Eugene ...................................    III
Greer, Lee Allen ............................................    I
Grier, Henry Jr. ............................................    II
Gudd, Stephen ...............................................    II
Gulley, Matthew .............................................    III
Hadid, Saladin
      a.k.a. Charles Budd ...................................    I
Hagan, Thomas ...............................................    I
Hall, Dabney ................................................    II
Hall, Nathaniel Jr. .........................................    I
Ham, Charles ................................................    I
Hannold, Darwin .............................................    I
Harp, William ...............................................    I
Harris, Arvee ...............................................    II
Harris, Frederick A. ........................................    I
Joseph ......................................................    III
Harris, William E. ..........................................    I
Harrison, Arthur Robert .....................................    I
Harrison, Edward George
      a.k.a. George Edward Harrison .........................    I
Harrison, Thomas Lee ........................................    I
Hart, James Foster ..........................................    I
Hartery, James
      a.k.a. James Diggs ....................................    I
Hawkins, Arthur Earl ........................................    I
Hawkins, Joe C. .............................................    III
Haynes, Gary Richard ........................................    IV
Healey, Joseph R. ...........................................    I
Henderson, Robert ...........................................    I
Higgins, Gary Roger .........................................    I
Hill, Harold ................................................    I
Hilyard, Harold L. ..........................................    I
Hinkle, Harold F. ...........................................    I
Hodge, Edward
Hoey, Peter .................................................    II
Hoff, William Herbert Jr. ...................................    II
Hogan, Homer ................................................    I
Holley, Charles .............................................    I
Holley, Ernest ..............................................    I
Holloman, Donald E. .........................................    I
Holt, James .................................................    I
Hope, Cleveland .............................................    II
Hopkins, George Jr. .........................................    III
Howard, Clifford
      a.k.a. Hajji Hamid A. Sharif ..........................    III
Howard, Joe Louis ...........................................    I
Howard, Roosevelt ...........................................    I
Howard, Wilbert .............................................    III
Howington, George Welch .....................................    I
Hudson, Calvin ..............................................    I
Hudson, William .............................................    I
Huen, Francis Joseph ........................................    I



*454
Irizarry, Milton ............................................    III
Irons, Clarence .............................................    I
Irons, Eugene Frank .........................................    I
Jacobs, Robert L. ...........................................    I
Jackson, Gerald .............................................    III
Jackson, Guy ................................................    I
Jackson, Junior .............................................    I
Jenkins, Leon ...............................................    I
Jennings, Monroe ............................................    I
John, Armstrong Jr. .........................................    III
Johnson, Ernest J. ..........................................    I
Johnson, Larry ..............................................    I
Johnson, Richard Lee ........................................    I
Johnson, Robert .............................................    II
Johnson, Taylor A. ..........................................    I
Johnson, William ............................................    III
Jones, Clarence Sr. .........................................    I
Jones, Milton L. ............................................    III
Jones, James ................................................    II
Jones, Young B. .............................................    I
Jordan, Raymond E. Jr. ......................................    II
Joyner, Richard .............................................    I
Joyner, Vernon ..............................................    II
Keator, Gary D. .............................................    I
Keller, Frank ...............................................    II
Kelly, Timothy Jr. ..........................................    III
Killebrew, Lawrence .........................................    III
King, John L. ...............................................    I
King, Joseph ................................................    II
King, Nathaniel .............................................    III
Klein, Julius F. ............................................    III
Knox, James Anthony..........................................    II
Kowalczyk, Edward ...........................................    IV
Kupczyk, Kenneth M. .........................................    II
Kutterhoff, George L. Jr. ...................................    III
Kyle, Harry .................................................    III
LaFranque, Vernon ...........................................    II
Lake, Jake ..................................................    I
Lamb, Judson ................................................    I
Larkins, Tyrone Benjamin ....................................    III
Latimore, James M. ..........................................    I
Lavinski, Robert ............................................    II
Lee, Bob ....................................................    II
Lee, Macon Jr. ..............................................    III
Leturgey, John H. Jr. .......................................    II
Lewis, George ...............................................    III
Lewis, Herbert (Anthony) Stafford
       a.k.a. Anthony Larson ................................    II
Lewis, Michael E. ...........................................    I
Libbers, Malachy P. .........................................    III
Little, Joseph ..............................................    I
Lockett, Augustus III .......................................    I
Lopez, Samuel ...............................................    III
Loscalzo, Frank M. ..........................................    II
Lucas, Marion ...............................................    I
Lumbsey, John ...............................................    II
Lynch, Christopher ..........................................    II
Lynn, Robert ................................................    II
Lyons, Alan .................................................    I
Maisonette, William .........................................    I
Makowski, Allan Eugene ......................................    I



*455
Maldonado, Mario Armando ....................................    I
Manning, Vernon .............................................    I
Mapp, Charles ...............................................    I
Marcus, John ................................................    I
Marshall, Errol .............................................    II
Marshall, Melvin ............................................    I
Martin, Marion ..............................................    I
Marvin, Robert F. ...........................................    I
Massey, John G. Sr. .........................................    I
Matthews, James .............................................    II
Mathis, Twiggs ..............................................    II
Maynard, William A. Jr. .....................................    III
McCullough, Willie ..........................................    II
McDonald, Leon Hodari .......................................    I
McDuffy, Edward .............................................    I
McFadden, Cyrus .............................................    II
McFadden, Johnnie ...........................................    I
McFadden, Ronald ............................................    I
McGaughey, Otis L. ..........................................    I
McKee, Joseph ...............................................    II
McKinnon, Kalieb ............................................    I
McPhee, William R. III ......................................    III
Meares, Isaac ...............................................    II
Mendez, Antonio .............................................    II
Milburn, Louis ..............................................    II
Miles, Robert L. ............................................    I
Miles, William ..............................................    III
Mitchell, Anthony ...........................................    II
Mitchell, George E. .........................................    I
Mitchell, Michael ...........................................    III
Moore, James R. .............................................    I
Morales, Nicholas Goyco .....................................    IV
Morales-Mendez, Christian ...................................    III
Morris, Ronald L. ...........................................    I
Moseley, Winston ............................................    I
Mosely, Daniel ..............................................    I
Moss, James K. ..............................................    IV
Mueller, William F. .........................................    I
Muhammad, Farraqan A. .......................................    I
Muhammad, Melvin
    a.k.a. Melvin Dunlop ....................................    III
Mulligan, Vergyl Horace .....................................    I
Myhand, Philip L. ...........................................    I
Myhand, William Jr. .........................................    I
Myricks, Robert L. ..........................................    II
Nelson, William .............................................    I
Nesmith, Leerone ............................................    I
Nesmith, Robert O. ..........................................    II
Nevins, Douglas .............................................    I
Newell, John ................................................    I
Newport, Jiri George ........................................    III
Nickerson, Richard W. .......................................    II
Nieves, George Che ..........................................    I
Northrup, Michael ...........................................    I
Ode, Delbert William ........................................    I
Oliver, Moses L. ............................................    I
Ortiz, Iluminado ............................................    II
Outlaw, William .............................................    I
Palmer, Richard Robin .......................................    I
Parisi, John ................................................    I
Parker, Ronald ..............................................    II



*456
Parsons, Wilfred ............................................    I
Partridge, Howard L. ........................................    II
Pasqua, Pasquale J. .........................................    I
Paul, Michael L. ............................................    II
Pearson, Herman .............................................    I
Peoples, Eddie ..............................................    I
Peryea, Phillip .............................................    I
Pettigrew, Ernest ...........................................    I
Phillips, Melvin ............................................    II
Phillips, Michael ...........................................    I
Phipps, Robert James Jr. ....................................    I
Plummer, Alfred D. ..........................................    IV
Poole, Lonnie ...............................................    I
Pope, Clyde Jr. .............................................    II
Pope, Lyman .................................................    I
Posey, John Wesey Jr. .......................................    I
Quagliana, Vincent ..........................................    II
Quinones, Jose ..............................................    II
Raheem, Jamal Abdur
     f.k.a. James Grant .....................................    I
Ramos, Eligio ...............................................    I
Raycroft, Gary ..............................................    I
Reed, Chris
     a.k.a. Oji Reed ........................................    IV
Reese, Benny ................................................    III
Reese, Lonzo ................................................    III
Reighn, Carl Nick ...........................................    III
Richmond, Willie Frank ......................................    I
Rigo, Richard ...............................................    II
Ristau, Charles Robert ......................................    I
Rivera, Robert ..............................................    I
Rivers, Leo .................................................    I
Roberts, Bobby Sr. ..........................................    I
Roberts, Jacques "Curley" ...................................    II
Robertson, Bobby ............................................    I
Robinson, Cecil .............................................    III
Robinson, James .............................................    I
Robinson, Robert ............................................    I
Robinson, Robert Lee ........................................    III
Robinson, Thomas ............................................    II
Robinson, Walter J. .........................................    II
Roche, Carlos ...............................................    III
Rodriguez, Jose .............................................    I
Roland, Archie ..............................................    II
Rosenberg, Jerome Samuel ....................................    IV
Roudette, Bruce .............................................    I
Sadowy, John ................................................    II
Salaam, Yahya D. ............................................    I
Salom, Guy ..................................................    I
Salter, Willie Ray ..........................................    II
Sanney, Harry L. Sr. ........................................    I
Santiago, Luis F. ...........................................    II
Sardella, Nicholas ..........................................    I
Saunders, Randolph ..........................................    I
Sawyer, Robert ..............................................    III
Scales, Anthony .............................................    III
Schleich, John ..............................................    I
Schnebly, David .............................................    II
Scott, Louis Sinclair .......................................    I
Sealey, Lucius ..............................................    II
Secor, Larry John ...........................................    I



*457
Sheppard, Daniel ............................................    III
Shorts, George ..............................................    III
Shuler, Lucius ..............................................    I
Simmons, Edward .............................................    I
Simon, Dallas ...............................................    I
Simon, Hitzroy
      a.k.a. Frank James ....................................    II
Sizemore, Claude ............................................    III
Skinnen, James C. ...........................................    I
Skinner, Lorenzo ............................................    I
Smith, Alfred ...............................................    II
Smith, David
      a.k.a. David Bell .....................................    II
Smith, Frank ................................................    IV
Smith, Grover Cleveland Jr. .................................    III
Smith, James ................................................    I
Smith, Raymond L. ...........................................    II
Smith, Robert James .........................................    I
Smith, Willie ...............................................    I
Speed, Curtis ...............................................    I
Spraggins, James ............................................    III
Spry, James E. ..............................................    I
Starkes, James A. ...........................................    II
Stauffenberger, Thomas Carl Jr. .............................    III
Stoesser, Eugene C. .........................................    I
Strange, Michael T. .........................................    III
Stroble, Bernard ............................................    IV
Stroud, Quillie .............................................    I
Sturgis, Dolph ..............................................    II
Suddith, Carl ...............................................    I
Suddith, Lark ...............................................    III
Sullivan, Willie James
      a.k.a. Shareef B. Thabit ..............................    IV
Sumpter, Raymond ............................................    III
Sylvia, Daniel J. ...........................................    I
Tariq, Ashimba
      a.k.a. Carl Jones .....................................    III
Tatum, James Rufus ..........................................    IV
Taylor, Charles .............................................    II
Taylor, James Edward ........................................    I
Taylor, John Henry ..........................................    III
Terry, Charles E. Sr. .......................................    I
Thomas, Phillip E. ..........................................    III
Thomas, Preston S. ..........................................    I
Thomas, Robert Lee ..........................................    II
Thompson, Eric Jomo
      a.k.a. Cleveland Jomo Davis ...........................    IV
Threatt, Marcus G. ..........................................    I
Todd, Eddie
      a.k.a. Najiyb A. Muhammad .............................    I
Torry, Clarence X. ..........................................    III
Treadwell, Gregory ..........................................    I
Troche, Hector Manuel .......................................    II
Troche, Jose ................................................    I
Turner, Verdell .............................................    I
Valick, Edward A. ...........................................    I
Vaillancourt, Bruce Samuel Sr. ..............................    I
Vance, Ezell ................................................    I
Victory, Albert .............................................    III
Villanueva, Angel Vazquez ...................................    IV
Villanueva, Jose ............................................    I



*458
Walker, Arthur ..............................................    II
Walker, Charles .............................................    I
Walker, Harold ..............................................    II
Walker, Joseph
      a.k.a. Maurice J. Garrigia ............................    I
Walker, Lawrence ............................................    I
Walker, Lloyd B. Jr. ........................................    II
Walker, Waldon ..............................................    II
Walls, Samuel C. ............................................    III
Warren, Lester ..............................................    I
Washington, Carl
      a.k.a. Roosevelt Jones ................................    I
Washington, Earl ............................................    II
Washington, Perry ...........................................    I
Washington, Robert ..........................................    III
Webb, James .................................................    II
Wegimont, Thomas Michael ....................................    I
Whaley, Philip ..............................................    I
Williams, Alphonso ..........................................    III
Williams, Charles L. ........................................    IV
Williams, Eddie L. ..........................................    I
Williams, Frederick .........................................    I
Williams, John Russell ......................................    II
Williams, Joseph ............................................    I
Williams, Louis .............................................    I
Williams, Roger Karl ........................................    III
Williams, Thomas ............................................    I
Williams, Thurman Jr. .......................................    I
Wilson, William L. ..........................................    III
Wiltsie, William Arthur .....................................    II
Wood, Richard ...............................................    II
Woodard, James A. ...........................................    III
Wooden, William S. ..........................................    I
Wright, Charles E. ..........................................    I
Wright, Fleming .............................................    I
Wright, Jimmie L. ...........................................    II
Wright, Reginald ............................................    III
Yarrell, Dennis .............................................    I
Young, Willie Daniel ........................................    III
Zarcone, Salvatore ..........................................    I
Zepernick, Fred David .......................................    II
Ziolkowski, Robert S. .......................................    I
Zobrist, Rodney L. ..........................................    I


Category I

Award of $6,500 to Each Claimant in Category I

Claim of David Brosig
Mr. Brosig testified that he was incarcerated at Attica for violating parole and, on September 9, 1971, when the riot broke out, he was scheduled to be released in three weeks. He was eventually released after the uprising in October 1971.
Following the retaking, he and other prisoners were ordered to place their hands on their heads and to move single-file into A-Yard. Once in A-Yard, they were forced to crawl through the mud, still with their hands on their heads. Because they could not move fast enough, they were crushed by other inmates who were being pushed and beaten by guards and troopers. Brosig then removed his hands from his head so he could crawl faster. A *459 trooper then came to him and pointed a shotgun at him, called him a "nigger lover," and told him "he was going to die." By making eye contact with the trooper as the gun was pointed at his head, he felt that the trooper relented somewhat and Brosig felt that "it wasn't his day to die." Instead of shooting him, the trooper struck him on the head with the butt of the rifle. After crawling for fifty yards, he was told (along with other prisoners), to remove his clothes and he remained nude for two days. The nude inmates were lined up single-file in a "snake line," and directed to move toward the tunnel under A-Catwalk to be rehoused. He and other prisoners remained in A-Yard for at least two hours and were constantly threatened with death. He states that he saw the body of a black man lying on a table, and believed him to be dead. (He later learned that this was Frank "Big Black" Smith). While waiting to enter the tunnel, he could hear the sounds of people being hit by armed corrections officers and State troopers lined up on each side of the corridor. The pavement in the tunnel was littered with glass. The officers were holding batons, baseball bats, rifles, and shotguns and, as he ran the gauntlet, he was hit in the back, head, the back of his legs, and on the front of his body.
As a result of the beatings, he developed numerous welts on his legs, back, shoulders, buttocks, and the front of his body. He testified that he had "knots and bumps" on his head. He stated that he and three other inmates were placed in a cell designed for one person. Corrections officers came to his cell and removed the only black man from the cell and told the remaining inmates that they would never see this man again. He testified that "if corrections officers found you dozing off in your cell, they would prod you with a shotgun barrel to keep you awake." On a number of occasions, officers came into his cell, pointed shotguns at the inmates, told them to stand facing the wall, and then told them that it was their time to die. He was terrified.
He testified that he still has recurring nightmares. He goes into deep depression every September since 1971 and still has nightmares approximately three times a year. He fears and mistrusts authority, stating "[i]t was all so unnecessary  I can't understand how people can be so mean to each other."

Claim of Joe Louis Howard
On May 30, 2000, Mr. Howard testified that, on September 13, 1971, he was beaten on his head, back, and legs while in D-Yard; was beaten while walking down the A-Yard steps; was beaten for not crawling fast enough while in A-Yard, and was beaten on the head, back, and legs while running the gauntlet. He sustained cuts on his legs from crawling through the glass. He did not receive medical attention nor is he currently being treated for any of his injuries. He testified that he was afraid to request medical treatment because he saw a prison doctor hitting inmates with a club. He claims that he does not suffer any lasting pain or permanent medical problems as a result of his injuries, but that he does suffer from severe post-traumatic stress disorder, nightmares, flashbacks, and an inability to keep a job.

Claim of John Doe # 1
Mr. John Doe, whose claim has been filed under seal by the Court for security reasons, was present in D-Yard on September 13, 1971. He was beaten on four occasions by the State troopers. When he was transferred to Comstock Correctional Facility immediately after the retaking, he was beaten again by guards there for his participation in the Attica rebellion, and spent three months in the Comstock Correctional Facility Hospital for head and body injuries. He was later informed by a physician that exposure to tear gas at Attica caused him to develop blood clots in his lungs for which he was hospitalized for a period of eight weeks.


*460 Claim of Allan Makowski

On May 31, 2000, Mr. Makowski testified that on September 13, 1971, he was present in D-Yard and received beatings in A-Yard as well as death threats while in his cell. He was kicked and beaten with clubs on his ribs, shoulders, back and hips when he was forced to run the gauntlet. He testified that he continues to occasionally suffer from some lower back pain which prevents him from engaging in athletics. He still suffers from nightmares and flashbacks. He was very complimentary and grateful for the attention and assistance given to him by the Salvation Army. "It was all so unnecessary  that's what happens when people don't talk  when there is no dialogue."

Claim of Charles Terry
On May 31, 2000, Mr. Terry testified that he was prodded with a gun while in D-Yard and that he was beaten as he ran through the A-Tunnel gauntlet. A corrections officer struck him across the bridge of the nose with a nightstick. He bled profusely, but received no medical care. He claims that he had a scar for several years, which has now diminished somewhat. However, he claims that he continues to have an impaired sense of smell.

Claim of Irving Christian
Mr. Christian of New York City was in D-Yard on September 13, 1971. He was hit in the right shoulder by an officer wielding a baton and he was forced to run the gauntlet and was struck on his arms, shoulders and sides. In D-Yard he was knocked unconscious and claims he blacked out when re-housed in a cell. He now has painful arthritis in his hands which he believes is a result of his treatment during the retaking. He still suffers today from post-traumatic stress disorder, insomnia, flashbacks, and nightmares.

Claim of Alton Cannon
Mr. Cannon of Staten Island, New York was present in D-Yard on September 13, 1971. He was beaten and kicked in D-Yard, and was beaten on his hands, back, and shoulders by troopers and guards swinging axe handles and billy clubs in the A-Gauntlet. He sustained injuries to his back, head and neck. He is currently being treated for back pain and arthritis which he believes resulted from the retaking. He has flashbacks and becomes very upset when he recalls the events.

Claim of Thomas Lee Harrison
Mr. Keith Harrison, of Richmond Hills, New York, submitted a claim on behalf of his late father, Thomas Lee Harrison. He claims that his father was in D-Yard during the retaking, and was beaten in the gauntlet. He claims his father suffered from recurrent nightmares and flashbacks, and developed alcoholism and paranoia as a result of the retaking.

Claim of Charles Ham
Mr. Ham is currently incarcerated at Otisville Correctional Facility, and was an inmate at Attica Correctional Facility in D-Yard on September 13, 1971. He was beaten by policemen in the head, back and legs on the A-Yard stairs and in the A-Gauntlet. He indicates that he still has backaches and headaches which come and go, as well as numbness and weakness in his right leg (sciatica). He still has nightmares, yells out in his sleep, and is unable to heal mentally from the ordeal.

Claim of James Holt
Mr. Holt, of Buffalo, New York was in D-Yard on September 13, 1971 and was injured on his upper body, including his back, shoulders, and arms by corrections officers who repeatedly struck him with night sticks. He received cuts on his buttocks, legs and feet when forced to walk through glass in A-Block corridor. He suffered permanent vision damage and hair loss resulting from the tear gas dropped during the retaking. He was forced to lie in human excrement for three days without being allowed to shower. He still suffers emotional distress from his experience. In a telephone interview on July 17, 2000, Mr. Holt verified the information *461 contained in his claim and decided not to testify.

Claim of Alan Lyons
Ms. Dorothy Lyons, of Astoria, New York filed a claim on behalf of her late son, Alan Lyons, who was present in D-Yard on September 13, 1971. He passed away on August 6, 1996. She claims Mr. Lyons received injuries to his wrist, stomach and head, and continued to suffer from recurring problems with his wrist and hand. He also suffered from nightmares, flashbacks, dizzy spells, and post-traumatic stress disorder. He became upset when he heard sirens.

Claim of Wilfred Parsons
Ms. Dawn Davis of Brooklyn, New York filed a claim on behalf of her father, Wilfred Parsons, who died in 1987. Mr. Parsons was present in D-Yard on September 13, 1971. Ms. Davis claims that Mr. Parsons was stripped and beaten. He suffered from post-traumatic stress disorder, nightmares and flashbacks.

Claim of Edward A. Valick
Mr. Valick, of Pensacola, Florida was present in D-Yard on September 13, 1971. He was forced to strip and crawl eighty yards with his hands behind his head, using his elbows to propel himself. When he could no longer do so from exhaustion, he was struck in the head and back with a rifle butt. He was made to remove his false teeth, eyeglasses and wedding ring, which were thrown "into garbage cans." He was forced to run through the gauntlet and received multiple bruises to his head, back, and rib area. His eyeglasses and false teeth were never replaced. Mr. Valick sought counseling for two years, but was forced to stop because of financial limitations. He still has constant back and hip pain, and recurring nightmares.

Claim of Pasquale J. Pasqua
Ms. Diana Pasqua of Brooklyn, New York filed a claim as the legal representative of her late husband, Pasquale J. Pasqua. Ms. Pasqua claims that her husband was beaten at least twice on September 13, 1971 before being placed in cell. He sustained injuries to his chin, back and legs. He continued to have lasting pain in his legs and back, and suffered from nightmares, flashbacks, depression, and moderate post-traumatic stress disorder. She stated that after Attica he was nervous, disturbed by loud noises and suffered from insomnia. He died on March 21, 1977 at 42, a "broken man."

Claim of Herman Pearson
Ms. Debbie Monroe of Uniondale, New York filed this claim on behalf of her late father who was in D-Yard on September 13, 1971 and was beaten. She claims that these beatings resulted in life-long breathing and eye problems. He also suffered from nightmares, flashbacks, and serious mental problems.

Claim of Albert Q. Fishburne
Mr. Fishburne is currently incarcerated at Green Haven Correctional Facility and was an inmate at Attica on September 13, 1971 in D-Yard. He was beaten on his legs and back in D-Yard for failing to remove his clothing. He was beaten as he passed through the A-Corridor gauntlet and up the stairs to a cell. He cut his feet and legs on glass strewn on the floor of the gauntlet. He developed high blood pressure which he attributes to his experience on September 13, 1971. He also suffers from mental problems and post traumatic stress disorder. He has been committed to a mental health facility twice, for one month each time, in 1982 and again in 1985. He is now 81 years old and is confined to a wheelchair due to a stroke in 1991 or 1992 which he believes was brought on by his experience at Attica.

Claim of Larry John Secor
Mr. Secor of Deerfield Beach, Florida was present in D-Yard on September 13, 1971. He was forced to run the gauntlet and was beaten to his knees, sustaining cuts to both his knees and feet. He suffered bruises to his body, from his chin to his knees, when struck by a New York *462 State trooper's baton. He stated that the trooper's badge number was covered with tape to hide his identity. He was beaten again with a pick axe handle near the control room and as he crawled up a flight of stairs. He claims that as a result of his experience, he became a drug addict and alcoholic (now sober after joining AA). He experienced nightmares and feelings of anger and frustration. He now has arthritis in his lower back and knees which he attributes to the beatings.

Claim of Michael Collins
Mr. Collins is currently incarcerated at Fishkill Correctional Facility and was an inmate at Attica Correctional Facility on September 13, 1971 in D-Yard. He received minor injuries in the gauntlet, including cuts to his bare feet from glass strewn on the floor. For over a year following the riot, it upset him to remember what happened but today he is able to think about it without reacting emotionally.

Claim of Terry Lewis Cole
Mr. Cole of Eccles, West Virginia was present in D-Yard on September 13, 1971. Large amounts of glass became embedded in his feet when he was forced to proceed through the gauntlet where he was struck several times. He now suffers from insomnia and constantly experiences intense nightmares about Attica from which he awakens during the night very shaken.

Claim of Ray Earl Bartee a/k/a Raymond Jackson
Mr. Bartee of St. Louis, Missouri was present in D-Yard on September 13, 1971. He was beaten on his shoulder and arms on the steps to A-Yard and again inside A-Yard with batons and sticks. He was struck above his right eye with a nightstick, and on the back with a rifle butt. Once re-housed in a cell, the officers played Russian roulette with him and threatened to kill him. He stated that this treatment continued for days. He still has pain in his back and suffers from headaches which he attributes to that day. He also has nightmares and flashbacks.

Claim of Junior Jackson
Mr. Michael H. Jackson of Avoca, New York filed a claim on behalf of his late uncle, Junior Jackson, who was present in D-Yard on September 13, 1971. He claims that Junior Jackson sustained a head injury during the retaking which caused him to experience recurring seizures. He also suffered from nightmares and flashbacks until his death on August 20, 1989.

Claim of Lee Allen Greer
Mr. Greer of West Memphis, Arkansas was present in D-Yard on September 13, 1971. He received leg and foot injuries from beatings inflicted by New York State troopers while running through D-Block hallway. He stated that a guard sought him out after he had been placed in a cell, held his arms and struck him in the groin. He continues to experience pain in his right foot, which he believes was broken. He has several scars on his legs, particularly on the right leg. Occasionally he experiences flashbacks as well.

Claim of George Clifford
Ms. Beverly Clifford of Fulton, New York filed a claim on behalf of her late ex-husband, George Clifford. She claims that Mr. Clifford was beaten in A-Gauntlet. He suffered flashbacks and nightmares, developed a drug problem, and became abusive after his experience in the riot at Attica. He passed away on June 19, 1978 and is survived by two children.

Claim of Herman Bryant
Ms. Carleen McKnight of Rochester, New York filed a claim on behalf of her late husband Herman Bryant, who was present in D-Yard on September 13, 1971. She claims that Mr. Bryant was beaten on his body and genitals in the A-Gauntlet. He experienced nightmares, flashbacks, alcoholism, and post traumatic stress disorder until his death on June 5, 1979.


*463 Claim of Samuel Frederick

Mr. Frederick of Philadelphia, Pennsylvania was present in D-Yard on September 13, 1971 and, when he was forced to lie naked on the ground, he was stepped on by guards and police. His feet, hands and body were bruised from the beatings from the retaking forces. He still has flashbacks when he sees or hears a helicopter.

Claim of Frederick A. Harris
Mr. Harris of Dryden, New York was present in D-Yard on September 13, 1971. While running the gauntlet, he sustained a gash on his forehead which has left a permanent two-inch scar. He occasionally experiences nightmares.

Claim of Ronald McFadden
Mr. McFadden is currently incarcerated at the Wyoming Correctional Facility and was an inmate in D-Yard at Attica on September 13, 1971. He was hit on his legs and knees with clubs and sticks as he passed through the A-Gauntlet. He was beaten by corrections officers when taken out of his cell, causing his legs and feet to swell. He received medical attention on September 16, 1971, when he was transferred to Comstock Correctional Facility. He has a slipped disc in the lower lumbar region of his back from falling and twisting his back during one of the assaults he endured. He continues to have flashbacks, nightmares, and emotional pain especially when he sees Attica from the Wyoming Correctional Facility.

Claim of Dean J. Anderson
Mr. Anderson is currently incarcerated at Wyoming Correctional Facility and was an inmate in D-Yard at Attica on September 13, 1971. He was forced to crawl in A-Yard, was stripped of his clothing, and was made part of the "snake line" with his hands over his head. He states that he saw a black inmate lying nude with a football under his chin being beaten and he feared they would all be treated similarly. When he ran through the A-Gauntlet, he was hit with clubs and sticks on his back, chest, and buttocks which caused welts in those areas. He had glass embedded in his feet for weeks. He had a severe nose bleed while passing through the gauntlet which he attributes to the tear gas. Before being re-housed in a cell, he was beaten across his back. He was subjected to threats and racial slurs and feared for his life. He continues to have pain in his lower back and left kidney area. He experiences nightmares approximately every other night and flashbacks due to the close proximity of the Wyoming and Attica Correctional Facilities. He is able to see Attica from his window.

Claim of Johnnie McFadden
Ms. Louise McFadden filed a claim on behalf of her deceased husband, Johnnie McFadden, who was present in D-Yard at Attica on September 13, 1971. She claims that Mr. McFadden was beaten by officers with sticks and batons as he went through the A-Tunnel gauntlet. She stated that his bruises lasted for months. He also suffered from recurrent nightmares and flashbacks. He passed away on June 20, 1979.

Claim of Bernard Bovian
Mr. Bovian, of Orangeburg, South Carolina was present in D-yard on September 13, 1971. He was beaten several times and has suffered resulting emotional distress since that date.

Claim of Wilbert Cohen
Mr. Cohen of New York City was in D-Yard on September 13, 1971, and was beaten in A-Gauntlet with sticks and batons on his back, shoulders and legs. He also cut his feet on the glass in the gauntlet. He was in pain for three weeks and still suffers from nightmares and flashbacks.

Claim of Ernest J. Johnson
Ms. Kellie Johnson Barnello of Solvay, New York filed a claim on behalf of her deceased father, Ernest J. Johnson, who was an inmate at Attica and in D-Yard on September 13, 1971. Ms. Barnello claims that her father suffered physical and mental *464 anguish as a result of the retaking. Mr. Johnson passed away in August of 1995.

Claim of Francis Joseph Huen
Mr. Huen of Yonkers, New York was an inmate at Attica and present in D-Yard on September 13, 1971 and was beaten in three separate instances. First, he was beaten on the D-Block catwalk by New York State troopers. He was then beaten by prison guards on the way to Special Housing Unit (SHU) and again while housed in SHU. As a result, he claims he now has arthritis for which he sees a doctor regularly. He also suffers from a "nervous disorientation."

Claim of Joseph Cominski
Mr. Cominski is currently incarcerated at the Washington Correctional Facility and was an inmate in D-Yard at Attica on September 13, 1971. He was thrown off the stairs leading into A-Yard by New York State troopers and corrections officers and told to crawl through the mud. He was stripped and forced to run the gauntlet, where he was beaten by troopers and corrections officers with night sticks and rifles. He was put into a cell with two others. One inmate slept on the toilet, one on the bare springs of a bed, and Mr. Cominski slept on the floor. He was never offered medical assistance and still has back pain today. He also suffers from nightmares.

Claim of Perry Washington
Mr. Washington of New York City was an inmate at Attica and in D-Yard on September 13, 1971 and was struck on his head by a New York State trooper's baton in the tunnel on the way to A-Yard. He was struck again on his head in A-Yard for lifting it to look up. He was continually beaten as he made his way through the A-Gauntlet and back to his cell. He was repeatedly threatened while in the cell and was not allowed to sleep. He now suffers from flashbacks, nightmares, lasting hypertension, and post traumatic stress disorder.

Claim of Milton Dixon
Mr. Dixon of Buffalo, New York was in D-Yard at Attica on September 13, 1971 and received leg injuries during the retaking. He now has large knots in his legs as a result of the beatings.

Claim of Douglas Nevins
Mr. Nevins of Buffalo, New York was present in D-Yard at Attica on September 13, 1971. He was beaten in A-Yard by New York State troopers with rifle butts on his ribs, face and hand and was threatened with death in A-Yard. He bears permanent scars on his hand and on his face above his right eyebrow. He still suffers from nightmares, flashbacks, and post traumatic stress disorder.

Claim of Vergyl Horace Mulligan
Mr. Mulligan is currently incarcerated at Cayuga Correctional Facility and was an inmate at Attica in D-Yard on September 13, 1971. He claims that he was forced to strip, line up, and run the gauntlet where he was beaten with blackjacks. He was beaten on his legs and back repeatedly and forced to walk barefoot over broken glass. He attributes his present painful arthritic condition to having been forced to sleep nude for days in a cold cell, lying on either the floor or the bare springs of the bed. He was afraid to seek medical care even after his transfer to Green Haven Correctional Facility.
Mr. Mulligan was one of the individuals chosen to guard the hostages. He also saved a hostage who was a metal shop supervisor named John Mitchell, both from harm by other inmates and from police gunfire by pulling him towards cover. He claims that Mr. Mitchell later told Mr. Mulligan's parole board that Mulligan had indeed saved his life.
Today, he feels wronged in that he was never recognized for having risked his own life to protect those of the hostages. He continues to suffer from nightmares, anxiety and depression, and severe pain from *465 the arthritis he attributes to his treatment following the retaking.

Claim of Edward Barnes
Mr. Barnes of Buffalo, New York was in D-Yard at Attica on September 13, 1971 and was brutally beaten by New York State troopers as he ran through the gauntlet. His eyeglasses were taken from him and stepped on by corrections officers. It took four weeks to replace them during which time he could barely see and suffered "untold mental and emotional distress." He claims that this emotional distress has never passed.

Claim of Roosevelt Howard
Mr. Howard is currently incarcerated at Southport Correctional Facility and was an inmate at Attica in D-Yard on September 13, 1971. He was beaten and struck in the head as he ran through the gauntlet. He continues to have headaches and blackouts which a doctor told him were caused by the beatings at Attica. He has had difficulty remembering events ever since that day. He also feels that the emotional distress from the beatings will never go away.

Claim of Anthony Andrew DiMasse
Mr. DiMasse of Utica, New York was in D-Yard on September 13, 1971. He was thrown off the B-Block wall, beaten with clubs and sticks, and kicked when crawling nude across D-Yard. He was made to run the gauntlet twice and cut his feet on glass. He was taken in an elevator to "the Box," beaten again, hosed and tear gassed. He was left in the "hole" for nine months and was one of the last thirteen to leave Attica. He was sent to Dannemora and again placed in the "hole" where he remained for an additional three months. When he was in the "hole" at Attica he was beaten and tortured. He never received any medical attention. He currently suffers from nightmares and flashbacks.

Claim of Winston Moseley
Mr. Moseley is currently incarcerated at the Great Meadow Correctional Facility and was an inmate at Attica in D-Yard on September 13, 1971. He was beaten by prison guards and New York State troopers. His feet were cut from the glass in the gauntlet and he suffered head, back, and leg injuries. He had several bumps on his head and had recurring headaches for a period of time following the assault. He claims that the blows he suffered to his back still cause him periodic pain today. He claims to have recurring nightmares about the retaking which cause him to become severely depressed.

Claim of Charles Mapp
Mr. Mapp of New York City was in D-Yard on September 13, 1971 and was beaten on his back, arms, and legs in the gauntlet. He fell in front of his cell, cutting his arms and legs. His dentures were broken by an officer in A-Yard when he was forced to lie nude on the ground. He was in pain for weeks following the assault and he still mourns the loss of friends who were killed in D-Yard. He claims to suffer from emotional distress and flashbacks.

Claim of Robert Edmunds
Mr. Edmunds of Brooklyn, New York claims that he was repeatedly struck in the back with a rifle butt in D-Yard on September 13, 1971, and that he was assaulted in D-Tunnel and in the gauntlet. He claims to suffer from severe lower back pains particularly when he bends over.

Claim of Donald Brown
Ms. Wanda Braithwaite-Baril of Monmouth, Maine brings this claim on behalf of her deceased father, Donald Brown, who was in D-Yard on September 13, 1971 and was beaten in the A-Yard gauntlet. Although she could not recount all of the details surrounding her father's injuries, she claims he did suffer flashbacks and nightmares until his death in 1988.

Claim of Charles E. Wright
Mr. Wright is currently incarcerated at the Elmira Correctional Facility and was an inmate at Attica in D-Yard on September 13, 1971. He sustained injuries to his kidneys when he was struck in the lower back by corrections officers in the gauntlet, *466 and now has `polycystic' kidneys and chronic back pain. His feet were cut from running over broken glass littering the floor of the gauntlet. He claims to suffer from emotional distress over the events and tries to disassociate himself from the memories.

Claim of Lyman Pope
Ms. Mary Pope of Rochester, New York brings this claim on behalf of her deceased father, Lyman Pope, who was in D-Yard on September 13, 1971. He was beaten down the A-Stairs by New York State troopers with clubs, was beaten on his entire body in the A-Gauntlet, was placed in a cell, and was continually threatened. She claims the guards played Russian roulette with her father, and that he suffered from nightmares and flashbacks. He also could not bear to be touched by others. She claimed that he developed a substance abuse problem and ultimately died in June, 1987 from a drug overdose.

Claim of Gary Besaw
Mr. Besaw of Fulton, New York claims that on September 13, 1971, he received scratches on his arms, legs, and left side of his face during the retaking. He claims that his sleep was affected for several months as a result of the retaking.

Claim of Harry L. Sanney, Jr.
Mr. Sanney of Dansville, New York claims that on September 13, 1971, a New York State trooper shot at him and his friend twice while they were in D-Corridor. He claims the second shot fatally wounded his friend in the forehead. He was forced to crawl and eventually strip his clothes off. When he did not strip fast enough, he was struck to the ground and kicked. He was then forced through the gauntlet, receiving welts and bruises to his body.
Eight days after being thrown in a cell, he was taken out and told he had visitors. He was repeatedly interrogated by State investigators and beaten when he failed to provide any information. He was allowed to take a shower after thirteen days. He claims to suffer from nightmares about Attica to this day.

Claim of Patrick Best
Mr. Best of Attica, New York claims that on September 13, 1971 he was in D-Yard and was beaten by New York State troopers and prison guards. He sustained bruises which lasted over a month. He still thinks about Attica and feels anger and resentment toward New York State troopers.

Claim of William Robert Green
Mr. Green of Syracuse, New York was in D-Yard September 13, 1971, He was beaten with billy clubs, forced to run the gauntlet, struck numerous times on his front and back, and received some minor lacerations on his face. He did not seek medical attention for his injuries because he feared he would be assaulted again by the prison medical staff. A guard smashed his watch while he was still wearing it. He has been in treatment for three years trying to cope with the emotional distress he claims to suffer as a result of Attica.

Claim of Charles Holley
Mr. Holley of Columbia, Maryland was in D-Yard on September 13, 1971. He was forced to walk through the A-Gauntlet where he was hit on his back, buttocks, and arms with sticks and batons. He was threatened in his cell by corrections officers and that he still suffers from nightmares and flashbacks.

Claim of Kenneth Jack Geising
Mr. Geising of Venice, Florida was in D-Yard on September 13, 1971, and sustained welts and bruises when he ran through the gauntlet as well as sore ribs when a guard kicked him. He was struck with a rifle butt and kicked in the back while crawling in the yard. He claims that when he was transferred to Comstock Correctional Facility, the guards continued the abuse by beating and spitting on him. He suffered years of nightmares, extreme depression and paranoia, alcoholism and self-mutilation. *467 He attempted suicide twice, in 1984 and 1989. He has been receiving counseling since his parole in 1972.

Claim of Ernest Bridgeforth
Mr. Bridgeforth of Stone Mountain, Georgia claims that on September 13, 1971 he was beaten on his back, head and legs in D-Yard by a New York State trooper. He was beaten again in the same areas as he went down the A-Yard stairs as well as when he ran the gauntlet. He was beaten once again upon transfer to Green Haven Correctional Facility three days later. He suffers from three deteriorating discs in his spine, as well as nightmares, flashbacks, avoidance problems, crowd problems, and moderate post traumatic stress disorder.

Claim of Charles R. Cratsley
Mr. Cratsley testified on June 8, 2000 in support of his claim. He was present in D-Yard on September 13, 1971 and laid against a wall when the shooting started. He was then directed to go through the tunnel into A-Yard where he was struck on his left rib cage. During testimony, he demonstrated a large bony mass located at the injury site. He claims that he ran through an additional gauntlet on his way back to his cell. He was threatened, sworn at, and felt terrified.

Claim of Robert Henderson
Mr. Henderson, age 54, residing in Rochester, New York, testified in Court in support of his claim on June 12, 2000. He testified that he has permanent scars on his knees from cuts he received while crawling on glass and running the gauntlet. He witnessed the fatal shooting of another inmate at the start of the retaking. He stated that he received a six inch cut on his thigh from the broken glass, and received no medical attention for his wounds. He testified that he was placed in a cell with at least three other inmates and all of them were nude. He testified that once housed in a cell, he was threatened and was forced to stand all the time because there was no room to lie down. He remained there for approximately three weeks.

Claim of George W. Budd, Jr.
On June 12, 2000, Mr. Budd, age 52, residing in Rochester, New York, testified in support of his claim that he was struck twice on the head while crawling through D-Yard and A-Yard. He testified that the inmates were told to put their hands on their heads, noses on the ground, and to not look up. He testified that he was terrorized by guards while in his cell, and stated that "I thought they were going to kill us." He testified that the guards put a gun to his head and pulled the trigger. He testified that his brother, who was also in D-yard at the time, killed himself on the 3rd anniversary of the retaking (September 13, 1974). After testifying, Mr. Budd observed that "nobody really talks about [Attica]," "nobody wants to talk about it."

Claim of Thomas Drake
Thomas Drake, age 65, testified on June 13, 2000 that he was in a tent in D-Yard at Attica Correctional Facility on the morning of September 13, 1971. He suffered from the effects of the tear gas and was fearful that he would be shot. During testimony, it was difficult for him to recount the events of that day. He explained that he laid on the ground for approximately one hour in A-Yard where he was struck by troopers and then forced to go through the A-Yard tunnel gauntlet where he was hit a few times by troopers before finally being taken to a cell. He was placed in a cell with three other inmates. The troopers came around looking for inmates who they believed took part in the riot by comparing pictures with the inmates in the cells. Mr. Drake testified that if one was identified, he was taken from the cell and "never seen again."

Claim of Melvin Marshall
Melvin Marshall, age 51, testified on June 13, 2000 that he was only 19 years of age on September 13, 1971 when he was in D-Yard at Attica. Although Mr. Marshall was only a parole violator, through an *468 alleged administrative mistake, he was sent to Attica rather than to Elmira Correctional Facility. He recalls that, on September 13, 1971, the helicopters were hovering overhead and dropping tear gas on the inmates. He laid on the ground and was unable to breathe. He was kicked by a trooper, struck with the butt end of a gun on his head, and was knocked out. He was ordered to take his clothes off and, again, was hit on the side of the head where he was bleeding from cuts above his eyes. With his hands over his head, naked, he ran the gauntlet in the A-Yard corridor where he was beaten extensively. Eventually, he was thrown in a cell with three other inmates. He claims that there was no food for three days and that he was taken outside his cell and beaten by troopers. The inmates were threatened by the guards with shotguns playing Russian roulette. He saw Elliott Barkley get shot and testified that Barkley should have been given credit for saving a lot of lives by preventing another inmate from killing any hostages.

Claim of Arthur Harrison
Arthur Harrison, age 52, Syracuse, New York, testified on June 14, 2000 that he was in D-Yard on September 13, 1971 and heard an announcement from the helicopters, "Put your hands over your head and you will not be harmed." Tear gas was dumped on the inmates and he sought cover from the shooting. He was shot in the left arm and exhibited to the Court the scar that still exists to this day as a result of that wound. As he went from D-Block into A-Yard, troopers hit him in the head which caused bleeding. He was beaten all over his body. He was told to take his clothes off in A-Yard and he remained there in the nude until he was eventually forced to run the gauntlet through the A-Block corridor, where he was beaten all over his body. He saw another inmate, Thomas Hicks, get shot and killed by a trooper. Mr. Harrison still has vivid memories of that event, testifying that "I never saw human beings treated like this  I still can't understand the hatred  why all the hatred?" He suffered cuts on his face and knees from broken glass as well as bruises and welts on his head and back from being beaten with clubs while running the gauntlet. He was subjected to hours of constant threats and torture once re-housed in his cell. He continues to suffer from nightmares, cold sweats, frequent outbursts of anger, difficulty with authority, and negative reactions when hearing a helicopter.
Mr. Harrison testified that he had "been waiting for this day" so that he could tell the truth about what happened at Attica. He testified that he thought his prison sentence was the punishment for his crime, and that nobody deserved the treatment the inmates received during the retaking. He testified that just like "too much pressure can break a water pipe," the pressure of Attica "broke" a lot of men.

Claim of Carl Allen Jr.
Ms. Madden has submitted a claim on behalf of her deceased son, Carl Allen, Jr. She claims that he was badly beaten and sustained injuries to his head, knees, arms, shoulders, and legs. She claims that he sustained permanent injury to his eyes from the tear gas and believes he had to wear glasses as a result. She does not know whether he received medical attention for his injuries. She does claim that her son suffered lasting emotional distress in the form of nightmares and flashbacks. She said he was extremely depressed and that he was never the same after Attica.

Claim of Eugene D. Anderson
Mr. Anderson of Brooklyn, New York is currently incarcerated at Southport Correctional Facility. He was an inmate in D-Yard at Attica on September 13, 1971, and sustained a head injury when guards struck him during an interrogation session after the retaking. He claims that he was seated in front of a blinding light and a book was placed upon his head. The guards struck him on the head when they were not satisfied with his answers. He received medical attention at Green Haven *469 Correctional Facility after his transfer but did not receive medical attention at Attica. He continues to suffer from dizzy spells and occasional black-outs.

Claim of John Anderson
Lana Anderson brought this claim on behalf of her late husband, John Anderson, who was an inmate at Attica on September 13, 1971. Ms. Anderson claims that her husband was beaten and sustained a severe head trauma. She stated that he suffered from constant migraine headaches, back pain due to constant spasms, and that he developed alcohol and drug dependency. He also suffered from constant nightmares and would scream in the middle of the night. After her husband was released from prison, she watched him "slip away" from her and the brutality that he experienced in Attica took a great toll on their relationship. She claims that her husband received medical attention for his injuries and that, prior to his death, he continued to receive treatment for his headaches, back pain, and alcohol and chemical dependency.

Claim of Laconia (Connie) Bearkley
Patsy Bradford-Bearkley filed this claim as the legal representative of the estate of her late husband, Laconia Bearkley. Ms. Bradford-Bearkley claims that her husband was severely beaten by guards and troopers on September 13, 1971. He experienced pain and swelling in his legs and feet and his veins showed through his skin. She claims that he suffered from insomnia and attributes his sleep difficulty to Attica.

Claim of Robert L. Brundidge
Mr. Brundidge of Haines City, Florida was an inmate at Attica on September 13, 1971, and was beaten and kicked when he was moved from D-Yard to A-Yard. He was forced to lay on the ground in a pool of water and he was beaten all over his body while being moved to a cell. He still suffers from headaches and has difficulty sleeping because of nightmares. He claims to have suffered emotional distress for the past twenty-nine years.

Claim of John A. Bryant
Mr. Bryant of East Rochester, New York, stated that on September 13, 1971 a State trooper kicked him in the ribs in D-Yard. His back and shoulders were beaten with a club as he traveled through D-Tunnel and down the A-Block stairs. In the A-Gauntlet, his back and shoulders were again beaten. He did not receive medical attention for his injuries and is currently not receiving treatment. He suffered from shoulder pain from September, 1971 through 1977. He suffered from nightmares from September, 1971 through 1982. He suffers from mild post traumatic stress disorder and continues to have flashbacks.

Claim of Harry Davis
Mr. Davis of Brooklyn, New York, was hit in the stomach with a stick in D-Yard on September 13, 1971. He was beaten on his back and shoulders with sticks in A-Gauntlet. He also was threatened with death after being placed in a cell in A-Block. Mr. Davis did not receive medical attention for his injuries and is not receiving treatment currently. He claims to have lasting emotional distress in the form of mild flashbacks and mild post traumatic stress disorder.

Claim of Robert Peter Eaton
Mr. Eaton of New Orleans, Louisiana was in D-Yard on September 13, 1971. His neck, shoulders, and upper arms were beaten with sticks because he was not stripping fast enough in A-Yard. He was unable to disrobe quickly because his arms had lost circulation and gone limp from having to hold them over his head while lying face down in A-Yard. Although he tried to explain this to the guard, he was threatened and beaten continuously. He was forced to strip, walk naked in a long line, and then forced to run through A-gauntlet where he was beaten when he tried to help an elderly inmate who fell. After being placed in a cell, State troopers stuck their shotguns into his cell and threatened to kill him. Mr. Eaton received *470 medical attention and is currently under treatment. He has had acute tendinitis for approximately the past 20 years which he believes is a result of his beatings. He also began experiencing seizures soon after the beatings. He is currently taking medication to prevent his seizures and is currently under the care of a neurologist.

Claim of James H. Fisher
Mr. Fisher of New York, New York was in D-Yard on September 13, 1971. He was beaten on his back, head, and shoulders with axe handles as he ran through the A-Gauntlet. His life was threatened after he was placed in a cell in A-Block. He suffered pain for four weeks from his injuries and continues to suffer from lasting emotional distress as well as fear of law enforcement officials.

Claim of Albert Fowler
Mr. Fowler was in D-Yard on September 13, 1971. He was beaten in D-Yard, D-Tunnel, A-Stairway, A-Yard, A-Gauntlet, A-Tier, and in his cell. His upper shoulders, back, thighs, legs, arms, and stomach were brutalized. While being forced to run through the A-Gauntlet, corrections officers told him they would kill him if he fell and racial epithets were used against him throughout the beatings. After he was placed in a cell, when he asked for some water, he was given a cup filled with urine and forced to drink it. Mr. Fowler did not receive medical care at Attica but did receive medical attention at Great Meadow Correctional Facility after being transferred. The medical staff at Great Meadow told him that he had 120 contusions on his body. He has suffered from intermittent upper and lower back spasms for the last 10 years, and has had lasting emotional distress. He claims that he still suffers from nightmares and flashbacks and that he relives the beatings at Attica everyday.

Claim of James E. Glenn
Joan Williams Glenn brought a claim on behalf of her late husband, James E. Glenn who died on July 25, 1992. Ms. Glenn claims that her husband was beaten when the prison was retaken on September 13, 1971. She claims that his thumb was injured permanently but she does not know if he received medical attention. She claims that her husband did have lasting emotional distress, and that he was extremely impatient, aggressive, and fearful. She claims that he had difficulties with persons of authority and that he had difficulty holding jobs.

Claim of Nathaniel Hall, Jr.
Mr. Hall was in D-Yard on September 13, 1971 and states that officers with sticks beat his arms, back, and shoulders while he was in the A-Tunnel gauntlet. After being beaten, he was thrown into a cell in A-Block. He was in great pain for two months after the beating and he still suffers lasting pain as well as nightmares and flashbacks.

Claim of William Harp
Mr. Harp of Canastota, New York, while in D-Yard on September 13, 1971, was beaten with clubs by State troopers causing bruises and back pain. He did not receive medical attention nor is he currently receiving treatment. He still suffers from back pain as a result of the beating. He also claims to suffer from lasting emotional distress and to be very distrustful of law enforcement officials.

Claim of Homer Hogan
Mr. Hogan of Rochester, New York, stated that, on September 13, 1971, his back and chest were beaten with clubs by State troopers as he walked through D-Tunnel and down the A-Block steps. He was threatened with death when a pistol was placed on his face in A-Yard. His head, back, chest, and stomach were beaten while he ran the A-Gauntlet. After he was placed in a cell, a corrections officer beat his right arm with a night stick. Mr. Hogan did not receive medical care and is currently not being treated. He does claim to have lasting emotional distress in the form of nightmares, flashbacks, avoidance *471 and substance abuse problems, as well as severe post traumatic stress disorder.

Claim of Calvin Hudson
Mr. Hudson stated that, on September 13, 1971 the back of his head was hit with a rifle butt in D-Yard and he was punched and kicked. His head, shoulders, and back were beaten with sticks in D-Corridor and he was beaten and pushed into a "pile of bodies" from the stairs into A-Yard. He was pulled out of the "pile of bodies" and his dentures were removed from his mouth and smashed. His upper body, head, and shoulders were struck with sticks and rifle butts in A-Gauntlet and his feet, hands, and knees were cut. He was beaten further on the tier. After being re-housed, he was taken in and out of his cell to be beaten. He did not receive any medical attention and he does not currently receive treatment. He suffers from arthritis on the areas of his body that were beaten, such as his elbows, shoulders, and knees. He claims to suffer from lasting emotional distress and to experience flashbacks, nightmares, and night-sweats. Specific stressors for him include helicopters, police officers, and raincoats.

Claim of Judson Lamb
Carol Lyttle filed a claim on behalf of Judson Lamb, her brother, who died on August 20, 1988. Ms. Lyttle claims that Mr. Lamb was beaten by State troopers with clubs on the A-Stairway. She claims that he was beaten all over his body in the A-Gauntlet and that he was taken out of his A-Block cell and beaten by corrections officers with sticks and clubs. She claims that Mr. Lamb had recurring backaches until his death and that he suffered from headaches, nightmares, flashbacks, alcohol abuse, and moderate to severe post traumatic stress disorder. She claims that he did not receive any medical attention for his injuries.

Claim of William Maisonette
Mr. Maisonette of New York, New York stated that, on September 13, 1971, he was beaten with clubs by troopers in D-Yard, D-Tunnel, A-Tunnel, and on the tier. He was punched in the eye on the way to a cell and he had glass embedded in his feet. Mr. Maisonette received medical attention for his injuries but he removed the glass himself. While in the cell, he was threatened with strangulation. He was in great pain for three months as he waited for his wounds to heal. He claims to suffer from lasting emotional distress in the form of nightmares, flashbacks, and hallucinations.

Claim of John Marcus
Mr. Marcus of Bronx, New York stated that on September 13, 1971, his knee was injured in D-Yard and his feet were cut by glass when he ran through the gauntlet. He was threatened with death and guns were pointed into his cell. He did not receive medical attention for his injuries and is not being treated currently. He continues to suffer knee pain and his knee "goes out" and swells. For three years, he had severe post traumatic stress disorder, panic attacks, and flashbacks. As a result of this emotional distress, he was hospitalized for psychiatric treatment at Kings County Hospital and at Brookdale Hospital Medical Center for the period of 1980 through 1983. He still reacts at the sight of helicopters and that he becomes fearful at the mention of Attica.

Claim of Robert Marvin
Mr. Marvin of Middlesex, New York, was in D-Yard on September 13, 1971, and was kicked by a State trooper on his buttocks and genitals. He was hit and kicked on the ribs and groin as he was walking down the A-Stairway. While in the A-Gauntlet, he was beaten on his elbows, stomach, back, and buttocks. He was beaten further with night sticks on his stomach, ribs, and elbows as he was thrown into a cell in A-Block. He did not receive medical care and is not in treatment currently. He still experiences elbow and back pain and his ribs are "still out of whack." He also claims to suffer from lasting emotional distress in the form of post traumatic stress disorder.


*472 Claim of Leon Hodari McDonald

Mr. McDonald of Buffalo, New York, stated that, on September 13, 1971, while he was in D-Yard, he was knocked to the ground and beaten by guards on his face, arms, chest, shoulders, sides, back, and legs. Other inmates and law enforcement officials ran over him as he lay on the ground. He was cut by the scattered, broken glass in the A-Gauntlet and was further beaten by a State trooper on his back, legs, and arms. Mr. Roberts suffers from continuing lower back pain, bilateral hip pain, and limited weight bearing ability. He claims to suffer lasting emotional distress in the form of flashbacks, headaches, avoidance problems, nervousness, noise sensitivity, and moderate post traumatic stress disorder.

Claim of William F. Mueller
Mr. Mueller of Buffalo, New York, claims that, on September 13, 1971, he was injured psychologically because of his experiences at Attica. He suffers from nightmares at least twice a month, flashbacks, and mild post traumatic stress disorder. He did not receive any medical attention and is currently not under treatment. He was not injured physically because he was able to dodge the blows by the guards in A-Gauntlet.

Claim of Farragan A. Muhammad
Mr. Muhammad of Silver Spring, Maryland, was in D-Yard on September 13, 1971. His head, shoulders, back, buttocks, and legs were severely beaten by prison officials while he ran through the A-Gauntlet. He told the guards that he had nothing to do with the rebellion but was still forced to run the gauntlet. He received medical attention for his injuries and is still receiving treatment. The beatings he received at Attica have aggravated a back injury he sustained while serving in the Korean War in 1952. Doctors at the Veterans Medical Center have confirmed that his back injury was aggravated by the Attica beating but he provided no medical records to support this claim.

Claim of William Nelson
Mr. Nelson, who is currently incarcerated at Sullivan Correctional Facility, Fallsburgh, New York, and who was an inmate at Attica in D-Yard on September 13, 1971, was beaten with a stick on his neck, face, and back. He was also beaten on his back, front, and legs as he went down the A-Stairway. While running through the A-Gauntlet, he was beaten with sticks on his legs, buttocks, and back. Once in the cell, corrections officers played Russian roulette with him. Mr. Nelson received medical attention for removal of embedded glass from his feet. He still suffers from back pain when it rains and he has a scar on his head. He claims to suffer lasting emotional distress in the form of nightmares, flashbacks, alcohol dependency and moderate post traumatic stress disorder.

Claim of John Newell
Mr. Newell of Buffalo, New York, stated that, on September 13, 1971 in D-Yard, his head, arms, elbows, back, stomach, and knees were severely beaten by guards. He still suffers from back pain, elbow pain, and knee pain as a result of these injuries. He is unable to stand or walk for an extended period of time because his knees "give out." He also has a pinched nerve in his stomach which causes him to have shortness of breath. He received medical care for his injuries and continues to receive treatment. He takes various medications for pain management. He claims to suffer from nightmares and avoids certain television programs which remind him of Attica.

Claim of John Wesey Posey Jr.
Audrey Posey filed a claim on behalf of her late husband, John Wesey Posey, Jr., claiming that her husband was an inmate at Attica in D-Yard on September 13, 1971 and that he did not tell her very much about his experiences. He did show her a scar on his head which he claimed resulted from being beaten. She believes that he did receive medical treatment and that he suffered from frequent headaches. She *473 also claims that her husband suffered from nightmares until his death.

Claim of Gary Raycroft
Mr. Raycroft of Rochester, New York, stated that, on September 13, 1971, he was in D-Yard and was beaten all over his body with clubs when he was in the A-Gauntlet. His legs were beaten with batons by corrections officers after he was placed in a cell. He did not receive medical attention for his injuries and is not receiving treatment currently. He does not claim to experience lasting physical pain or disability but does claim to suffer lasting emotional distress in the form of flashbacks, avoidance problems, and alcohol dependency.

Claim of Robert Rivera
Mr. Rivera of Denver, Colorado, stated that on September 13, 1971, following the assault, he was stripped and beaten by a line of officers on either side of him. He did not receive medical attention and is not currently being treated. He claims to still suffer from emotional distress and has recurring nightmares about being shot or beaten.

Claim of Bruce Roudette
Mr. Roudette of Dannemora, New York, was in D-Yard on September 13, 1971 and was struck four to five times on his upper and lower back with an axe handle while in the A-Gauntlet. His upper right leg and lower back were beaten with sticks near the A-Staircase. He did not receive medical attention for his injuries and is currently not receiving treatment. He suffers no lasting physical pain or disability but does suffer from lasting emotional distress. He has developed a hatred of authority figures and has flashbacks when surrounded by guards.

Claim of Ouillie Stroud
Mr. Stroud of Brooklyn, New York was in D-Yard on September 13, 1971. A State trooper placed a gun to his head by the doorway to the A-Stairway and the gun fired as a National Guardsman pushed the gun away from Mr. Stroud's head. He was kicked down the A-Stairway and beaten with sticks on his back, arms, shoulders, and legs as he ran through the A-Gauntlet. His feet and ankles were cut by the broken glass in the gauntlet. He was beaten on the tier and beaten again after being placed in a cell. He was taken out of his cell and threatened with death with guns pointed at his head. Mr. Stroud claims to have been beaten and threatened while being transferred to Green Haven Correctional Facility. He was in pain for at least a month and he did not receive medical attention for his injuries. He claims to have lasting emotional distress from his experiences in the form of nightmares, flashbacks, noise sensitivity, and severe post traumatic stress disorder. He is currently taking anti-depressants and sleeping pills.

Claim of Ezell Vance
Rose Vance of Buffalo, New York, submitted a claim on behalf of her deceased husband, Ezell Vance, who died on May 27, 1999. Ms. Vance claims that Mr. Vance had severe post traumatic stress disorder, although she does not provide any information about the physical injuries he may have sustained in D-Yard on September 13, 1971.

Claim of Carl Washington (a/k/a Roosevelt Jones)
Mr. Washington of Pittsburgh, Pennsylvania, stated that, on September 13, 1971, he was thrown off a catwalk and that his wrist was injured in D-Yard. His back and legs were beaten while walking to A-Yard and his buttocks, upper shoulders, and legs were beaten with batons and sticks when he ran through the A-Gauntlet. After he was placed in a cell, a guard struck his injured wrist with a baton and he was threatened with death. He did not receive any medical attention and is not being treated currently. He was in pain for several months after the beating and he currently experiences pain in his wrist. He claims to have suffered from nightmares and continues to have flashbacks, *474 especially at the sight of State troopers or helicopters.

Claim of Frederick Williams
Mr. Williams of Brooklyn, New York was in D-Yard on September 13, 1971. His head, back, and shoulders were beaten with sticks in the A-Gauntlet. He was beaten again on his head and on his buttocks with sticks while passing through the tunnel to a cell. He was further beaten on the tier and tortured in his cell and the guards threatened him with death and played Russian roulette with him. Two days after being placed in a cell, he was interviewed and beaten outside an office. He was in pain for three or four months but he did receive medical attention for his injuries. He still has "knots" on his head from the beatings and to have breathing difficulty from the tear gas dropped by the helicopters. He claims to suffer from emotional distress in the form of flashbacks, nightmares, and moderate post traumatic stress disorder and is very fearful of law enforcement officers.

Claim of Robert S. Ziolkowski
Mr. Ziolkowski of Buffalo, New York was in D-Yard on September 13, 1971. He was struck on his lower back with a metal rod by corrections officers when he ran through the A-Gauntlet. He did not receive medical attention for his injuries and is not receiving treatment currently. His physicians have diagnosed him with a "hot spot" between the L4 and L5 vertebrae which he believes is a result of his injury. He has experienced increasing lower back pain over the years. He claims to suffer from lasting emotional distress in the form of insomnia, nightmares, and inability to form close or lasting relationships.

Claim of William Wooden
On June 19, 2000, Mr. Wooden testified in support of his claim. He stated that, on September 13, 1971, he was hit a few times in the corridor between D-Yard and A-Yard and that he was hit in the back and kidneys with sticks while in A-Yard. He also testified that he was forced to run the gauntlet where he was again beaten. After being placed in a cell, he was threatened by guards pointing guns in his cell and playing Russian roulette. He testified that he is "just thankful to be alive". He claims that he still has nightmares and flashbacks.

Claim of Robert Edwards
On June 19, 2000, Mr. Edwards testified in support of his claim. He stated that, on September 13, 1971, he watched as two men near him were shot during the retaking assault. He and other inmates were told to strip, and walk in the "snake line". His eyeglasses were smashed and his dentures ruined. He also testified that he was forced to run the gauntlet and was beaten with axe handles on his back, legs, face and head. He suffered pain for five years and suffers from severe post traumatic stress disorder. He testified that he still has nightmares about the incident which are "very disturbing".

Claim of George Che Nieves
On June 19, 2000, Mr. Nieves testified that, although he did not suffer any serious physical injuries during the September 13, 1971 retaking, he suffered traumatic psychological injuries. While entering A-Yard, he was punched and beaten and pushed to the ground and forced to crawl in the mud. He testified that a guard pulled him over to a wall and made him lean against it, using only his forehead for support. The guard then placed a big black "X" on Mr. Nieves back. Once re-housed, the guards tortured him by giving him conflicting orders to either place his chin on a bar, or to remove his chin from the bar.

Claim of Leon Butcher
Mr. Butcher testified on June 20, 2000 that on September 13, 1971, after the shooting stopped, he was kicked down the A-Yard steps, was forced to strip, and was hit on his shoulder and back. He testified that he was beaten all over his body while running the gauntlet, and that he had a cocked gun pointed at him as he was trying *475 to help a fellow inmate who was bleeding. He stated that the guards tortured him with Russian roulette. He stated that he did not receive any medical attention while at Attica and that he is not currently being treated for any injuries. He suffers from chronic disk problems in his back, nightmares, flashbacks, substance abuse problems, and severe post traumatic stress disorder. Mr. Butcher testified that with respect to the violent nature of the retaking, "[i]t's something that never should have happened."

Claim of Ronald L. Morris
On June 20, 2000, Mr. Morris testified that on September 13, 1971, he received physical injuries from severe beatings by troopers and corrections officers, and that he was struck by ricocheting concrete caused by bullets. He testified that even after the main volley of gunfire, random shots were heard. He testified that he was burned with cigars and cigarettes on his wrists, and that a gun was stuck in his mouth while he was in his cell. He also claims that officers destroyed his personal property, including clothing, legal property, and commissary items. He asserts that he did not receive medical treatment either at Attica or at Green Haven where he was transferred after the uprising. He claims that the emotional and mental pain and suffering will never leave him.

Claim of Saladin Hadid a/k/a Charles Budd
Mr. Hadid testified that, on September 13, 1971, when the retaking began, he lost consciousness and came to when a trooper struck him in the back with a rifle butt. Disoriented, he was struck and taken to A-Yard where he was forced to crawl in the mud. He testified that in order to avoid injury to his feet, and to preserve his dignity, he walked through the gauntlet, receiving several severe blows to his body. As Mr. Hadid put it, he was "a bloody mess" when he emerged from the gauntlet. Once rehoused in his cell, he was offered only pork products to eat and was not able to eat for days. He testified that the guards terrorized him and his cell mates. He continues to suffer from back problems, and emotional problems such as substance abuse problems, nightmares, and flashbacks.

Claim of Moses L. Oliver
Mr. Oliver traveled from Florida to testify on June 20, 2000 in support of his claim. He testified that, on September 13, 1971, he was beaten up "pretty good" during the retaking, and was told by a trooper that he would be killed because "we haven't killed enough niggers." He testified that he was beaten on his back, and that he has back problems to this day. He also testified that he suffers emotional problems, and that he gets nervous and thinks about the retaking everyday. He also suffers from flashbacks. In summarizing his experience during the retaking, Mr. Oliver stated that "they didn't treat us right ... Gas [would have been] enough to put down the riot, but the troopers had the O.K. to kill."

Claim of Richard Lee Johnson
Mr. Johnson testified on June 20, 2000 that, on September 13, 1971, he was pushed into A-Yard, was forced to strip, and was hit all over his body by troopers, including a blow to his knee with a rifle butt. He testified that he was forced to run the gauntlet, where he was hit on his legs and shoulders. His knee still hurts and he suffers from mild post traumatic stress disorder, nightmares, and flashbacks. He claims that he lost his hair as a result of his experiences during the retaking. Mr. Johnson concluded that "I don't know why [the retaking] happened like that  nobody should have got killed."

Claim of Edward F. Burgio
On June 20, 2000, Mr. Burgio testified that he was in D-Yard on September 13, 1971, standing near the negotiating table when the retaking began. He testified that even while the announcement to surrender was being made, along with the promise to the inmates of safety, tear gas was being dropped and troopers were *476 shooting "intensely" at the inmates. He testified that after being forced to strip, a trooper ripped Burgio's wedding band off his finger, struck it with his baton, and threw it to the ground. When Burgio asked "why did you do that" the trooper struck him with his baton on his shoulders, hips, and legs. Mr. Burgio testified that he never found his wedding ring.
Mr. Burgio testified that he was forced to run the gauntlet, and that the officers used two-by-fours to hit inmates as they ran through it. He testified that he was rehoused in a cell with two other inmates, and that he received no medical attention despite bleeding from cuts and bruises on his body. He suffered immense pain for two months following the beatings and still has pain in his back and hips when it is cold. He suffers from nightmares, flashbacks, and sleep disorders. Mr. Burgio summed up his testimony by stating that the retaking "could have been handled in a much better way" and that the killings were "totally unnecessary" and "could have been prevented."

Claim of Dan Gayden
Mr. Gayden testified on June 20, 2000 that, on September 13, 1971, he was hit and pushed to the ground in D-Yard; pushed, beaten and stripped in A-Yard; and beaten on his head, back and genitals after being pulled out of the snake line in A-Yard. He testified that he passed out from the beating and that when he came to, he was forced through the gauntlet where he ran over broken glass and was hit again. He testified that, on the way to his cell, he was jabbed three times in the back with a bayonet. He testified that he had blood in his urine for some time after the beatings and still suffers from continuing lower back pain. He testified that he suffers from nightmares and occasional flashbacks. Mr. Gayden said surviving the retaking was like "being in a war," and that he hopes that "nothing like this ever happens again."

Claim of Ralph J. Centolella
Charlene Centolella of Florida brought a claim on behalf of her deceased husband, Ralph J. Centolella, who was an inmate at Attica in D-Yard, on September 13, 1971. She claims that he was released earlier than scheduled because he assisted Nurse Swift, other inmates, and guards during the riot. She claims that her husband suffered from severe emotional distress in the form of nightmares, restlessness, and night sweats. She claims that he would often scream and kick while asleep. Ms. Centolella is unaware of any physical injuries suffered by her husband.

Claim of Daniel DeShields
Mr. DeShields of Rochester, New York, was 27 years old when he was an inmate at Attica on September 13, 1971. He witnessed other inmates die from gunshot wounds in D-Yard and he was stripped and forced to run the A-Gauntlet where he saw more inmates die. Mr. DeShields claims to suffer from lasting emotional distress in the form of nightmares and alcoholism. He was treated for his alcoholism and has been sober since November, 1999.

Claim of William E. Fisher
Mr. Fisher of Corning, New York, was in D-Yard on September 13, 1971. He was beaten on his head and body while being forced to run the A-Gauntlet. His dentures were seized by a State trooper who threw them up in the air and hit them with a baton causing them to break. He received no medical attention and is not currently in treatment. Mr. Fisher suffers from recurrent headaches as a result of his beatings. He claims to suffer from lasting emotional distress in the form of sleep difficulty and nightmares.

Claim of Guy Jackson
Mr. Jackson, who is currently incarcerated at Elmira Correctional Facility, Elmira, New York, and who was an inmate at Attica in D-Yard on September 13, 1971, stated that he was forced to run over the broken glass in the A-Gauntlet and that he was struck on his right hip with a rubber *477 hose and bat on his way to the tier. He was then "chased into a cell and locked in." He had embedded glass fragments in both feet for more than a year and half after the riot. He did not receive medical attention for his injuries and is currently not being treated. He is unable to sleep on his right side because of pain and stiffness in his hip bone. He has limited weight bearing ability and limited range of motion in the right hip area. Mr. Jackson also claims to suffer from migraine headaches, flashbacks, nightmares, and agoraphobia.

Claim of Taylor A. Johnson
James C. Johnson of Stanford, Connecticut, filed a claim on behalf of his deceased brother, Taylor A. Johnson, who was an inmate at Attica in D-Yard on September 13, 1971. Mr. Johnson claims that his brother was kicked in the back while he was "out in the yard." After the riot, his brother was transferred to Green Haven Correctional Facility. Mr. Johnson claims that his brother did receive medical attention for his injuries but is unable to provide information regarding lasting physical or emotional pain.

Claim of William Outlaw
Dorothy Outlaw of Westbury, New York, brought a claim on behalf of her deceased son, William Outlaw, who was an inmate at Attica in D-Yard on September 13, 1971. Ms. Outlaw claims that her son was beaten, kicked, stomped on, and spit on in A-Yard. She claims that her son was beaten with sticks on the head, back, and legs as he ran through the A-Gauntlet. She claims that his life was threatened after being placed in a cell, and was beaten again, en route to the hospital. Ms. Outlaw claims that her son suffered lasting physical pain in his back and head, as well as lasting emotional distress in the form of nightmares, flashbacks, and irritability.

Claim of Michael Phillips
Rebecca Phillips of Brooklyn, New York, brought a claim on behalf of her deceased son, Michael Phillips, who was an inmate at Attica in D-Yard on September 13, 1971. Ms. Phillips claims that her son was beaten on all parts of his body as he ran through the A-Gauntlet. She claims that he was beaten again in D-Yard, and further beaten on his face and head by a corrections officer and State trooper after being placed in a cell in A-Block while he was handcuffed to the bars. Mr. Phillips did not receive medical attention after the riot. His mother claims that he suffered from severe headaches until his death. She also claims that he suffered from lasting emotional distress in the form of nightmares, flashbacks, conflict avoidance, substance abuse, and severe post traumatic stress disorder.

Claim of Robert James Phipps, Jr.
Kenneth L. Phipps of Atlanta, Georgia, and Valerie Phipps-Jewell of Decatur, Georgia, filed this claim on behalf of their deceased father, Robert James Phipps, Jr., who was an inmate at Attica in D-Yard on September 13, 1971. They claim that their father was severely beaten in A-Yard and in the A-Gauntlet. They claim that their father's injury led to swallowing difficulty and persistent vomiting of blood. They claim that Mr. Phipps suffered from severe stomach pains until his death. They also claim that he suffered from mental anguish, nightmares, and alcoholism, which led to him becoming homeless and estranged. Mr. Phipps Jr. died of cirrhosis of the liver in 1976.

Claim of Robert Robinson
Mr. Robinson who is currently incarcerated at Watertown Correctional Facility, and who was an inmate at Attica, in D-Yard on September 13, 1971, stated that he was forced to strip and run through the A-Gauntlet where he was beaten with clubs on his back and head. After being placed in a cell with three other inmates, Mr. Robinson was transferred to Comstock Correctional Facility where he was given Thorazine, a heavily sedating antipsychotic drug, for at least ten days. He was in a stupor and can vaguely remember seeing a doctor who gave him painkillers *478 for his injuries. Mr. Robinson suffers from lasting pain in his back and from headaches. He claims to suffer from lasting emotional distress in the form of nightmares and noise sensitivity, especially the sound of a helicopter.

Claim of Lucius Shuler
Burdell Shuler of Bronx, New York, brought a claim on behalf of her deceased husband, Lucus Shuler, who was an inmate at Attica, in D-Yard on September 13, 1971. Although Ms. Shuler does not list any injuries her husband may have sustained, she does indicate that he received medical attention following the retaking.

Claim of Phillip Peryea
On June 21, 2000, Mr. Peryea testified in support of his claim. He was struck in the back and legs by corrections officers with gun butts and nightsticks. He also was jabbed in the anus with a nightstick while in D-Yard. He testified that a State trooper took his watch off his wrist, stepped on it, and laughed. He was kicked down the steps into A-Yard and forced to crawl through the mud. He was beaten in the A-Tunnel gauntlet and as a result, claims to suffer from lasting pain to his back and legs. Additionally, he suffers from nightmares, flashbacks, and fear of police.

Claim of James Smith
James Smith, age 59, testified in support of his claim on June 26, 2000. He was in D-Yard on September 13, 1971 and heard the helicopter approach, saw gas dropped on the inmates, and heard the shooting begin. he testified that at that point, "[a]ll hell broke loose." After the shooting stopped, he was put through two gauntlets  one on the ground floor in A-Block and one (much more extensive) on the tier in A-Block where he received extreme injuries to his stomach. As with many other former inmates, he was very emotional. He suffers obstruction of his carotid arteries which his doctor attributes to the extensive beating he received on September 13, 1971 particularly the beating he received directly to his stomach. Upon being placed in the cell with other inmates, he was harassed by the guards and troopers. He continues to suffer from nightmares and flashbacks to this day.

Claim of Rodney Zobrist
Rodney Zobrist, age 56, testified on June 26, 2000 that when he saw the helicopter releasing tear gas on the inmates in D-Yard on September 13, 1971, he immediately hit the ground for safety. He saw troopers shooting at random and saw various inmates hit by gunfire. After the shooting subsided, a trooper saw Mr. Zobrist smiling, and put a shotgun in his mouth to "wipe" the smile off his face. A fellow inmate named Charles Beard intervened and told the trooper, "He's only smiling because he's very nervous  don't hurt him." Mr. Zobrist testified that he is eternally grateful for Mr. Beard's intervention. Mr. Zobrist was forced to strip in A-Yard, was pushed down the A-Yard steps and was beaten with gun butts. He has a permanent bump on his head from the beatings, and the bump drains fluid periodically. He saw defenseless prisoners being shot for no reason. He claims continuing nightmares and disability due to his back problems, and has been disabled since 1996.

Claim of John Doe # 2
Mr. Doe, who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that he was struck on the back of his head while leaving D-Yard. He was struck in the stomach with a rifle butt by a State trooper in the cell block area. Mr. Doe claims that he was identified as one of the "leaders" and was confined to Housing Block Z until the district court ordered his release. After his release, he was sent to Green Haven Correctional Facility and, two days later, was transferred back to Attica. He suffers from persistent abdominal pain which has not been diagnosed despite several medical examinations. He also claims to suffer from lasting emotional distress in the form of nightmares, night sweats, repetitive thought of Attica, and *479 irrational fears of being killed. He states, "I honestly do not recall one day in the past 28 + years that I haven't had a thought about the riot and its never-ending aftermath. For me, it will never end."

Claim of Tommy Ferrell
Mr. Ferrell of Buffalo, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, was beaten in the A-Yard corridor and in the A-Gauntlet. He sustained lacerations and bruises. He was struck on the back of his head with a club and both his knee caps were beaten with nightsticks which left permanent scars. Mr. Ferrell did not receive medical treatment and is not currently receiving treatment. He claims to suffer from lasting emotional distress and claims to have difficulty relating to his wife and children.

Claim of Roger Fields
Mr. Fields who was an inmate in Attica, in D-Yard, on September 13, 1971, was beaten and threatened in A-Gauntlet and in A-Block. His right hand, lower back, rib cage, and stomach were injured as a result of these beatings. Mr. Fields did receive medical attention and is not currently under care. He continues to experience lower back pain. He claims to suffer from lasting emotional distress in the form of nightmares, flashbacks, and sleep difficulty. He states, "it still wakes me up at night."

Claim of Edward Hodge
Mr. Hodge of Buffalo, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, was kicked down a flight of stairs while he was being transported from D-Block to A-Block and a shotgun muzzle was placed directly in his face. In A-Yard, he was forced to lay face down on the ground and was struck numerous times on his back. He was forced to run through the A-Gauntlet where his back and sides were beaten with sticks. Mr. Hodge did not receive medical attention but is currently receiving care. He suffers from back pain, neck pain, headaches, and a lower lumbar sprain. He claims to suffer from lasting emotional distress in the form of depression and anxiety for which he takes medication.

Claim of Thomas Hagan
Mr. Hagan of Brooklyn, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, stated that he was "gassed" during the retaking.

Claim of Joseph R. Healey
Mr. Healey of Orlando, Florida, who was an inmate at Attica, in D-Yard, on September 13, 1971, stated that he was forced to strip and crawl through the A-Gauntlet where he beaten by corrections officers. He sustained lacerations due to the glass in the gauntlet. Mr. Healey did not receive medical attention. He claims to suffer from lasting emotional distress in the form of general distrust towards other people.

Claim of Harold F. Hinkle
Carolyn A. Hinkle of Buffalo, New York, brought a claim on behalf of her deceased husband, Harold F. Hinkle, who was an inmate at Attica, in D-Yard, on September 13, 1971. Ms. Hinkle claims that her husband was forced to strip and was beaten with clubs, sticks, and other hard objects all over his body. She claims that he suffered cuts and gashes as a result of having to run over the glass in the A-Gauntlet. Mr. Hinkle received medical attention for his injuries but suffered lasting pain and disability until his death on December 21, 1977. She also claims that he suffered from emotional distress.

Claim of Young B. Jones
Kathleen Y. Wiggins-Jones of Eggertsville, New York, brought a claim on behalf of her deceased husband, Young B. Jones, who was an inmate at Attica, in D-Yard, on September 13, 1971. She indicates that her husband received medical attention but suffered from lasting back pain and ulcers. She also claimed that he suffered from lasting emotional distress in the form of nightmares, night sweats, insomnia, conflict *480 avoidance, blackouts, chain smoking, and noise and visual sensitivity.

Claim of Gary D. Keator
Mr. Keator of Germantown, New York, was an inmate at Attica, in D-Yard, on September 13, 1971. His head was beaten with clubs by State troopers and corrections officers. He did not receive medical treatment and suffers from constant headaches. He claims to suffer from lasting emotional distress in the form of nightmares.

Claim of John L. King
Mr. King of Buffalo, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, was beaten in D-Yard and in the A-Gauntlet with a rifle butt all over his body. He was knocked to the ground, forced to strip, and forced to crawl up the A-Stairway into A-Yard where he was beaten again. He was beaten further all over his body, especially his back while going from A-Tunnel to a cell in A-Block. Mr. King received medical attention and is not currently under treatment. He suffers lasting back pain as a result of his injuries. He claims to suffer from lasting emotional distress in the form of nightmares and flashbacks. He states, "I am 80 years old, and yet the older I get, the more I think about Attica, especially when I hear a helicopter."

Claim of Preston Thomas
Preston Thomas, age 54, of Rochester, New York testified on July 12, 2000 that he was in D-Yard on September 13, 1971 and that he was struck in the hand by a rifle butt in the hand. He was ordered to crawl toward A-Yard from D-Yard and he was hit with clubs, rifle butts, and kicked as he went through the corridor into A-Yard. Once in A-Yard he was told to strip and was put into the "snake line" until he was forced to run the A-Gauntlet. He was beaten on his knees, body, arms, legs, chest, and genitals and his feet were bleeding from running over broken glass. He was placed in a cell with three or four other inmates and was not given any clothing until three days later when he was transferred to Green Haven Correctional Facility. He received no medical attention. He and other cell mates were constantly harassed so that they could not get any sleep. He continues to suffer from pain in his knees which still swell on occasion. He suffers from nightmares and flashbacks, especially when he sees helicopters, State troopers, or the color orange.

Claim of Charles Walker
Mr. Walker of the Bronx, New York, was an inmate in D-Yard on September 13, 1971, and he sustained injuries during the retaking of the prison. He stated in his claim that he was beaten all over his body with nightsticks while being moved from D-Yard to A-Yard, that he was kicked in the head while crawling in A-Yard, and was beaten all over his body in the gauntlet. He now suffers from headaches, and has knots on his head and forehead from where he was hit. He suffers from emotional distress including flashbacks, and distrust of authority. He claims that Attica caused him to become very angry and as a result he has difficulty fitting in socially with people. He claims that he has been unable to hold a job, and has been in and out of jail because of his experience at Attica.

Claim of Frederick Bonamo
Mr. Bonamo, who is currently incarcerated at the Raybrook Correctional Facility in Raybrook, New York, was injured in D-Yard on September 13, 1971. On July 14, 2000, a conference call was held with Mr. Bonamo during which he supplemented the claims made in his claim form. Mr. Bonamo was beaten in D and A-Yards, and was forced to run the gauntlet. He sustained permanent scars as a result of a blow to his forehead. He suffers from nightmares and lasting emotional distress.

Claim of Kenneth Gaynor
Mr. Gaynor, who is currently incarcerated at Union County Jail in Elizabeth, N.J., was an inmate in D-Yard on September *481 13, 1971, and he was injured during the retaking. A telephone conference was held with Mr. Gaynor on July 14, 2000 at which time Mr. Gaynor further explained the injuries described in his claim form. Mr. Gaynor suffered from breathing problems resulting from his exposure to tear gas, and was beaten repeatedly in the gauntlet. After being rehoused in A-Block, he was taken out of his cell and beaten again. Following the retaking, he was put in solitary confinement for nine months as an accused leader of riot. He suffers from continued pain in his left shoulder, headaches, and emotional distress including depression and anxiety.

Claim of Henry Blake
Mr. Blake filed a claim stating that he is a class member, and that he was injured during the retaking of the prison. He was beaten on the way to A-Yard on his back and shoulders by officers wielding rifle butts and when he got to A-Yard, he was beaten again, walked on, urinated on, and spat on. He was beaten on his back, arms, and wrists in the gauntlet and was terrorized in his cell. He suffers from back problems and has severe avoidance problems brought on by seeing helicopters and Attica films. He also suffers from flashbacks and nightmares.

Claim of Nicholas Cardaio
Mr. Cardaio, of New Gardens, New York, filed a claim in which he indicates that he is a class member and that he was injured during the retaking. He was beaten on his back and on the back of his head while moving from D-Yard to A-Yard, and was beaten in the gauntlet and was hit in the face on his way up the stairs to his cell. He was nearly knocked out from a blow that landed behind his right ear and states that he suffers nerve damage on the right side of his face as a result of that blow. He urinated blood for several months after the retaking and continues to suffer nightmares, flashbacks and anxiety in large crowds.

Claim of Jesse Barnett
Mr. Barnett of San Francisco, California, who was an inmate at Attica, in D-Yard, on September 13, 1971, was brutally beaten by State troopers and corrections officers whom he stated also spat on his food. Mr. Barnett received medical attention for his injuries but is not currently receiving treatment. He suffers from lasting physical pain, as well as from lasting emotional distress including nightmares and noise sensitivity.

Claim of Pedro Barreto
Victoria Barreto of Brooklyn, New York, brought a claim on behalf of her deceased husband, Pedro Barreto, who was an inmate at Attica, in D-Yard, on September 13, 1971. Ms. Barreto claims that her husband was beaten in the A-Gauntlet. She claims that her husband suffered lasting emotional distress in the form of nightmares, flashbacks, and sleeping difficulties. She also claims that her husband was depressed up until his death in November, 1996.

Claim of Richard Campbell
Mr. Campbell of Elmira, New York was an inmate at Attica, in D-Yard, on September 13, 1971, and was beaten in the staircase leading to A-Yard. His back and legs were beaten as he ran through the A-Gauntlet. He did not receive medical attention and is not currently receiving treatment. He suffers from lasting physical pain as well as from lasting emotional distress. He claims to suffer from nightmares and flashbacks.

Claim of Otis Carroll
Jewerl Carroll of New York, New York, brought a claim on behalf of her deceased brother, Otis Carroll, who was an inmate at Attica, in D-Yard, on September 13, 1971. She claims that her brother was beaten with sticks and bats on his back, arms, shoulders, and neck while he ran through the A-Gauntlet. She claims that her brother suffered from lasting physical pain and had difficulty walking. She also claims that her brother suffered from lasting *482 emotional distress in the form of nightmares, flashbacks, and severe post traumatic stress disorder.

Claim of Recardo Craig
Mr. Craig, age 57, testified on August 7, 2000. Mr. Craig was an inmate at Attica in D-Yard on September 13, 1971 and was kicked on his head and beaten on his body with sticks and gun butts by State troopers. He was naked when he was placed in a cell for at least 48 hours and a State trooper entered his cell, accused him of "fishing the gallery," and knocked him into the toilet with a gun causing injury to his face and mouth. That same State trooper verbally abused him and told him he could kill him because the count of inmates was still incomplete (as of that time). Mr. Craig did not receive medical treatment and is not currently receiving treatment. He claims to suffer from headaches, as well as lasting emotional distress in the form of periodic bouts of depression.

Claim of Clarence Irons
Clarence Irons, age 60, of Rochester, New York, testified on July 11, 2000 that he was in D-Yard on the morning of September 13, 1971 when the tear gas was dropped on the inmates. He was beaten in D-Yard, as he went into A-Yard, and again in A-Yard. He was stripped nude in A-Yard and was hit on the head and back and was forced to run through the gauntlet where he suffered additional injury to both his head and back. He was transferred to Green Haven Correctional Facility where he remained for a year. He was eventually discharged in 1974. He suffers from flashbacks which, on occasion, can be brought on by the sound of helicopters which cause him to withdraw.

Claim of James Hartery (a/k/a James Diggs)
James Hartery,, age 51, of Rochester, New York, was in D-Yard on the morning of September 13, 1971. His eyes and throat burned from the tear gas and he vomited. He felt he was going to die. As he lay on the ground in D-Yard, a trooper kicked him in the side of his head and a guard kicked him in his right ribs. He then proceeded to A-Yard and was again beaten. He was naked lying down in A-Yard and eventually ran the gauntlet. He was beaten, cut his feet as he ran through on broken glass, and again beaten on his way to a cell in A-Block. He stayed in the cell for one week and was transferred to Comstock Correctional Facility. He received no medical attention at Attica. He received no food until September 15, 1971, and then received only a sandwich. He has problems taking orders, doesn't trust authority, and has difficulty holding a job.

Claim of Calvin Allen
Calvin Allen, age 53 of Rochester, New York, testified in support of his claim on July 10, 2000. He was beaten with axe handles by 20 guards as he ran through the gauntlet and again as he ran up the steps to his cell in A-Block. He injured his knees on the steps on his way to his cell and he claims it still gives him trouble. A trooper threatened to kill him while he was in his cell. He claims he suffered a great deal of mental anguish and still has flashbacks to that unfortunate occasion in his life.

Claim of Michael Lewis
Michael Lewis was in Housing Block Z on September 13, 1971, but that he was taken to D-Yard and beaten with a stick over the left eye and all over his body. He was beaten on the way to A-Yard even though he still had handcuffs on. He was beaten in the A-tunnel gauntlet and then taken to Housing Block Z where he was beaten again. He was hit in the head when in his cell and a rifle was pointed at him and he was threatened with death. His knee and leg still bother him and he continues to suffer from nightmares, flashbacks, and post traumatic stress disorder.

Claim of Michael Cerami
Michael Cerami, age 77, testified on July 12, 2000 that he was an inmate in D-Yard at Attica on September 13, 1971. He was extremely emotional. He suffered mental, *483 emotional, and psychiatric problems which ultimately required confinement in the Dannemora State Hospital for the mentally ill in December of 1971. He had been beaten with the butt of a State trooper's rifle on September 13, 1971 requiring medical attention. He was forced to run the gauntlet and his feet were cut by running over broken glass. He claims to suffer post traumatic stress disorder and still claims to be mentally disturbed as a result of the trauma of that incident.

Claim of Ronald Coyne
Ronald Coyne (a/k/a Whitey), age 59 testified on July 12, 2000 in support of his claim. He was beaten in D-Yard on September 13, 1971 by guards who wielded clubs and rifle butts. He was struck many times about his head and his body. He was taken to a cell block and was told to run up and down the hallway as they beat him with their nightsticks. He still has scars on his shoulder and suffers continuing emotional problems.

Claim of Carl Suddith
Carl Suddith, age 53, testified in support of his claim on July 12, 2000. On September 13, 1971 while an inmate at Attica in D-Yard, he was beaten with a rifle and a nightstick as he was ordered to crawl from D-Yard to A-Block. He was put in a strip cell where he remained for 11 days. He did not receive any medical attention for four days. Eleven other inmates were with him in the cell, all of whom were naked. He received no medical treatment except for aspirin or a gauze bandage, and saw no doctors. He was then transferred to E-Block and put in a diagnostic ward because "I almost lost it." He claims that he still suffers from post-traumatic stress disorder.

Claim of George Mitchell
George Mitchell, age 61 of Cheektowaga, New York, testified on July 12, 2000 that on September 13, 1971 he was in D-Yard at Attica. He was struck in the knees, upper torso, shoulders, and buttocks, and also received a deep laceration to his right foot while running through the gauntlet. He displayed an approximately two inch scar on his right forehead above his right eyebrow, and explained that it was a result of being pushed into the cell bars by a corrections officer. He now suffers from chronic pain in his right shoulder and left knee and is plagued by nightmares and fear of low flying helicopters and planes. His left knee has a permanent scar from the injury. He feels he was singled off for specialized treatment because his picture appeared near the negotiating table and the assumption was made that he was one of the leaders. This was not so. A trooper pointed a shotgun at him and played Russian roulette with him which terrorized him. He described it as a "living hell."

Claim of Louis Sinclair Scott
Louis Sinclair Scott, age 58, of Rochester, New York testified in support of his claim on June 28, 2000. He was injured while going to A-Yard on September 13, 1971. His friend, L.D. Barkley, was shot and he, along with another inmate, carried him to A-Block corridor and set him down. The troopers would not allow Mr. Scott to carry Barkley further. Mr. Scott was beaten and struck with gun butts. In the A-Block Yard, he was ordered to lay down naked, face down in the mud, and was beaten. He ran the gauntlet and was hit on the head and could not breathe. He was eventually taken to a cell in A-Block and remained there for 30 days. On the day of the riot, he was supposed to be released but was kept an additional 36 days over his release date because of the riot.

Claim of James Lee Asbury
James Lee Asbury, age 49, testified on July 5, 2000 in support of his claim. Mr. Asbury resides in Winston-Salem, North Carolina and on September 13, 1971 was an inmate in D-Yard at Attica. He testified that it had rained heavily the night before and D-Yard was muddy. Realizing that the end of the riot was in sight and that this was "not a picnic or a lark," they prepared for the worst. Mr. Asbury testified *484 that when the helicopter came over and dropped tear gas on the inmates, "everything broke loose." He was pushed to the ground and struck with the butt of a rifle by a trooper. L.D. Barkley protected him and ended up getting shot. Mr. Asbury testified that Barkley died in his arms. From then on he was in a daze. Everywhere he looked he saw only blood and water. He was moved into A-Yard where was stripped, and where he heard screams from people entering the A-Corridor gauntlet. He was traumatized and felt he would be the next to be killed. He ran through the gauntlet and was hit and was cut by glass when he slipped on the floor. He ran up the A-Block steps and was placed in a cell in A-Block. He received back and hand injuries from covering his head while being struck running the gauntlet. He was also beaten in the groin area. Once rehoused, the officers terrorized him by pointing their guns at this face and pulling the trigger. He still claims to suffer from emotional distress including nightmares and paranoia. He was grateful for the opportunity to testify and considered it "important to tell how a 20-year old felt about going through all of this."

Claim of Lorenzo Skinner
Lorenzo Skinner, age 64, testified on June 27, 2000. He told the court that the gas was dropped from the helicopter, he was caught "in an unbelievable barrage of gunfire that seemed to be coming from everywhere." He testified that he was nearly killed by tear gas canisters that were exploding all around him. A State trooper pointed a gun at his head while he was on his knees with his hands covering his face and head. He claims that the trooper fired his gun, hitting and killing the inmate next to him. The same trooper shouted words and commands that Mr. Skinner was unable to understand and then pushed him face down into a mud puddle and told him not to move or he would be killed. Mr. Skinner feared that he would drown and he swallowed large amounts of water through his mouth and nose but was eventually able to move his face enough sidewards to breathe air through his mouth. He was forced to run the gauntlet  naked and barefooted over broken glass and was beaten viciously. He was placed in a cell with two other naked prisoners with no mattress, blankets, or clothing. He began to suffer chest congestion and sinus problems which continue to this day. He continues to complain of hypertension and migraine headaches. Mr. Skinner testified, "I never believed such mayhem and madness could happen, I lost my mind that day  the madness  the misuse of people  I didn't deserve it."

Claim of Robert James Smith
Mr. Smith was scheduled to testify on August 7, 2000 but failed to appear. His claim indicates that he was at Attica, in D-Yard, on September 13, 1971, and that he received cuts to his feet from running through the gauntlet and was beaten extensively on his head and shoulders as he ran through the gauntlet. He claims continued depression, flashbacks, and fear of police.

Claim of Larry Davis
Mr. Davis testified on August 7, 2000. He was an inmate at Attica on September 13, 1971 and in D-Yard on the morning of that day. During the retaking, he was struck and beaten with sticks all over his body in D-Yard and in the A-Gauntlet. He has lasting problems with his shoulders and continued emotional distress including nightmares, flashbacks, substance abuse problems, and avoidance problems. He had been at Attica one week before the uprising and had no choice but to go to D-Yard once directed by the insurgent inmates.

Claim of Jake Lake
Alice Lake of Rochester, New York, brings this claim on behalf of her deceased husband, Jake Lake, who was an inmate at Attica, in D-Yard, on September 13, 1971. She claims that he was struck with sticks and rifle butts on his head, arms, feet, and *485 back. She also claims that her husband was "jabbed in his rectum." She claims that he suffered from lasting pain as a result of his injuries, including headaches and dental problems. She also claims that he suffered from lasting emotional distress in the form of flashbacks, nightmares, fear of sharp objects, and anxiety for which he took psycho-tropic medications.

Claim of Philip Myhand
Mr. Myhand was an inmate in D-Yard on September 13, 1971. He was beaten several times and had his personal property destroyed. He now suffers from arthritic knees, bad eyesight, headaches, and nightmares. He claims that he is unable to hold a job because of the emotional strain he still feels from Attica.

Claim of Richard Robin Palmer
Mr. Palmer testified on July 25, 2000 that he was an inmate in D-Yard on September 13, 1971. Although Mr. Palmer admits that he suffered no physical injuries during the retaking, he did testify that he ran the gauntlet and was beaten by officers wielding sticks. He additionally testified that he suffers from emotional distress.

Claim of Donald E. Holloman
Mr. Holloman of Buffalo, New York, stated that he did not receive any lasting injuries as a result of the retaking of Attica. He provided no details as to whether or not he is a class member but his prison records reflect that Mr. Holloman was in D-Yard on September 13, 1971.

Claim of Mack Austin, Jr.
Latisha Nadia Poles of Rochester, New York, brought a claim on behalf of her deceased father, Mack Austin, Jr., who was an inmate at Attica, in D-Yard, on September 13, 1971. She claims that her father was beaten all over his body, including his head. She claims that he suffered from lasting physical pain in his back, head, and left shoulder. She also claims that he suffered from lasting emotional distress in the form of nightmares, night sweats, insomnia, and flashbacks.

Claim of James M. Latimore
Mr. Latimore, who is currently incarcerated at Orleans Correctional Facility in Albion, New York, and who was an inmate at Attica, in D-Yard, on September 13, 1971, was forced into A-Yard where he was beaten with sticks and axe handles on his legs, buttocks, back, shoulders, arms, and hands. He was forced to crawl on his elbows with his face in the dirt. While he was crawling, he was beaten, on three separate occasions, on his buttocks, hips, and stomach. After the third beating, he was picked up by the neck and the seat of his pants and thrown into a group of inmates.
After the shooting ceased, he was forced to strip and was told to keep his hands on the top of his head. He was then kicked in the buttocks and ordered to move toward the "S" shaped line. After marching in line for what seemed like hours, he was forced to run through the A-Gauntlet. He was struck in the stomach with a night stick by a State trooper. He states, "[a] New York State Police Officer swung at me like he was hitting a home-run." After he ran through the gauntlet, he was forced to run up a staircase leading to "11 Company." A State trooper placed a large unloaded revolver on his face and pulled the trigger. The gallery leading to "11 Company" was made to be an extension of the A-Gauntlet, and corrections officers and State troopers lined both sides of the glass-laden gallery wielding sticks, axe handles, and guns. He was beaten, punched, and kicked repeatedly with sticks, axe handles, fists, and boots until he reached the end of the gallery. On three occasions, the blows he received knocked him to the ground before he reached the end of the gallery. He received cuts and bruises all over his body, and pieces of glass were embedded in his feet, legs, and hips. He slept, while bleeding for three days, on a bed of springs (no mattress). He spent at least three days removing the glass from his body. His shoulders and *486 arms were so bruised and swollen that he was unable to attend to or feel his swollen face or lips. Three or four days after the retaking, he was provided with a paper blanket.
Mr. Latimore did not receive medical attention at Attica, and he is not currently receiving care. He suffers from lasting pain in his left shoulder and also suffers from lasting emotional distress in the form of anxiety attacks, nightmares, flashbacks, visual and noise sensitivity, and post traumatic stress disorder.

Claim of Mario Armando Maldonado
Mr. Maldonado, who is currently incarcerated at Woodbourne Correctional Facility, Woodbourne, New York, and who was an inmate at Attica, in D-Yard, on September 13, 1971, was forced to jump off the roof of B-Block catwalk. He sprained his ankle and sustained bruises as a result of jumping a distance of eight to ten feet. He was singled out for brutal treatment by corrections officers and State troopers. A corrections officer threatened to kill him and pointed a loaded rifle at him while at the same time, other corrections officers beat him with clubs. He tried to escape from these corrections officers by running towards an open door to A-Yard. A State trooper fired his rifle which grazed the lower part of his back but he states that the result was "bruises". He was chased by two corrections officers and an armed State trooper as he ran from A-Block corridor to the cell hall area. He was assaulted in the top gallery of the A-Block. Mr. Maldonado did not receive medical attention and is not currently receiving treatment.

Claim of Samuel Collier
Mr. Collier stated that on September 13, 1971 he was beaten in D-Yard while trying to help carry a man into A-Yard and was knocked to the ground, kicked, beaten with night sticks, and forced to strip in A-Yard. He ran the gauntlet and was beaten again by corrections officers and New York State Troopers.
He was placed in a cell with thirty to forty other inmates, where he was called up to the bars and was jammed in the groin with a night stick.
Minutes before the assault began, he and eight to ten others had been told by Herbert Blyden to stay in front of the hostages and not to let harm come to them. He was very afraid but did so. He claims that the harm to the hostages came from the authority forces, both during and after the assault.
He stated that since his release from Attica he has been unable to hold a job. He still feels a great deal of anger inside and becomes very upset when he sees films or documentaries about the Attica riot.

Claim of James R. Moore
Mr. Moore, who is currently incarcerated at Gowanda Correctional Facility, Gowanda, New York, and who was an inmate at Attica, in D-Yard, on September 13, 1971, was struck with an object on his right eye. He sustained a laceration an inch below his eye and this laceration has resulted in a slight drooping of his right lower eyelid and upper cheek. Mr. Moore received medical attention for his injury and is not currently under treatment. He claims to suffer lasting emotional distress in the form of flashbacks and hallucinations.

Claim of Lawrence Blair Jr.
Mr. Blair, who is currently incarcerated at the Clinton Correctional Facility at Dannemora, was an inmate at Attica and in D-Yard on September 13, 1971. He was severely beaten and suffered bruises all over his body. A nightstick was partly inserted into his anus. He did not receive any broken bones. He suffers from nightmares on occasion.

Claim of Louis Williams
Mr. Williams stated that he was in D-Yard on September 13, 1971 and was beaten with sticks by troopers and guards on his head and knees and, as a result, he *487 suffers from arthritis. He claims to suffer from emotional distress, sleeplessness, and drug and alcohol abuse as a result of his experience during the Attica retaking.

Claim of Allen Barnett
Mr. Barnett stated that his eyebrows were burned off when tear gas was dropped in D-Yard on September 13, 1971. He was forced to run the gauntlet and was beaten badly with "big clubs." His left leg was badly cut when he fell on some glass. He has a permanent scar on his leg and suffers from unbearable emotional distress. In a telephone interview on July 18, 2000, Mr. Barnett stated that it was difficult for him to travel to Rochester, New York because of his work responsibilities and would rely on his written claim.

Claim of Joseph Walker
Hilary Sprecher brought a claim on behalf of her father, the late Joseph Walker. She claims that while her father was in D-Yard at Attica on September 13, 1971, he was beaten as he was forced to run the gauntlet. She claims that he suffered pain for many weeks following the beatings, and that he suffered from lasting emotional distress.

Claim of Larry DeBerry
On June 19, 2000, Mr. DeBerry provided testimony in support of his claim. He testified that he dropped to the ground when the shooting started and that he was "scared to death". He received approximately 60 blows in the corridor between D-Yard and A-Yard. He testified that his left leg was so badly beaten that he has contracted Paget's disease, requiring an operation, leaving a permanent scar eight inches in length. He still has severe pain in both knees, necessitating pain killers. He also testified that, after being placed in a cell, he asked for water and, instead, was given a cup of urine which he was forced to drink at gunpoint.
Mr. DeBerry has submitted in further support of his claim a medical record from St. Vincent's Hospital and Medical Center of New York dated August 14, 1997. The report reflects that Mr. DeBerry was diagnosed with Paget's disease of the left leg in 1991 and notes that he had a gunshot wound in his left leg. Mr. DeBerry testified that the report is wrong and that he had not been shot in the leg but rather, he believes, his current problems with Paget's disease were caused by the severe beating to his leg at Attica.

Claim of Charles Robert Ristau, Jr.
Mr. Ristau was an inmate at Attica and present in D-Yard on September 13, 1971. Prior to the retaking on September 13th, he was assigned by Herbert X. Blyden to protect the hostages who were gathered in D-Yard from harm by other inmates. He assisted in having one of the hostages removed for medical attention because of a gall bladder attack. On September 13, 1971, a helicopter dropped gas on D-Yard, and he saw Corrections Officer Sam Cunningham get shot three times. He was struck and beaten by troopers while in D-Yard. Then, as he went from D-Yard into A-Yard, he ran a gauntlet and was beaten viciously. He eventually was placed in a cell in A-Block with three other inmates. He received nothing to eat for three days. The whole episode has been very emotionally disturbing throughout the years. "It was a horrible experience  no matter how far away [from Attica] I get  I can't forget."

Claim of Eddie Peoples
Eddie Peoples, age 61, of Buffalo, New York, supplemented his claim in a telephone conference with the Court on August 16, 2000. He stated that he was in D-Yard on September 13, 1971 and was struck by law enforcement authorities as he passed through the corridor from D-Yard to A-Yard. Once in A-Yard he was told to strip naked, lie on the ground, and crawl. He was struck by law enforcement authorities on his back and his legs. He was then forced to run through the A-Gauntlet and eventually placed in a cell with other inmates in C-Block. He remained there for three days and was *488 transferred to Comstock. He was afraid to ask for medical attention  "I'd rather do the time  I was fearful for my life." He is employed by the Buffalo Board of Education where he helps scheduling GED exams. As a result of a dislocated shoulder, he has not been able to throw a ball or raise his right arm above his head. He complains of pain in his lower back to this day. "I never saw anything like it  it was so brutal. I don't want to talk about it."

Claim of O.V. Atterberry (f/k/a O.V. Harris)
Mr. Atterberry testified on July 26, 2000 that he was an inmate in D-Yard on September 13, 1971. He testified that he was forced to strip and ordered to lie face down on the ground and crawl until he was told to remain still. While crawling, he received brush burns on his chest that remained sore for five or six days. Thereafter, he periodically felt pain in his chest area, the cause of which went undiagnosed despite testing and x-rays every six months or so. In 1993, the pain became more intense and, following more tests, he was diagnosed in 1994 with a deterioration of the ribs. He claims that the deterioration was caused by an Aspergillus infection. Aspergillus is a fungus which Mr. Atterberry claims is commonly found in the ground in rural areas. He believes he contracted the fungus while crawling in D-Yard. He claims that the majority of his ribs on his left side were removed due to the infection. In an addendum to his claim form, he stated that he was forced to run the gauntlet. Finally, he claims that he has suffered emotional distress.
Although Mr. Atterberry has suffered a serious injury, he has not provided any evidence to support his claim that he was exposed to the Aspergillus fungus at the Attica in 1971 or that such exposure was responsible for the deterioration of his ribs which necessitated surgery 23 years later, in 1994. Mr. Atterberry indicated in his claim form that he would supply such medical evidence and later testified in Court that such evidence would be forthcoming. While the Court is mindful of the difficulty Mr. Atterberry has faced in getting those records, the Court is also aware of its responsibility to the class as a whole to ensure that the settlement proceeds are distributed equitably, based on verifiable claims. Because there is no evidence to support Mr. Atterberry's claim regarding his ribs, I must discount that claim and base his award solely on his remaining claims of injuries sustained while running the gauntlet and being rehoused, and emotional distress. Based on those claims, I find that Category I is the appropriate category for Mr. Atterberry's claim.

Claim of Marion Lucas
Mr. Lucas of Buffalo, New York, who was an inmate at Attica in D-Yard, on September 13, 1971, stated that his upper torso was beaten in the staircase leading into A-Yard. He was forced to strip and run through the A-Gauntlet where he was struck on his stomach and upper torso. He was beaten with sticks and axe handles as well as threatened with death while moving towards the cell area. After he was placed in a cell, corrections officers threatened his life and beat him through the bars of his cell. Mr. Lucas did not receive medical attention and is not currently receiving treatment. He suffers from severe back pain as a result of being beaten. He claims to suffer from lasting emotional distress in the form of nightmares and flashbacks.

Claim of Vernon Manning
Charlene Davis of Brooklyn, New York, brings this claim on behalf of her deceased uncle, Vernon Davis, who was an inmate at Attica, in D-Yard, on September 13, 1971. She claims that he was threatened and beaten in D-Yard and in the stairway leading to A-Yard, as well as in the A-Gauntlet. She claims that he sustained a head injury, and that he suffered from headaches, vision, and hearing problems as a result of his beatings. She also claims that he suffered from lasting emotional distress in the form of nightmares, flashbacks, *489 conflict avoidance, and post traumatic stress disorder.

Claim of John G. Massey, Sr.
Mr. Massey of Claxton, Georgia, was an inmate at Attica, in D-Yard, on September 13, 1971. He was forced to strip and run through the A-Gauntlet where he was severely beaten by State troopers and corrections officers. He was beaten with a rifle butt at the end of A-Gauntlet and was forced to run another gauntlet on his way to a cell. He was beaten and thrown to the floor and beaten again in his cell. As a result of these beatings, he sustained contusions and bruises. Mr. Massey did not receive medical attention and is not currently under care. He claims to have suffered from lasting emotional distress up until he was released from prison in July, 1994.

Claim of Edward McDuffy
Mr. McDuffy who is currently incarcerated at Wyoming Correctional Facility, Attica, New York, and who was an inmate at Attica, in D-Yard, on September 13, 1971, was beaten with sticks on his back, buttocks, and the back of his legs in the A-Gauntlet. He also was beaten by corrections officers when he was allowed out of his cell to shower. He claims to suffer from lasting emotional distress.

Claim of Otis McGaughey
Mr. McGaughey of Jamestown, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, was beaten all over his body with rifle butts by State troopers in D-Yard, A-Stairway, and A-Gauntlet. He stated that State troopers and corrections officers played Russian roulette with him while he was in a cell. Mr. McGaughey did not receive medical attention for his injuries but is currently receiving treatment. He suffers from pain in his back and neck and he believes his back and neck are permanently damaged. He also claims to suffer from lasting emotional distress in the form of nightmares, flashbacks, conflict avoidance, and severe post traumatic stress disorder.

Claim of Robert L. Miles
Mr. Miles of Allegany, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, stated that he was severely traumatized and that he sustained bruises and cuts on his arms and ears. He did not receive medical attention and is not currently under treatment. He suffers from lasting physical pain in his arms. He also claims to suffer from lasting emotional pain and has severe headaches which interfere with his ability to work. He claims to have been fired from several jobs because of his mental state.

Claim of Daniel Mosely
Leona White of Brooklyn, New York, brought a claim on behalf of her deceased brother, Daniel Mosely, who was an inmate at Attica, in D-Yard, on September 13, 1971. Ms. White claims that her brother was beaten with sticks and batons in A-Yard and in A-Gauntlet. She claims that his back, shoulders, and the back of his legs were injured. She claims that her brother was traumatized by his experiences at Attica and that he suffered from nightmares, flashbacks, and lasting emotional distress

Claim of James Robinson
Brenda Robinson of Bronx, New York, brought a claim on behalf of her deceased brother, James Robinson, who was an inmate at Attica, in D-Yard, on September 13, 1971. She claims that her brother was forced to run through the A-Gauntlet where he was beaten with sticks all over his body by corrections officers. She claims that he was beaten with fists and struck with a shotgun butt in A-Block. She claims that his feet were lacerated by the glass in the gauntlet and that once he was placed in a cell, two corrections officers approached his cell and threatened his life. Ms. Robinson stated that her brother received medical attention for his injuries, but that he suffered from lasting physical pain. She also claims that he suffered from lasting emotional distress in the form *490 of nightmares, flashbacks, fear, distrust, and depression.

Claim of Willie Frank Richmond
Mr. Richmond of Buffalo, New York, was an inmate at Attica, in D-Yard, on September 13, 1971, and stated that he was beaten by corrections officers in the glass-laden A-Gauntlet and, as a result, suffers lasting pain in his back, head, neck, and arms. He was placed in a cell for three days with four other inmates and was further beaten in the cell. He was transferred to Green Haven Correctional Facility where he was denied medical treatment. Mr. Richmond did not receive medical care at Attica and is not currently receiving care. He suffers from lasting emotional distress in the form of frequent nightmares, nervousness, and fear.

Claim of Jose Rodriguez
Maria Rodriguez of Lares, Puerto Rico, brought a claim on behalf of her deceased brother, Jose Rodriguez, who was an inmate at Attica, in D-Yard, on September 13, 1971. She claims that her brother was beaten on his head and back on the catwalk and in the A-Gauntlet. She states that her brother did not receive medical attention, and that he suffered from lasting physical pain in his back and head. She also claims that he suffered from lasting emotional distress.

Claim of Eligio Ramos
Wilfredo Ramos of New York, New York brings this claim on behalf of his deceased father, Eligio Ramos, who was an inmate at Attica, in D-Yard, on September 13, 1971. Mr. Ramos claims that his father was kicked and struck on the head in D-Yard. He claims that his father was beaten and threatened with death while being transported to a hospital. He states that his father did receive medical treatment, but he suffered from lasting physical pain in the form of severe headaches. He also claims that his father suffered from lasting emotional distress in the form of nightmares, flashbacks, and extreme nervousness.

Claim of Leo Rivers
Mr. Rivers of Buffalo, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, was beaten with clubs as he was being moved from D-Yard into A-Yard and from A-Yard into the cell area. He was forced to run through the glass-laden A-Gauntlet and he sustained lacerations on his feet as well as embedded glass. He did not receive medical attention and had to remove the embedded glass in his feet by himself. Mr. Rivers claims to suffer from lasting emotional distress in the form of flashbacks, noise sensitivity, and agoraphobia.

Claim of Randolph Saunders
Mr. Saunders of Bronx, New York, age 60, was an inmate at Attica, in D-Yard, on September 13, 1971. After the helicopter dropped gas on the inmates, he was directed to A-Yard where he stripped and walked in the line until it was his turn to go through the gauntlet. He was beaten in the gauntlet by troopers and guards on his head, shoulders, back, and arms. He considered himself fortunate because he escaped any special treatment which he saw other inmates receiving. "One way or another, we all got beat up  some worse than others. I was lucky." Mr. Saunders was unable to give testimony in person and chose to be interviewed by the Court on July 31, 2000 by telephone. Mr. Saunders did not receive medical treatment and is not currently receiving treatment. He suffers from lasting emotional distress in the form of nightmares and adjustment disorder.

Claim of James E. Spry
Mr. Spry of Lockport, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, still suffers physically and emotionally as a result of the retaking. He claims to suffer from depression, nightmares, night sweats, and shakes. He states that whenever he hears or sees a helicopter, he drops to the ground.


*491 Claim of Lawrence Walker

Mr. Walker of Elmont, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, stated that he was beaten with a rifle butt on the back of his head causing his head to bleed. He also was beaten with sticks and rifle butts on his ribs, arms, and shoulders on the tier. After he was placed in a cell, State troopers threatened his life with their rifles. Mr. Walker did not receive medical treatment for his injuries and is not currently receiving treatment. He suffers from lasting pain in his head and from frequent headaches. He claims to suffer from lasting emotional distress in the form of flashbacks and visual and noise sensitivity.

Claim of Thomas Michael Wegimont
John Henri Wegimont of Long Island City, New York, brought a claim on behalf of his deceased brother, Thomas Michael Wegimont, who was an inmate at Attica, in D-Yard, on September 13, 1971. He claims that his brother was beaten on his head, ribs, and back with clubs in D-Yard, D-Tunnel, A-Yard, A-Gauntlet, and C-Tunnel. He did not receive medical attention for his injuries and suffered from pain in his ribs for several weeks following the retaking and from headaches for several years. Mr. Wegimont also claims that his brother suffered from lasting emotional distress in the form of shock, nightmares, obsessive thinking about Attica, mental illness, and alcoholism.

Claim of Philip Whaley
Mr. Whaley who is currently incarcerated at Clinton Correctional Facility and who was an inmate at Attica, in D-Yard, on September 13, 1971, stated that he was kneed and struck with sticks on his right shin, hips, arms, and back. He was beaten all over his body in the staircase leading to the tier. He was also beaten on his back and shoulders on the tier with sticks and was threatened with death. Mr. Whaley received medical attention, but still suffers pain and weakness in his left knee. He claims to suffer from lasting emotional distress in the form of nightmares, flashbacks, fear of authority, and visual and noise sensitivity.

Claim of Thurman Williams Jr.
Lois Marie Williams Grant of Mt. Vernon, New York, brought a claim on behalf of her deceased brother, Thurman Williams, Jr., who was an inmate at Attica, in D-Yard, on September 13, 1971. Ms. Grant claims that her brother was beaten with sticks and batons by corrections officers in the A-Gauntlet. She claims that he was forced to crawl over broken glass and that he had several lacerations as a result. After being beaten, she claims that her brother was placed in isolation, possibly in Housing Block Z. Ms. Williams claims that her brother suffered from lasting emotional distress in the form of nightmares, flashbacks, and relationship difficulties.

Claim of Nicholas Sardella
Mr. Sardella was an inmate in D-Yard on September 13, 1971, and was beaten with nightsticks on his head and ribs in A-Yard, and on his head, back, and sides while running through the gauntlet, and while moving to his cell. He was passing and spitting up blood and a trooper threatened to put a hole in his head if he didn't move faster. He was in severe pain for six months following the riot and still suffers from headaches and memory problems which have prevented him from holding a steady job. He continues to suffer from flashbacks and nightmares and anxiety produced by loud, sudden noises. In a telephone interview on July 17, 2000, Mr. Sardella chose not to testify in person and requested the Court to consider his written claim.

Claim of Eugene C. Stoesser
Mr. Stoesser was an inmate in D-Yard on September 13, 1971, and was struck on the back with a three-foot baton, was struck on his neck and small of the back, received numerous cuts and bruises, and had glass imbedded in his foot until 1998. He suffers from arthritis which developed *492 as a result of injury to his vertebra. He stated that his most severe injury is emotional and that he suffers from flashbacks, nightmares, and post traumatic stress disorder. In a telephone interview on July 17, 2000, Mr. Stoesser chose not to testify and requested the Court to rely upon his claim.

Claim of Jose Troche
Mr. Troche was an inmate in D-Yard on September 13, 1971. His head was cut by a ricocheting bullet while in D-Yard, he was hit on the side of his head with a rifle butt, and he was forced to run the gauntlet. Once he was rehoused, he was threatened with death. He continues to suffer from flashbacks and nightmares. In a telephone interview with Mr. Troche, he requested the Court to consider his written claim and chose not to testify because of the distance from Far Rockaway, New York to Rochester, New York.

Claim of John Schleich
Mr. Schleich was an inmate in D-Yard on September 13, 1971. He was hit countless times with billy clubs during the retaking in the legs, back, elbow and head. He continues to suffer from pain in his leg and back. He continues to suffer emotional distress including fear of large crowds, flashbacks, and nightmares. In a telephone interview on July 14, 2000, Mr. Schleich asked not to testify because he had no transportation to Rochester, New York and wanted to rely upon his written claim.

Claim of Larry Johnson
Mr. Johnson testified on July 18, 2000 that on September 13, 1971 in D-Yard at Attica, he was shot at and gassed but he was not hit by any bullets. He was forced to run through the gauntlet. He did not receive medical attention and is not being treated for any injuries. He claims to suffer emotional distress and sometimes wakes up screaming at night.

Claim of Leon Jenkins
In telephone interview on July 20, 2000, Mr. Jenkins verified his claim by supplying the following information. Mr. Jenkins was in D-Yard in Attica on September 13, 1971 and was moved to A-Yard. He ran the gauntlet but was not seriously injured. He was placed in a cell with four other inmates, one of whom was Frank Lott. "They came after Frank Lott and I never saw him again." While he was in D-Yard, he was near the hostage circle and saw Tom Hicks get killed. He claims that Hicks was wounded, and that as he lay on the ground, he told a trooper who had his gas mask on, "Kill me, you Mother F____r, I got nothing to live for." The trooper then put his gun in Hicks' abdomen and shot him once. That memory has tortured him all these years and he wanted to tell somebody about it.

Claim of William Boswell
Mr. Boswell stated that on September 13, 1971, while an inmate at Attica, he was beaten and kicked in D-Yard, forced to strip in A-Yard, and forced to run the gauntlet, all the time being beaten "unmercifully." He claims that as a result of his experience, he became an alcoholic, and still suffers emotional distress.

Claim of Louis E. Croom
Mr. Croom was an inmate in D-Yard on September 13, 1971. He was hit in the back of the head with the butt of a rifle or a shotgun and was beaten on his back, shoulders, arms, and legs on the steps leading to A-Yard and as he ran through the A-Gauntlet. Once in his cell, officers threatened him with death forcing gun barrels into his mouth and against his genitals.

Claim of Melvin Gearlds
Mr. Gearlds was present in D-Yard on September 13, 1971 and was beaten all over his body in the gauntlet. He was beaten on his head and shoulders in A-Yard and in D-Yard and while going down the A-Yard steps. He claims that he suffered pain for three years.


*493 Claim of Curtis Speed

Gladys Speed Maul brought a claim on behalf of her late brother, Curtis Speed, who died in 1994. Ms. Maul, who claims that she is the legal representative of Mr. Speed's estate, claims that he was beaten, burned from the tear gas, and humiliated. She claims that he suffered lasting physical pain and mental distress.

Claim of Lester Warren
Mr. Warren, of Syracuse, New York, was in D-Yard on September 13, 1971, and was subjected to tear gas while there. He was beaten, struck, and forced to strip and crawl on his stomach over shattered glass. He was also beaten with billy clubs and verbally threatened on his way back to his cell. His head was injured which caused memory loss and speech defects. His shoulders, back, and arms were bruised from the beatings. His skin was cut and burned from the broken glass and tear gas. He continues to have nosebleeds, headaches, speech defects, memory loss, and emotional distress.

Claim of Yahya D. Salaam
Mr. Salaam, formerly known as John Henry Murray, was in D-Yard on September 13, 1971. He stated that about 500-600 prisoners (including himself) were put in a circle and State troopers went around the circle hitting the inmates continuously with axe handles until they were swollen and bloody. He was forced to sleep naked on the floor of his cell for two nights. He continued to suffer headaches, body aches, and ear aches for approximately five years. He still suffers from nightmares, insomnia, and nervousness.

Claim of William Hudson
Willie C. Elliott brings this claim on behalf of his late uncle, William Hudson who passed away in 1989. Mr. Elliott claims that Mr. Hudson's face was discolored from the tear gas dropped in D-Yard on September 13, 1971, that he was forced to crawl across A-Yard, being prodded and beaten with sticks, that he was threatened with death at gunpoint, and that he was made to run across glass, stripped of his clothes, and placed into an empty cell with no food for approximately one week. He received no medical treatment.

Claim of James Christian
Mr. Christian was present in D-Yard on September 13, 1971, and was brutally beaten and forced to run the gauntlet naked. He was terrorized and humiliated by the retaking force. He was placed into a cell with three other inmates (all naked) with the windows open. His body was black and blue from the neck down but he received no medical attention. "The horror of that infamous day will always remain in my mind."

Claim of James Foster Hart
Mr. Hart, of Olean, New York, was present in D-Yard on September 13, 1971, and, while he was being transferred from A-Yard to A-Block, he was beaten by officers in the gauntlet. He was struck by a night stick and received a dislocated left pinky finger, which has never straightened out. He was also hit approximately 20 to 30 times on the back, buttocks, and legs. He received no medical attention. He does not have any lasting emotional distress.

Claim of Guy Salom
Mr. Salom was present in D-Yard at Attica on September 13, 1971, and was kicked and beaten by the retaking forces. He was hit with sticks on his knees, below the knees, on his back, and once on the top of his head. He was also locked in a cell for "perhaps two months" following the riot. He continues to have panic attacks, especially in crowded places, which he treats with Valium.

Claim of Ernest Holley
Mr. Holley, of Buffalo New York, was in D-Yard on September 13, 1971, and that he was beaten in D-Block Yard, A-Block Yard, A-Block Corridor, and in A-Block. He states that he used to have a lot of nightmares about the retaking.


*494 Claim of Willie Smith

Mr. Smith was in D-Yard on September 13, 1971, and was stripped naked and beaten in D-Yard and then forced to run the gauntlet in A-Block over broken glass. He had a gun pressed to his head and was thrown off the catwalk into A-Yard. In A-Yard, he was beaten and made to lie at the foot of the stairs leading to D-Yard where he was stepped on. He did not receive medical care for his injuries. He still has dreams about September 13, 1971.

Claim of Jameel Abdur Raheem (a/k/a/ James Grant)
Mr. Raheem testified on July 26, 2000 that he was an inmate in D-Yard on the morning of September 13, 2000. He testified that when he was brought into A-Yard, he was forced to strip and crawl on the ground. He was forced to run through the gauntlet and was hit with rifle butts and clubs on his head, stomach, back, and groin area. The blows were so severe that he believes he was knocked unconscious. He recalled waking up in a cell with six to seven other inmates, and spitting up blood. His feet were cut from running the gauntlet. He did not get medical care for a couple of days following the retaking. To-day, Mr. Raheem suffers pain in his back, as well as emotional distress. He testified that what he witnessed during the retaking could only be described as "savagery."

Claim of Monroe Jennings
Mr. Jennings was in D-Yard on September 13, 1971 and was beaten in D-Yard and A-Yard. He was forced to run the gauntlet where he was beaten on his back, buttocks, and thighs. He was terrorized in his cell at night and did not receive medical attention for his injuries. He continues psychiatric treatment.

Claim of William E. Harris
Mr. Harris was in D-Yard at Attica on September 13, 1971. He was beaten down the A-Yard steps and was struck on the small of his back with a rifle. He was forced to run through the gauntlet and then the guards played Russian roulette with him in his cell. He received no medical attention and does not claim any lasting pain or permanent medical problems. He claims to suffer from mild post traumatic stress disorder, substance abuse, flashbacks, and nightmares.

Claim of Gregory Treadwell
Mr. Treadwell was in D-Yard at Attica on September 13, 1971, and was struck in the head with a rifle butt. He was forced to run the gauntlet where he was beaten on his head, back, and all over his body and he received cuts to his feet from running over broken glass barefoot in the gauntlet. He was placed naked in a cell with four other naked inmates and they were told that if they did not remain standing they would be shot. He does not claim any lasting physical injuries from the retaking, but states that he was traumatized by the experience and that he relives that day over and over.

Claim of Daniel Sylvia
Mr. Sylvia was in D-Yard on September 13, 1971. He was severely beaten and his front teeth were knocked out. His glasses were broken and his ribs were cracked. His feet were cut from glass and he suffers from emotional distress.

Claim of Harold Hill
Mr. Hill, who is currently incarcerated at Auburn Correctional Facility in Auburn, New York, gave testimony by telephone on July 24, 2000. He was an inmate at Attica, in D-Yard, on September 13, 1971, and stated that he was struck on his head with a rifle butt by a trooper because he was not crawling "fast enough." He was forced to run through A-Gauntlet and was beaten all over his body, especially his left shoulder, ribs, and leg, with sticks and rifle butts. His body was beaten further with sticks while going up the stairs. On the tier, he was struck with sticks, fists, and kicked until he was placed into a cell. He was removed from his cell to be interrogated and threatened. He was threatened again while in the cell and also stated that corrections officers spat on his food. Mr. *495 Hill did not receive medical attention for his injuries at Attica but is currently receiving care. He suffers from lasting physical pain, particularly in his left side. He claims to suffer from lasting emotional distress in the form of hypertension, nightmares, and flashbacks.

Claim of Bobby Robertson
Mr. Robertson, who is currently incarcerated at the Wyoming Correctional Facility in Attica, New York, gave testimony via telephone on July 24, 2000. He was an inmate at Attica in D-Yard, on September 13, 1971, and was struck with a rifle butt on his left hip by a State trooper while he was moving from D-Block into A-Yard. He was struck on his back with sticks by State troopers, forced to strip, and forced to run through the glass-laden A-Gauntlet. His feet were lacerated and they became infected because of embedded glass. Mr. Robertson did not receive medical treatment and is not currently receiving care. He suffers from lasting physical pain in the form of recurrent headaches. He claims to suffer from lasting emotional distress in the form of nightmares, flashbacks, and post traumatic stress disorder.

Claim of Bruce Samuel Vaillancourt Sr.
Mr. Vaillancourt was in D-Yard on September 13, 1971. He was forced to strip and was beaten with a rifle butt. He was forced to run the gauntlet. He suffers from lower back pain but not sure if it is Attica-related. He continues to suffer from emotional distress.

Claim of Joseph Little
Mr. Little was in D-Yard at Attica on September 13, 1971. He was beaten on his head, back, shoulders and arms in the gauntlet, was threatened with death, and received cuts from walking on glass. He suffered pain for months and continues to suffer from tinnitus (ringing of the ears). He suffers from flashbacks; nightmares and anxiety when hearing helicopters; post traumatic stress disorder; and high blood pressure.

Claim of John Carr
Mr. Carr was present in D-Yard at Attica on September 13, 1971. He was beaten across his head, shoulders, back and legs when he was forced to run through the gauntlet. Later he was taken from his cell and beaten, spit upon, and kicked. He received medical care at Great Meadow Correctional Facility but is not currently being treated for any injuries. He claims mild post traumatic stress disorder, nightmares and flashbacks.

Claim of Richard Joyner
Mr. Joyner was in D-Yard at Attica on September 13, 1971, and that he was gassed and beaten in D-Yard. He was forced to run the gauntlet where he was beaten again and was forced to see dead inmates who were placed in front of his cell. He claims that he has not suffered any permanent physical disabilities but that he does suffer from emotional distress.

Claim of Pernell Cook
Mr. Cook was in D-Yard on September 13, 1971 and was beaten in various locations in A-Yard and in his cell. He was forced to run the gauntlet and suffers from flashbacks and mild post traumatic stress disorder. He stated that the pain from the beatings lasted a few months.

Claim of Marion Martin
Mr. Martin, of Brooklyn, New York, was in D-Yard on September 13, 1971. He was beaten in A-Block, was forced to run the gauntlet, and was hit on his shin bone so hard that he could not walk for a month. He did not receive medical care until he was transferred to Green Meadow Correctional Facility. He claims that he suffered flashbacks and nightmares for 10 years and has mild post traumatic stress disorder.

Claim of Eddie Todd (a/k/a/ Najiyb A. Muhammad)
Mr. Todd was in D-Yard on September 13, 1971 and was hit in the back with a rifle butt. He was forced to stand over a *496 barrel with his head against a wall under threat of death if he lifted his head. He ran the gauntlet and suffered pain that lasted for six months. He claims moderate post traumatic stress disorder, fear of sirens, and flashbacks.

Claim of Harold Hilyard
Mr. Hilyard was in D-Yard on September 13, 1971 when an inmate next to him was shot dead. He stated that he has never recovered from this trauma. He was stripped, forced to run through the gauntlet, and spent three days naked in a cell with five other naked inmates. He claims to suffer lasting emotional trauma, and is currently being treated by a psychiatrist.

Claim of James Skinnen
Mr. Skinnen, of Burgaw, North Carolina, was in D-Yard on September 13, 1971, and was badly beaten during the retaking. He received no medical treatment for his wounds or his eyes (from the teargas). He was transferred after a few days to Green Haven Correctional Facility. He claims that he has developed post traumatic stress disorder and that he suffers from "vision retinopathy" as a result of the injuries he sustained.

Claim of Jose Villanueva
Mr. Villanueva was in D-Yard on September 13, 1971 he was beaten all over his body especially on his elbows when he tried to cover his face. He was forced to run the A-Block gauntlet where he was struck on his back, head, shoulders, elbows and legs. He received medical treatment a few days after the beatings and the pain lasted for a few months after the beatings. He suffers nightmares, flashbacks, substance abuse until 1974, and moderate post traumatic stress disorder.

Claim of Rawlin Galloway
Mr. Galloway of New York, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, stated that he was beaten with sticks and batons while he ran through the A-Gauntlet. He was beaten again across his back while going to the cell area. He continues to suffer from back pain as a result of the beatings he sustained at Attica. He claims to suffer from lasting emotional distress in the form of nightmares and flashbacks.

Claim of Calvin Calloway
Brian Calloway of Cambria Heights, New York, brought a claim on behalf of his deceased father, Calvin Calloway, who was an inmate at Attica, in D-Yard, on September 13, 1971. Mr. Calloway claims that his father's scalp was split open after a corrections officer or State trooper struck him on the head with a shotgun butt. He claims that his father bled profusely as a result of his head injury. He also claims that his father's right arm was injured because it was subjected to excessive "twisting." Mr. Calloway claims that his father was kicked repeatedly while he laid on the ground and that racial slurs were directed at him. He claims that his father suffered lasting physical pain in the form of headaches and limited weight bearing ability. He also claims that his father suffered from lasting emotional distress in the form of nightmares, flashbacks, and fear of law enforcement.

Claim of Arthur Crawford
Mr. Crawford of Buffalo, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, was struck with a stick on his chest by a corrections officer while he was on his way to A-Yard. He was forced to run through the A-Gauntlet and was beaten. His life was threatened during the night. He was beaten with a club on his stomach and back while being transferred to Comstock Correctional Facility. Mr. Crawford did not receive medical attention for his injuries and is not currently receiving care. He suffers from lasting physical pain in his back and shoulders. He claims to suffer from lasting emotional distress in the form of nightmares and flashbacks.

Claim of Edward Simmons
Mr. Simmons of Jacksonville, Florida, who was an inmate at Attica, in D-Yard, *497 on September 13, 1971, claims that he was beaten with sticks, batons, and a gun barrel in the A-Gauntlet. He was struck on his back by the barrel of a gun. Corrections officers and State troopers caused him to trip and fall and his eyeglasses were taken from him and broken. He was beaten on his way to his cell and his chest was bruised but that he was denied medical attention. Mr. Simmons is currently receiving medical treatment for chest pains which resulted from his beatings at Attica. He suffers from lasting physical pain in his chest. He claims to suffer from lasting emotional distress in the form of nightmares and flashbacks.

Claim of Samuel Gilmore
Mr. Gilmore stated that on September 13, 1971 he was struck with a rifle butt on his lower back, was beaten from D-Yard into A-Yard, and was struck repeatedly on his back, legs, arms, and shoulders in the A-Gauntlet. He was taken out of his cell and beaten by corrections officers. He suffers from arthritis of the spine and degeneration of other areas. He suffers from nightmares and flashbacks, and severe post traumatic stress disorder.

Claim of Richard Bryant (a/k/a Richard Blackshear)
Mr. Bryant was an inmate at Attica on September 13, 1971 in D-Yard. His genitals were beaten with clubs and they were painful and remained swollen for several weeks. His feet were cut from running the gauntlet where he was beaten all over his head and body. He suffers from nightmares and sleep loss as well as distrust of authority and flashbacks.

Claim of James Benjamin (a/k/a Ernest Brown)
Mr. Benjamin testified by telephone from Gouverneur Correctional Facility on July 24, 2000. He was present in D-Yard on September 13, 1971 and was on the catwalk near Times Square when the gas was dropped and the shooting began. He saw the person next to him, Harold Thomas, get shot and killed by a sniper. He ran to B-Block where he was captured by a State trooper who struck him in the head and neck with the butt of a shotgun. He asserts that he immediately became dizzy and unstable but was forced to go back out onto the catwalk and climb down the ladder into A-Yard. He stripped in A-Yard and was the first person to go through the gauntlet where he was beaten with sticks and gun butts. The beatings continued up the stairs on the tier until he was put into a cell with three other inmates. State troopers repeatedly played Russian roulette with him and he was handcuffed for ten hours with cuffs made out of wire or nylon which caused unbearable pain. He still has problems with depth perception due to his head and neck injuries and still suffers from nightmares, flashbacks, and hyperventilation.

Claim of Edward George Harrison
Mr. Edward George Harrison, of Buffalo, New York was an inmate at Attica, in D-Yard on September 13, 1971. He claims to suffer from mental agony, depression, and nightmares as a result of the events at Attica on September 13, 1971.

Claim of Robert L. Jacobs
Mr. Jacobs, of Buffalo, New York was an inmate at Attica on September 13, 1971, and was struck in the head above his right ear by State troopers in D-Yard, damaging his hearing aid. He was struck on his lower legs during a contraband search and was beaten as he ran through the gauntlet. He believes that the blow he suffered to his head affected his hearing.

Claim of Leerone Nesmith
Mr. Nesmith, of Erie, Pennsylvania, was an inmate at Attica on September 13, 1971, sustaining eye damage from exposure to tear gas and a knot on his head from a blow delivered by an unknown guard. He still suffers from nightmares.

Claim of Augustus Lockett
Ms. Karisma Lockett, of Buffalo, New York, filed a claim on behalf of her late father, Augustus Lockett, III, who was an *498 inmate in D-Yard at Attica on September 13, 1971. Ms. Lockett claims her father sustained "numerous" injuries as a result of the riot. Afterward, she claims he would often scream out during the night, waking the entire family. Ms. Lockett claims her father suffered from flashbacks, insomnia, hypertension, nervousness, high blood pressure and emotional distress until his death in April, 1988.

Claim of James Edward Taylor
Mr. Taylor, of Buffalo, New York, was an inmate in D-Yard at Attica on September 13, 1971. He was beaten by State police with night sticks in D-Yard and was struck several times across his back as he was being moved from D-Yard to A-Yard. He witnessed other inmates with their hands in the air being shot. His musical instruments, including three classic guitars one of which was a gift from his mother, handmade in Spain were taken from him and never returned. He stated that the retaking forces deliberately destroyed the inmates' property and he believes that they intended to kill as many inmates as possible. He claims to continue to suffer flashbacks every couple of weeks.

Claim of Verdell Turner
Mr. Turner, of Mount Vernon, New York, was an inmate at Attica, in D-Yard, on September 13, 1971. A State policeman struck him in the shoulder with the butt of his rifle, injuring his shoulder. The doctors at Mount Vernon Hospital informed him that in order to correct the damage to his shoulder, he would be required to have major surgery which he could not afford. He suffers from shoulder pain to this day.

Claim of Eddie L. Williams
Mr. Williams, of Cheektowaga, New York, was an inmate in D-Yard at Attica on September 13, 1971. He was struck with a rifle butt in the shoulder as he ran from A-Yard hallway to a cell. He suffers from mental problems which he attributes to his experience during the retaking and has had at least three mental breakdowns since his release from Attica. He claims to have lasting emotional distress, emotional breakdowns and nightmares.

Claim of Salvatore Zarcone
Mr. Zarcone, of Philadelphia, Pennsylvania was an inmate in D-Yard at Attica on September 13, 1971. He was beaten in D-Yard, D-Tunnel, and on the stairs leading into A-Yard. He was beaten and threatened both before and after being placed in a cell. One of the blows to his face broke his dental plates and another to his wrist by a State trooper's club has left a permanent lump. Many inmates refused medical treatment at the prison hospital because they were told even worse things were being done to inmates there. He has headaches, nightmares, and difficulty sleeping. He has arthritis in his hand and wrist, and he states, "when I think back on the events of September 13, 1971 and the days after, I sometimes become physically ill."

Claim of Saul Couben
Calista Reed of Atlanta, Georgia, brought a claim on behalf of her deceased husband, Saul Couben, who was an inmate at Attica, in D-Yard, on September 13, 1971. She claims that her husband was beaten during the retaking. She claims that her husband suffered from headaches as a result of the beatings, and from lasting emotional distress in the form of nightmares, nervousness, flashbacks, noise sensitivity, and fear.

Claim of Delbert William Ode
Mr. Ode, currently incarcerated at Wende Correctional Facility, testified by telephone on July 25, 2000 that he was in D-Yard at Attica on September 13, 1971. A New York State trooper struck him on his back and buttocks while in A-Yard. He was beaten all over his body in A-Gauntlet by corrections officers with clubs, and was struck in the back with a rifle butt by a State trooper before being kicked into a cell. While in his cell, the retaking forces tormented him with games of Russian roulette. He has a tumor on his spine which causes him pain and which he believes *499 developed as a result of the beating he endured during the retaking. He still has pain in his back and cannot sit for any length of time. He suffers from nightmares, flashbacks, avoidance problems and post traumatic stress disorder.

Claim of Ernest Pettigrew
Mr. Pettigrew, who is currently incarcerated at Elmira Correctional Facility, testified by telephone on July 25, 2000 that he was present in D-Yard at Attica on September 13, 1971. He was forced to jump from the catwalk into D-Yard and was struck on his right hand by a State trooper with a stick, fracturing his ring finger. He was struck with sticks in his lower back running through the A-Gauntlet, and once re-housed was harassed with racial remarks and death threats by a State trooper who pointed his pistol at him and said he would be back later to kill him. He has stiffness in his lower back which makes it difficult for him to get out of bed in the morning, and experiences nightmares, insomnia, and flashbacks when he sees a uniformed person holding a stick.

Claim of Bobby Roberts, Sr.
Mr. Roberts, currently incarcerated at Groveland Correctional Facility, testified by telephone on July 25, 2000. He was an inmate at Attica in D-Yard on September 13, 1971 and was struck in the back by a State trooper with a rifle butt while going from D-Tunnel into A-Yard. He was beaten while going down the A-Stairs and into A-Yard. He was struck with batons in the lower back, buttocks, back of legs, and on the back of his head which caused him to become dizzy and fall. While lying on the ground, a State trooper "stomped" on his back. A second trooper walked up and told him to put his face in the puddle under him and, the trooper used racial slurs and threatened to kill him if he did not comply, while in the snake line, he saw "Big Black" lying on a table balancing a football under his chin. He was struck several times going through the A-Gauntlet, sustaining blows to his head, back, and legs, and cuts to his feet from glass. He was whipped with an electrical cord which left welts on his entire body. He was beaten as he went up the last stairs before entering a cell where a shotgun was pointed at him and he was told that if he moved or talked, he would be killed. Later that evening, he was taken to the kitchen by State troopers and struck with batons. Finally, he stated that he suffers from frequent headaches which he attributes to the numerous blows he suffered to his head. He suffers from post traumatic stress disorder and frequent flashbacks triggered by loud noises which cause him to feel as though he is suffocating.

Claim of Dallas Simon
Mr. Simon, who is currently incarcerated at Wende Correctional Facility in Alden, New York, testified by telephone on July 25, 2000. Mr. Simon was struck in the head while crawling in D-Yard and was beaten with guns, rifles, and clubs in the gauntlet. He claims he was sexually assaulted in his cell by another inmate. He remains angry over what happened to him at Attica and believes that it has caused him to become an alcoholic and has rendered him unable to remain steadily employed.

Claim of Jerome Ford
Mr. Ford, of Orangeburg, North Carolina, was an inmate present in D-Yard at Attica on September 13, 1971 and was beaten and forced to run through the A-Gauntlet. He was struck on the back and shoulders. He sustained an injury to his hand which occasionally bothers him today. He claims the emotional distress he has suffered as a result of his experience at Attica has had a detrimental effect on his mind.

Claim of Michael Northrup
Ms. Donna Northrup, of Syracuse, New York, filed a claim on behalf of her late husband, Michael Northrup, who was an inmate present in D-Yard at Attica on September 13, 1971, and who passed away January 25, 1992. Ms. Northrup claims her husband was beaten all over his body *500 by officers wielding sticks and batons in the A-Gauntlet. He suffered nightmares about Attica which eventually drove him to alcoholism. She claims that he was never the same man after what he went through at Attica during the retaking.

Claim of Marcus Threatt
Mr. Threatt, of Rochester, New York, stated that, while in D-Yard at Attica on September 13, 1971, he was beaten on the legs, arms, body and face and sustained cuts to his feet when he was forced to walk naked through broken glass in the gauntlet. In approximately 1983, it was determined at St. Mary's Hospital in Rochester, New York that he had a disc herniation and disc indentation in his back although he notes that this injury was determined to exist after an automobile accident. Mr. Threatt submits medical statements to support his claim which reflect that in 1983 he reported that he had been suffering from back and leg pain "for one year." He claims to still suffer from severe back and leg pain and frequently has nightmares about the riot.

Claim of Thomas Williams
Ms. Robin Williams-King filed a claim on behalf of her late father-in-law, Thomas Williams, who was in D-Yard on September 13, 1971. Mr. Williams passed away March 2, 1987. She indicates that, to her knowledge, he did not receive any physical injuries that day but was depressed for some time after the retaking. She also states that he has living children but that she has lost contact with them. She has one son who is Thomas Williams' grandson.

Claim of Gary Roger Higgins
Mr. Higgins, of Angola, New York was an inmate at Attica and present in D-Yard on September 13, 1971. He was beaten by State police and prison guards on his back, arms, and buttocks while running the gauntlets from the D-Yard to the cells in A-Block. He stated that the sound of helicopters gives him "cold chills," and that he "will never forget that cold, lost feeling" he felt because of the treatment he received during the retaking.

Claim of William Myhand, Jr.
Mr. Myhand was an inmate in D-Yard at Attica on September 13, 1971 and suffered numerous bruises and scrapes from being kicked and struck by law enforcement officials with various objects. He was kicked and forced to crawl on his stomach across rocks, glass, and concrete. His physical injuries have since healed but the mental distress he still feels "is a festering wound that is with me to this day."

Claim of Darwin Hannold
Mr. Hannold, of Cairo, West Virginia was an inmate in D-Yard at Attica on September 13, 1971, and was struck with clubs as he lay on his stomach in A-Yard, when forced to run through the A-Gauntlet, and again when re-housed in a cell. He received verbal threats from guards while in the cell. He suffers from nightmares, flashbacks, and anxiety when he sees or comes into contact with police or authority figures.

Claim of Clarence Jones, Sr.
Clarence Jones, Jr., of Waynesville, Missouri filed a claim on behalf of his late father, Clarence Jones, Sr., who was an inmate in D-Yard at Attica on September 13, 1971. Mr. Jones, Jr. claims his father was beaten by guards with night sticks on his legs, back, arms and kidney region. He claims that his father suffered from flashbacks and nightmares until his death on July 15, 1990.

Claim of Lonnie Poole, Jr.
Ms. Dorothy Mae Poole Owens, of North Chili, New York filed a claim on behalf of her deceased brother, Lonnie Poole Jr., who was an inmate at Attica on September 13, 1971. She claims he was beaten in D-Yard all over his body, head and legs. She claims that after he had been re-housed in a cell, he was beaten again. He walked with a limp as a result of injuries sustained *501 at Attica and suffered from sleep deprivation until his death November 27, 1975.

Claim of John Brown
Mr. Brown, of Rochester, New York was an inmate at Attica on September 13, 1971 and was beaten by State troopers in D-Yard, down the steps leading to A-Yard, in the A-Gauntlet, and in his cell. He believes that his vision was damaged from exposure to tear gas deployed by State troopers. He suffers from emotional distress, insomnia, flashbacks, and avoidance problems.

Claim of William Gomillion
Ms. Colleen Gomillion, of Binghamton, New York filed a claim on behalf of her recently deceased husband, William Gomillion, who was an inmate at Attica on September 13, 1971. Mr. Gomillion died on May 21, 2000. She claims he was beaten in D-Yard, and was afraid to seek professional help to deal with the emotional turmoil, anger management problems, and nightmares he experienced as a result of the retaking.

Claim of Ronald J. Crawford
Mr. Crawford of Buffalo, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, was burned by the tear gas that was dropped by a helicopter. He was forced to strip and run through the A-Gauntlet. As he ran through the gauntlet, he was beaten with a metal strip and cut by the broken glass. After that, a State trooper threw him into a cell. Mr. Crawford did not receive medical attention and is not currently receiving treatment. He claims to suffer from the residual effects of the tear gas and to suffer from lasting emotional distress, including recurrent nightmares and night sweats.

Claim of Eugene Crawford
Mr. Crawford who is currently incarcerated at Cayuga Correctional Facility, Moravia, New York, and who was an inmate at Attica in D-Yard on September 13, 1971, was forced to strip and crawl on the ground from D-Yard into C-Block tunnel. He was beaten with sticks while crawling and was kicked many times on his head, back, and arms. He sustained a head injury as a result of being kicked and beaten. He was forced to run through the A-Gauntlet and was beaten further with sticks and gun butts. He and the other inmates were forced to line up very close against each other, so close that his penis brushed against the buttocks of the inmate in front of him. He then was taken to a bus and transferred to Clinton Correctional Facility. He was kicked and beaten again with sticks while getting off the bus. After he was brought to the Clinton Correctional Facility, he was transferred again to Comstock Correctional Facility. He claims that he was beaten further by the corrections officers with sticks who formed a gauntlet arrangement on this bus, forcing him to run by them. Mr. Crawford received medical attention for his injuries and is intermittently treated by a psychiatrist. He suffers from lasting physical pain. He claims to suffer from lasting emotional distress in the form of crying spells, blackouts, distrust of authorities, and mental anguish.

Claim of Kalieb McKinnon
Kalieb McKinnon of New York City was an inmate at Attica in D-Yard on September 13, 1971. He was gassed and received chemical burns on his face and hands. He received injuries to his testicles when beaten on the back, legs, arms, and shoulders by troopers wearing gas masks. His right hand was injured when a trooper deliberately stepped on his hand. Because of the amount of gas he inhaled, he sustained stomach pains for a number of years and still has nightmares from the unfortunate episode of September 13, 1971 and thereafter.

Claim of John Parisi
Mr. Parisi of Middletown, New York, was in D-Yard on September 13, 1971, and was hit by billy clubs and, as a result, suffered a hernia injury. He claims to have nightmares since the riot.


*502 Claim of Dennis E. Yarrell, Sr.

Mr. Yarrell is currently incarcerated in North Carolina and was an inmate in D-Yard at Attica on September 13, 1971. He was beaten on his head and back with night sticks and clubs by prison guards as he was leaving D-Yard and running through the gauntlet. As a result, he has two ruptured discs in his lower back and experiences seizures that have caused him to lose consciousness. His back injury has prevented him from finding employment and has complicated the performance of simple tasks such as bending over. He claims he suffers from mental health problems including depression and suicidal tendencies. He claims that the events at Attica caused his drug addiction which, in turn, has caused him to become a "career criminal."

Claim of Fleming Wright
On May 31, 2000, Mr. Wright testified that he was in D-Yard on September 13, 1971 and was forced to run the gauntlet in the tunnel from D-Yard to A-Yard. His small finger was injured when he was hit with a billystick or axe handle. Mr. Wright was pushed by a corrections officer from a door to the ground, injuring his finger. He received beatings and was locked up for over seven days with no medical assistance. He stated that he was mentally abused by the guards and kept naked in his cell for over 14 days with no food. He still thinks about it today and cries. He claims that he is being treated by a bone specialist for his finger injury.

Claim of Eugene Frank Irons
Mr. Irons of Schenectady, New York was in D-Yard on September 13, 1971 and was beaten in the gauntlet. He still has spasms in his back due to injuries to the L2 and L3 vertebrae in his lower spine. He also suffers from gout, migraine headaches, stomach ailments, asthma, and arthritis, all of which he believes resulted from the abuse he suffered during the retaking of the prison. He witnessed his best friend being shot above him on the catwalk. He is currently taking Percadan, Percacet and Tylenol for back pain. He suffered from nightmares for three years after the retaking.

Claim of Joseph Williams
Eleanor Dent brought this claim on behalf of her deceased brother, Joseph Williams, who died in Buffalo, New York on June 20, 1993 while a patient in the Veterans Hospital. She claims her brother was an inmate at Attica and in D-Yard on September 13, 1971 and sustained injuries to his back, knees, and head. He was beaten by law enforcement officers who struck him with gun butts, axe handles, and batons. He ran the A-Yard gauntlet on his way to his cell. He remained in his cell for days, while in the nude, and was threatened by law officers. Until his death, he complained of pain in his back and knees and experienced nightmares and flashbacks.

Claim of John Edward Davis
Mr. Davis was an inmate at Attica in D-Yard on September 13, 1971. He had worked in the barber shop and when the riot started, they were all corralled into D-Yard where he remained until September 13, 1971 the date of the retaking. Once the helicopter dropped the gas on the Yard, he was unable to see anything and fell face down on the ground seeking shelter from the shooting. He was eventually ordered into A-Yard where he was stripped and laid face down on the ground. He was eventually sent through the A-Gauntlet where he was struck with sticks and axe handles on his arms, shoulders and back. His feet were cut on the broken glass. Once in his cell in A-Block, he was threatened with a shotgun (Russian roulette). He still suffers from nightmares and flashbacks and is very nervous when he hears the sound of a helicopter. He claims that his left elbow and arm are still not proper. He has a bulge in his left elbow but is able to work with some difficulty in his left hand.


*503 Category II


Award of $10,000 to Each Claimant in Category II

Claim of Raymond Jordan, Jr.
Mr. Jordan provided testimony via telephone on July 26, 2000. He is currently incarcerated in the Chautauqua County Jail and was present in D-Yard on September 13, 1971. He claims that he was injured by debris from a shotgun blast including shards of glass and buckshot. He claims that, while being pulled out of D-Yard by an officer, he was struck with the butt of a shotgun in his tailbone region, and then was struck on the right side of his head behind his ear. He claims that he was struck repeatedly, despite trying to comply with the instructions that were shouted over the bullhorn. He claims that he was put into A-Yard, was forced to strip, and was hit and struck while crawling on the ground in the mud. He claims that he was forced to run the A-Gauntlet and that he was beaten severely because he fell. He claims that he fell because his knee had been injured from the buckshot. He was put into a cell with two other inmates, and was asked the next day if he needed medical attention. When he stated that he needed attention for his knee injury, he was told that only inmates who "really needed" medical attention would receive it. Mr. Jordan claims that he has continued problems with his knee, back, and neck. He claims that he has been diagnosed with Spondylolisthesis, a degenerative spinal disorder, that he claims is secondary to the injuries sustained on September 13, 1971. He claims to have spasms in his leg due to nerve damage in his spine. He claims to suffer from nightmares and freezes up when he hears a helicopter. He claims that he has become a substance abuser as a result of trying to deal with his emotional problems stemming from Attica.

Claim of Dolph Sturgis
Mr. Sturgis, who is currently incarcerated at Clinton Correctional Facility, Dannemora, New York, gave testimony via telephone on July 24, 2000. He was an inmate at Attica in D-Yard, on September 13, 1971, and claims that he was beaten with sticks on his back, legs, and right shin. His right shin sustained a slight fracture. He claims that he was forced to run through the A-Gauntlet and that he was beaten with sticks and rifle butts on his back, stomach, chest, and legs. He claims that he had embedded glass in the soles of both feet. On the tier, he claims that he was beaten with sticks and rifle butts on his head which split his scalp and caused severe bleeding. He claims that a corrections officer pointed a small handgun into his cell and threatened to kill him, but that the officer fired his gun into the gallery. Mr. Sturgis received medical treatment for his injuries and is not currently receiving care. He claims to suffer from lasting physical pain in his lower back and claims to suffer from frequent headaches. He also claims to suffer from lasting emotional distress in the form of nightmares, night sweats, flashbacks, and post traumatic stress disorder.

Claim of Earl Washington
Mr. Washington, who is currently incarcerated at Auburn Correctional Facility, Auburn, New York, provided sworn testimony via telephone on July 24, 2000. He claims that he was an inmate at Attica in D-Yard on September 13, 1971 and that he received injuries to his arms, legs, back, spine, and feet as a result of repeated beatings by corrections officers in D-Yard, A-Gauntlet, D-Block corridor, and A-Block corridor. He also claims that his life was repeatedly threatened. He claims that he was fired upon by State troopers and claims that he sustained minor shrapnel wounds on his left leg and arm which were eventually treated. He claims that his spine was injured as a result of the beatings and that the condition of his spine has worsened over the years. He claims to have limited walking ability and claims to be scheduled for surgery on his spinal *504 column. He claims to suffer from severe pain as a result of the beatings he received at Attica. He also claims to suffer from lasting emotional distress in the form of flashbacks and visual sensitivity.

Claim of Antonio Mendez
Mr. Mendez of Rochester, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that his right thumb was broken by a State trooper. He also claims that he was struck on the left side of his head and that he sustained lacerations which were not treated. He claims to have ulcers on his left foot as a result of not being treated for embedded glass in his feet. He claims that State troopers and corrections officers kicked him and walked over his back after he fell while on his way to D-Block from A-Block. Mr. Mendez did not receive medical treatment and is currently under care for his lower back pain. He also claims to suffer from lasting emotional distress in the form of nightmares, anxiety, and depression.

Claim of Louis Milburn
Mr. Milburn of Poughkeepsie, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, claims to have acted as a medic in A-Yard. He claims that he was kicked and beaten with a nightstick on the back of his legs and lower back. He claims that he fell in the A-Gauntlet and was forced to crawl over the broken glass while being beaten with batons. He claims that he was ordered to walk to the tier where he was struck on the stomach with a metal rod. He claims that he was stripped and placed in a cell with two other inmates and was threatened with death. He claims to have observed State troopers spit on their food which was provided the following day. Mr. Milburn was transferred to Green Haven Correctional Facility on September 17, 1971. He claims that a State trooper aimed his rifle at a line of 20 inmates, including himself, and that he was beaten with sticks on his legs and back before being transferred to Green Haven. Mr. Milburn did not receive medical treatment for his injuries and is not currently receiving treatment. He claims to suffer from an unhealed fracture below his left elbow, as well as from lasting emotional distress in the form of crying spells, nightmares, and general distrust of others. He attributes his separation from his wife in 1998 to the events that took place at Attica.

Claim of Luis F. Santiago
Jose A. Santiago of Dunkirk, New York, brings this claim on behalf of his deceased father, Luis F. Santiago, who was an inmate at Attica, in D-Yard, on September 13, 1971. Mr. Santiago claims that his father had multiple abrasions on his arms and that he lost several teeth. He also claims that his father sustained a back injury from which he experienced lasting pain.

Claim of John Russell Williams
Mr. Williams of Auburn, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that he was identified as a "leader" and marked with an "X" on his back by corrections officers. He claims that he was forced to strip and was placed against a wall with other "leaders" and was told, "Don't worry nigger, it'll be quick and fast." He claims he was beaten with billy clubs by a line of corrections officers who were on either side of him. He claims that he fell in the A-Gauntlet and was kicked and beaten until he reached the end of the gauntlet. He claims to have sustained serious back injury as a result of these beatings. He states that his back "gives out" frequently and that total strangers sometimes have to help him return to his home. Mr. Williams did not receive medical attention but is currently receiving treatment. He claims to suffer from lasting back pain and limited activity. He also claims to suffer from lasting emotional distress in the form of nightmares and restless sleeping.

Claim of Fred David Zepernick
Mr. Zepernick of Buffalo, New York, who was an inmate at Attica, in D-Yard, *505 on September 13, 1971, claims that he was lying face down in D-Yard after the gas was dropped, after the shooting. He claims that a State trooper stomped him on the back of his head and told him not to move. After a period of time, the State trooper kicked him on the left rib cage and told him to go to the A-Yard door. He claims that he was forced to strip, was inspected, and was forced to run through the A-Gauntlet. He claims that he was struck several times with clubs and that he can especially recall the pain from being struck on the mouth and nose. He claims to have received a broken nose and cracked ribs. After the gauntlet, he claims that he was placed in a cell with three other naked inmates. He states that he thought he would be raped but fortunately, was not. Mr. Zepernick did not receive medical attention and his nose and ribs were not set properly. His teeth were damaged due to the beatings and had to be removed because he did not receive dental care. He also claims to suffer from lasting emotional distress.

Claim of Harold Walker
Mr. Walker testified on July 18, 2000 that on September 13, 1971 while an inmate at Attica, he was struck with batons, night sticks and axe handles in D-Yard, A-Yard, and the gauntlet. He claims that he was struck in the head, shoulders, and ribs, and sustained a fractured skull from the blows. He claims that he was bleeding from his head, as well as from cuts on his feet sustained while running the gauntlet. Once rehoused in a cell, guards played Russian roulette with him. He claims continued chest, stomach and head pain, as well as a 30% loss of hearing in his left ear. He claims to suffer from flashbacks, nightmares, and anxiety attacks.

Claim of Michael L. Paul
Michael Paul claims that he was present in D-Yard on September 13, 1971, and that he received a broken nose, cracked ribs, cuts and bruises from running the gauntlet. He also received cuts on his feet from running through broken glass. He received no medical care for his injuries. He claims that the inmates were forced to wake up every half hour after being rehoused. He continues to have nightmares, and often wakes up sweating and screaming.

Claim of Keith Carlin
Mr. Carlin, of Nunda, New York, was an inmate at Attica on September 13, 1971, on B-Catwalk and witnessed two people being shot. He was brought down from the catwalk into D-Yard by troopers who forced him to the ground, and handcuffed both his hands and feet. Troopers ordered him to eat dirt, and when he refused, they kicked him repeatedly until he lost consciousness. He woke up on a stretcher, and had sustained a deep cut "to the bone" running from his nostril to his lip. He had also lost teeth. He was sent to the prison hospital where he received stitches. He claims he was beaten going back from the hospital to E-Block, passing through a gauntlet.
He claims that exposure to tear gas badly burned the skin on his legs. The skin peeled several days later, and he was unable to wear clothing over the skin, which was later treated with ointment. He suffers from flashbacks and is haunted by the memories of the event. He has difficulty talking about that day.

Claim of Jose Quinones
Mr. Quinones, currently incarcerated at Sing-Sing Correctional Facility, testified on July 25, 2000 that he was present in D-Yard at Attica on September 13, 1971 and that he was on the catwalk when the tear gas was dropped and the shooting began. His medical records indicate he suffered first and second degree chemical burns to his face. He claims that he witnessed a State trooper walk up to a civilian, the metal shop foreman, and shoot him fatally in the head. Mr. Quinones was on the ground when someone grabbed the back of his neck and forced him to stand, then struck him with something behind his ear. State troopers tear gassed him directly in *506 the face and began to beat him in the head. He was then placed on a cot in the hall outside the prison hospital, where he remained until officers came to him, told him to strip, and forced him to run through the A-Gauntlet. He claims that he sustained a fractured skull. His medical records show that he suffered a three-inch laceration to his scalp and a one-inch laceration in the occipital region. He also claims that the beating he suffered to his head damaged his vision, requiring him to wear glasses. He claims that he has a `depressed skull,' permanent scars on the back of his head, and suffers nightmares and flashbacks.

Claim of Kenneth Kupczyk
Kenneth M. Kupczyk claims that on September 13, 1971 he was an inmate at Attica and had his teeth knocked out by New York State troopers and corrections officers who delivered hard blows to his face and generally to his body. Six additional teeth were either cracked or loosened when he was beaten while running in the gauntlet on his way to being housed in A-Block. He still has disturbing recurring memories of his episode at Attica.

Claim of Robert L. Myricks
Robert L. Myricks was an inmate at Attica Correctional Facility on September 13, 1971. He was on the catwalk when the helicopter dropped the gas and was pushed off by State troopers and sprained his ankle. He saw his good friend, L.D. Barkley, shot and killed. They marked an "X" on his back. He was injured in A-Yard and A-Gauntlet on his way to the A-Block cell. He was struck on his head, throughout his body, sustained cuts on his feet, and had a tooth knocked out and others loosened. He has flashbacks and is horrified at the sound of a helicopter.

Claim of Henry Gaskin
Henry Gaskin testified by telephone on July 24, 2000. He claims he was in D-Yard at Attica on September 13, 1971 and that he was beaten by guards and State troopers with clubs on his back, legs, and head. He claims that several teeth were loosened (eventually requiring removal) and that one tooth was knocked out when he was kicked in the mouth, and that he suffered injuries to his back which required him to wear a back brace. He states that he still suffers pain and continues to have bad dreams. Although he states that he received medical treatment for his injuries, he cannot provide any information relating to the treatment. He claims he was diagnosed with cracked vertebrae at Dannemora and they prescribed a back brace which he still wears. He uses a cane periodically. He also states that he has taken a lot of drugs, but cannot remember their names. He currently takes Ibuprofen # 60, 400mg.

Claim of Richard Rigo
Mr. Rigo claims that he was an inmate at Attica on September 13, 1971 and was injured by shrapnel in D-Yard. He claims that his ribs were broken from blows received in the gauntlet, that his feet were cut from running over glass, and that he was beaten and threatened with death while in his cell. He claims to continue to suffer pain in his back as well as emotional distress, including flashbacks and nightmares.

Claim of Irving S. Doxen
Mr. Doxen claims that he was in D-Yard on September 13, 1971, and that he was hit on his head, neck, and back with a rifle butt. He was kicked while lying face down naked in the mud, and was forced to run the gauntlet. He claims that his finger was permanently dislocated and that he required stitches on his head. Mr. Doxen received medical attention at the Green Haven Correctional Facility on September 18, 1971. He claims that his head hurt for several years after the beatings and that his finger is permanently dislocated. He claims to suffer from nightmares and flashbacks from helicopters and moderate post traumatic stress disorder.


*507 Claim of Anthony Mitchell

Mr. Mitchell claims that he was in D-Yard on September 13, 1971, and that he was hit with a rifle butt on his cheek bone, and was forced to run the gauntlet where he was struck on his head, back, chest, legs, and shoulders. During the night he was taken out of his cell and beaten on his head neck and shoulders by corrections officers. He claims that his cheek bone was permanently injured and that on occasion, it still hurts. He suffers from lasting emotional distress, including nightmares, flashbacks, and moderate post traumatic stress disorder.

Claim of Isaac Meares
Mr. Meares of Rochester, New York claims that he was present in D-Yard on September 13, 1971, and that he was beaten by State troopers. He received a shoulder injury which still affects him today, and claims that his muscle tissues are damaged and swollen. He also claims that he was beaten on his back and that his back is disfigured. He continues to have nightmares. He received medical treatment for his injuries at Strong Memorial Hospital. In 1976, he was admitted to a mental health care center for observation due to his flashbacks and nightmares.

Claim of Vernon Joyner
Mr. Joyner claims that he was present in D-Yard on September 13, 1971, and that after the retaking, he was taken from D-Yard to A-Yard, stripped and forced to lie on the ground, and ordered not to move. He was hit on the head and on the hand and suffered a broken thumb. He ran the gauntlet, being beaten by clubs, and received no medical assistance despite bleeding badly. His left thumb is still disfigured, and he is unable to straighten it.

Claim of Hitzroy Simon (a/k/a Frank James)
Mr. Simon claims that he was in D-Yard on September 13, 1971, and that he was forced to lie naked on the ground in broken glass with his hands on his head and that he was beaten by corrections officers and State police officers with baseball bats and batons. He was also verbally threatened and subjected to racial slurs. He was forced to run the gauntlet, and suffered a fractured left elbow. He received no medical attention for two weeks, until he was transferred to Great Meadow Correctional Facility. While in his cell at Attica, he was subjected to Russian roulette by corrections officers. He continues to have constant nightmares about the riot, and continues to have trouble with his left elbow in that he cannot lift heavy loads and cannot extend his fingers.

Claim of Daniel Gordon Dame
Mr. Dame was in D-Yard on September 13, 1971, and after the tear gas was dropped, he crawled to a trench, where he saw the man next to him get shot three or four times. Mr. Dame was splattered with blood and was very frightened. The tear gas burned his eyes and lungs. While in the trench, he was beaten with a rifle butt around his head and shoulders. His clothes were ripped off and he was told to remove a religious emblem around his neck. He tried to explain that it was impossible to remove. The guard pushed him to the ground, put a foot on his chest, and ripped it off. Mr. Dame claims that the back of his scalp was torn and one corner of his ear was almost ripped off. After being lined up with the other (naked) inmates, he was forced to run the gauntlet over broken glass. He was knocked to the ground and received cuts to his feet, chest, stomach and hands. He received a fractured nose and eight or nine welts on his head. His kneecaps were swollen, fractured, and black and blue. Three of his toes were broken. His neck hurt and he had two black eyes. He was placed in a cell with eight other naked inmates for some time before being transferred to Comstock Correctional Facility. He continues to have nightmares and his ear and hairline still hurt.


*508 Claim of Santos Collazo

Mr. Collazo, of Rosedale, New York was an inmate at Attica on September 13, 1971. He claims to have been beaten with night sticks while in D-Yard on his back, neck, and shoulders with sticks as he ran through the A-Gauntlet. He claims he fell while in the gauntlet and injured his back. He claims his right index finger was broken and his feet were cut several times from walking on glass. He was threatened in his cell after being re-housed. He suffers from pain in his back and right index finger, and claims he cannot lift his right arm past shoulder level. He has nightmares, flashbacks, and fears people in authority.

Claim of George Duverglas
Mr. Duverglas, of Brooklyn, New York was an inmate at Attica on September 13, 1971, and was beaten on the head, neck, back, and knees in D-Yard, on the way to A-Yard, in the A-Gauntlet, and on the stairs to his cell. He claims that after he had been re-housed, an officer sodomized him with a stick, and threatened to kill him. He suffers from headaches, nightmares, flashbacks, and a "fear of authority."

Claim of James Jones
Ms. Betty Jones, of Rochester, New York files this claim on behalf of the late James Jones, who was an inmate in D-Yard at Attica on September 13, 1971. She claims that Mr. Jones was struck in the leg by a "00" buckshot pellet, beaten down the A-Stairs, in A-Yard, and the A-Gauntlet. He received injuries to his head, back, shoulders arms and legs. Once re-housed in a cell, he was continually threatened with death by guards. He suffered from chronic back and leg pain, nightmares, flashbacks, alcoholism and avoidance problems until his death on July 21, 1995.

Claim of Richard Wood
Mr. Wood, of Cheektowaga, New York, was an inmate in D-Yard at Attica on September 13, 1971. He claims he was punched, kicked, and beaten with clubs and rifle butts several times before being locked in a cell. During the night of September 13, 1971, he was pulled out of the cell and beaten again by corrections officers and State police. He claims he sustained a broken finger and serious lacerations to his mouth, nose and ears. On the early morning of September 14, 1971, he was ordered by State troopers to stand at the bars of the cell while they put a shotgun to his head and pulled the trigger. He had severe problems urinating for months following the retaking, and still experiences nightmares about the shotgun to his head, causing him to become depressed for days at a time.

Claim of John Sadowy
Mr. Sadowy claims that he was in D-Yard on September 13, 1971, and that at the beginning of the assault, he fell to the concrete in D-Yard and became unconscious. He claims that when he revived, he was stripped and beaten by State troopers. He was struck on his back with clubs and gun butts, and lost consciousness again after being beaten down the A-Yard stairs. He claims that two doctors pronounced him dead, and that he revived after a third doctor gave him a shot of adrenaline. He claims that he was beaten four more times after being removed from the hospital, and while in his cell was terrorized with a noose. He suffered headaches for at least a year following the beatings, and now suffers from nightmares, flashbacks, avoidance problems, and moderate post traumatic stress disorder.

Claim of Arthur Earl Hawkins
Mr. Hawkins claims that he was in D-Yard on September 13, 1971, and that while stepping through the D-Yard doorway, he was struck in the groin with a rifle butt. He bled for three days from his penis, and states that when he went to the infirmary, they told him the injury was internal and that there was nothing they could do about it. A couple of days later *509 they gave him a bag of ice. He claims that after 30 days, the bleeding tapered off, but that for months he had a burning sensation when he urinated. He claims that he was unable to reproduce until 1995. He claims to suffer from physical and emotional distress from the injuries sustained. Mr. Hawkins states that he was at Attica for a nonviolent crime, and that he just wanted to do his time and go home. He states that many of the inmates were pawns involved in something they knew nothing about. He claims that he was "physically and emotionally maimed for life" because of the retaking, and that he suffers from flashbacks and nightmares.

Claim of David Lee Blackwell
Mr. Blackwell claims that he was in D-Yard on September 13, 1971, and that he was forced to run the gauntlet. His feet were badly cut for running over broken glass, and bled for two days. He now has permanent calluses on his feet. He was beaten on his head, back, legs, and arms, and was kicked down the A-Yard steps. His teeth were broken from being pushed to the ground, and he has a permanent scar over his right eye. He claims that he suffers from headaches and backaches. He claims that he did not receive any medical attention, and that he is still being treated today for the injuries he suffered. He suffers from nightmares, flashbacks, and post traumatic stress disorder.

Claim of Charles Taylor
On May 30, 2000, Mr. Taylor testified that he was in D-Yard on September 13, 1971. He provided details relating to his head injury and the blows he received to his forehead and right ear. Mr. Taylor claims that he was struck on the forehead with a gun barrel, and struck on his ear with the gun butt. He ran the A-Tunnel gauntlet and received beatings from guards and troopers. He submitted pictures of permanent scarring which resulted from the beatings. He also testified that, after he was placed back into his cell, guards showed him photos of dead inmates and threatened to kill him. The guards made Mr. Taylor place his hands on the bars and struck his hands with a rifle butt, breaking his middle finger. He still suffers pain in his finger and has permanent scars from the blows to his head. He also suffers from constant nightmares and flashbacks.

Claim of David Galloway
Ms. Pattie Tolbert of Fredonia, New York is the mother of Mr. Galloway's two surviving minor children and has filed a claim on their behalf. She claims that Mr. Galloway suffered from extreme emotional and mental problems as a result of the abuse he suffered during the retaking. Some of his teeth were knocked out for which he later wore dentures. In February of 1995, he committed suicide by hanging. She did not provide any other details as to what happened to him during the retaking, but believes he took his life as a result of what he had seen and experienced.

Claim of William Benton
Mr. Benton is currently incarcerated at the Wende Correctional Facility and was an inmate at Attica Correctional Facility on September 13, 1971. He claims he was beaten over his entire body by corrections officers with clubs in the A-Gauntlet. He fell in the gauntlet and could not walk because broken glass littering the floor became embedded in his feet. When a corrections officer ordered him up to get up and he was unable to do so, he was struck with a baseball bat on the right side of his neck. He claims that he is now unable to turn his head. He periodically needs a cervical collar. He currently suffers from nightmares and avoidance problems.

Claim of Lester Clark
Mr. Clark of Washington, D.C., was in D-Yard on September 13, 1971. He claims he was beaten severely upon the head, back, sides, legs and genitals. He received a painful blow to his mouth which resulted in his front teeth being knocked out. He was beaten as he went down the *510 A-stairs and again in the A-Gauntlet. When he was re-housed in a cell, troopers played Russian roulette with him, terrorizing him mentally. He suffered pain in his back which he claims is still recurrent today and, on some days, prevents him from getting out of bed. He claims that the pain has also prevented him from finding suitable employment. He claims that when he hears gunshots, he is mentally taken back in time to September 13, 1971. He still experiences nightmares and flashbacks.

Claim of Ronald Parker
Mr. Parker is currently incarcerated at the Otisville Correctional Facility and was an inmate at Attica Correctional Facility in D-Yard on September 13, 1971. He claims that he was forced to lie face down and crawl in D-Yard. While doing so, he was struck in his lower back with a rifle butt. He claims to now have recurrent lower back pain resulting from the injury to his back. His lower back periodically `slips,' causing pain and virtual immobility for a few days each time. He has difficulty walking and moving about. Mr. Parker has recently begun to experience numbness in his lower left leg and foot, which he believes stems from the back injury sustained at Attica.

Claim of Arthur Walker
Ms. Dorothy Walker of Brooklyn, New York has filed this claim on behalf of her late son, Arthur Walker, who was present in D-Yard on September 13, 1971. He was beaten in the gauntlet with heavy sticks and sustained injury to his lower back, left shoulder and neck to such extent that he was forced to wear a back brace and was often in such pain that he was unable to walk at all. He suffered from nightmares and flashbacks. He became very nervous and paranoid which caused him to become an alcoholic. He also suffered from headaches and post traumatic stress disorder. He passed away on October 7, 1992.

Claim of David Smith a/k/a David Bell
Ms. Doris Pettis of Brooklyn, New York has filed this claim on behalf of the late David Smith, who was present in D-Yard on September 13, 1971. Ms. Pettis claims that Mr. Smith went through the gauntlet and was beaten with bats, sticks and broom handles. His arm was broken in two places. When he was eventually taken to the Special Housing Unit, he was beaten on his head and lip. He had continuing problems with pain as a result of the beatings and passed away on July 29, 1999.

Claim of Enrico Gentile
Mr. Gentile of Murray Hill, New Jersey was present in D-Yard on September 13, 1971, on the D-Block catwalk attempting to avoid the gunfire, when three New York State troopers threw him to the ground twelve feet below. He was struck in the mouth by troopers' night sticks. He sustained a broken heel and loss of teeth. He claims that the heel injury has led to chronic arthritis in his heel, hip, and leg and that this has prevented him from returning to previous employment.

Claim of Richard W. Nickerson
Mr. Nickerson, of Sunrise, California was in D-Yard on September 13, 1971, where he claims he was struck in the face with a rifle butt, breaking his front tooth. When he went through the gauntlet, he was beaten, knocked to the ground, struck with night sticks, kicked, and forced to crawl up the stairs. When he looked up he was kicked in the back of the head, smashing his face against the step. He was struck across his legs and back. He also received several cuts from glass, but did not receive medical attention for any of his injuries for three days. He now becomes depressed when he sees his scars and remembers that day.

Claim of Harvey Brown
Mr. Brown, of New York City was present in D-Yard on September 13, 1971. He claims that the New York State troopers assaulted him with kicks and punches, and struck him with clubs and rifle butts as he *511 passed through the gauntlet. His feet were cut from running barefoot over broken glass which had been scattered on the ground by the troopers. He was deliberately tripped, and he fell down "busting" his chin and losing several teeth. He was kicked repeatedly in the head which he claims caused recurring headaches for several years. Once he was re-housed in a cell, corrections officers periodically came by to take him out of the cell and beat him again. The assaults lasted ten to thirty minutes and were characterized by the guards as "interrogation sessions." He still has nightmares about it.

Claim of Frank Keller
Mr. Keller of Buffalo, New York was present in D-Yard on September 13, 1971. He claims he sustained cuts on his feet and bruises to his "rib and kidney" regions while going through the A-Tunnel gauntlet. He sustained more bruises and a broken tooth the night following the retaking when he was beaten in his cell. Two teeth were later removed by the prison dentist at Attica. He suffered psychological problems for years afterward. He still has flashbacks and nightmares, especially upon hearing helicopters.

Claim of Thomas Robinson
Mr. Robinson is currently incarcerated at Wyoming Correctional Facility and was an inmate in D-Yard at Attica on September 13, 1971. He claims that he sustained breathing and visual complications from being exposed to the tear gas released in D-Yard. He also claims that he was forced to run the A-Gauntlet, where he sustained lacerations to his head and bruises over his entire body. He was struck several times on his back. In 1990, while being treated for an unrelated incident, a doctor at Genesee Hospital in Rochester, New York, discovered by x-rays that there was a small bone chip in his back. The doctor determined it was an old injury, which Mr. Robinson feels occurred at Attica. He had not sought medical attention in 1971 because he feared the prison medical staff. He claims that his back still gives him a great deal of discomfort and pain, especially when he stands for prolonged periods. He has recurrent flashbacks and nightmares of being chased by an unknown gunman. He states that he "feels sick inside from what happened."

Claim of Robert Fletcher Culbreth
Mr. Culbreth of Newburgh, New York claims that on September 13, 1971 he was beaten in D-Yard at Attica, hit in the chest and back with a rifle butt, and again on the way to A-Yard, on the back, head, neck and chest. He claims that an officer attempted to sodomize him in A-Yard with a baton. His left elbow and right leg were injured when he passed through the A-Gauntlet. He was beaten again after being placed in a cell. He was also threatened by officers standing outside the cell. He received medical attention two days later.
He claims that he has recurring pain in his left elbow and right knee. He suffers from nightmares and flashbacks, and becomes alarmed by the sight of helicopters which triggers flashbacks.

Claim of Grady Coleman
Mr. Grady Coleman, Jr. of Buffalo, New York files this claim on behalf of his deceased father, Grady Coleman. He claims that his father was beaten on his back and hand by New York State troopers as he went down the A-Yard stairs. He was again beaten on his back and shoulders as he went through the A-Gauntlet. As a result, he claims that he had limited use of his hand, which was operated on at Green Haven Correctional Facility. He also suffered from nightmares, alcoholism, flashbacks, and severe post traumatic stress disorder until his death.

Claim of Robert Gill
Mr. Gill of Clearfield, Massachusetts claims that on September 13, 1971, he was exposed to tear gas which he claims affected his lungs. He claims that he was beaten in A-Yard by troopers with clubs and bats, and was beaten again in the A-Gauntlet *512 with clubs, bats, two-by-fours, and rifles. He claims that he was beaten down in the gauntlet which he was forced to run twice. He claims that once he was re-housed, corrections officers thrust guns, knives, and sticks into the cell threatening to kill Mr. Gill and the others locked in the cell with him. They also repeatedly played Russian roulette with them.
He claims that he received a dislocated shoulder which still bothers him today and that he also suffers from nightmares, flashbacks, post traumatic stress disorder, and a fear of people.

Claim of Lucius Sealey
Mr. Sealey of Tampa, Florida claims that, on September 13, 1971, he was hit on the head, neck, back, arms and legs with night sticks and bats by the prison guards. He claims that he saw his friend (who was standing next to him) get shot in the face. Mr. Sealey sustained swelling, bruises and cuts, and lost two teeth during the incident. He lost two more teeth later at Dannemora Hospital. On occasion, his left arm still swells and he cannot use it. He claims that his back is often sore and aggravated by activities, and that he experiences flashbacks if he sees helicopters or acts of violence, and nightmares from which he awakens kicking and screaming.

Claim of William Diaz
Mr. Diaz of Lakeland, Florida, was in D-Yard on September 13, 1971, and claims that he received bumps, bruises and cuts from being beaten by New York State troopers and guards in the gauntlet. He claims that he was struck on the elbow by a New York State trooper's rifle butt, causing it to swell. Mr. Diaz claims that one of his front teeth was knocked out when he was thrown into a cell. He claims that he still cannot talk about his experience because it upsets him to remember the blood and bodies he saw during the retaking.

Claim of Willie Ray Salter
Mr. Salter of Buffalo, New York claims that on September 13, 1971 he was beaten and lost a tooth during the retaking. He claims he sustained bruises, a back injury, eye damage, and mental depression. He claims that he continues to have back problems, emotional distress, and nightmares.

Claim of Stephen Gudd
Mr. Gudd of Williamsport, Maryland claims that on September 13, 1971, while in the courtyard and the gauntlet, he sustained a broken rib, broken toe, and lacerated feet. He claims that he was placed in isolation for three months, where he was constantly harassed and verbally abused. He claims that his food was spit on by the guards, that he was kept in the cell twenty-four hours a day, and that he was allowed only one three-minute shower a week. He claims that he still experiences pain in the rib area of his back. He also claims to still suffer from major depression and an anxiety disorder causing sleeping problems, restlessness, muscle tension, irritability, chronic fatigue, mood swings, explosive outbursts, alcoholism, low self-esteem, dependency, memory loss and an inability to concentrate.

Claim of Michael James Cathcart
Ms. Vawanyi Green of Syracuse, New York brings this claim on behalf of her deceased father, who was in D-Yard on September 13, 1971. Ms. Green claims that her father was hit in the face with a pistol by a New York State trooper, knocking out his front teeth. She claims he was shot at, but the bullet missed and hit another inmate. She claims that he sustained numerous bruises and cuts, and suffered from severe headaches and emotional distress until his death in May 8, 1996.

Claim of Joseph McKee
Mr. McKee testified in support of his claim on June 8, 2000. He was in D-Yard on September 13, 1971 and, after the shooting stopped, he was directed through the tunnel into A-Yard. He ran the gauntlet in that tunnel and was struck on the hips, back, head, and legs. He was *513 then forced to lay down in A-Yard and, when he looked up, a trooper struck him in the mouth with the butt of his shotgun, knocking out three of his upper front teeth. He also was struck in the left forehead where a visible scar remains. He claims that he has been told that he needs a hip replacement as a result of the beatings he received on his back and hip. He has nightmares and flashbacks.

Claim of Twiggs Mathis
On June 12, 2000, Mr. Mathis provided testimony in support of his claim. He testified that on September 9, 1971, he was housed in E-Block and was taken to D-Yard with the other inmates. On September 13, 1971, when tear gas was dropped, his skin felt like it was burning. He witnessed a fellow inmate, L.D. Barkley, get shot and fall on him. Once the guards came into the yard, Mr. Mathis testified that "they hit you with what they had." He claims that his knee cap was "busted," and showed his knee in court. It appeared to have a large, irregular bony mass. He testified that "I try to forget Attica," but that he has bad memories and nightmares, and thinks about it "all the time."

Claim of Lonzo Reese
Mr. Reese, age 60, Rochester, New York, testified on June 12, 2000 in support of his claim that he was an inmate at Attica in D-Yard on September 13, 1971. He testified that on September 13, 1971, he was beaten and kicked on the A-Yard steps and that he was kicked in the back while in A-Yard at Attica on September 13, 1971. He also claims that he was hit in the back, legs, and head as he ran the A-Block gauntlet. He received threats once he was placed back in his cell. He claims that he had to sleep on the floor for his back pain and still wears a back brace. He was kicked in the stomach which he claims caused a double hernia requiring surgical repair. He claims that he has weakness in his right hand (after surgical removal of a large lump) and in his right leg. He also suffers from nightmares and flashbacks.

Claim of James A. Starkes
James A. Starkes, age 52 of Rochester, New York testified on June 13, 2000 that he was in D-Yard on September 13, 1971. He testified that the helicopters dropped gas on all of the inmates and he fell to the ground and sought shelter from the shooting. He was told to put his hands over his head. A trooper struck him in the ribs with a baton with such force that it cracked one of his ribs and punctured his left lung. He was in extreme pain for approximately three months and claims that he suffered pneumonia as a result. He was forced to run the gauntlet in the A-Yard corridor and again was struck in the back, falling on glass and cutting his left hand. Two inmates helped him into A-block where he was placed in a cell with three inmates. He remained in the cell for three days without clothing, bedding, or food. He refused medical attention because he did not trust the authorities. He eventually sought treatment at Strong Memorial Hospital. He still has nightmares and flashbacks. During his testimony, it was very difficult for him to talk about the events.

Claim of Joseph King
Joseph King, age 51, of Buffalo, New York, testified on June 13, 2000 that he found himself in D-Yard on September 13, 1971 and heard the helicopters approaching and dropping the gas on the inmates. At the same time, he saw troopers lined up on the C-Tunnel catwalk with weapons. He saw an individual throwing objects from the helicopter and thought they were hand grenades. Bullets were ricocheting hitting off the walls and all around him. The inmates were instructed by the retaking forces to "stand up and follow instructions." He followed the instructions and laid face down on the ground with his eyes burning from the gas. An officer hit him with a rifle butt in the right shoulder which caused it to be dislocated. He thought he was going to die because it was so painful. He was then hit again in the *514 back and buttocks as he went through the gauntlet and was eventually locked in a cell in A-Block. Four days later, he finally received medical attention. He remained in the cell in pain with no food, and with inoperative toilets. The guards yelled at the inmates, "We are going to kill all you niggers before it's over." It was not until a National Guardsman came on the fourth day that Mr. King was taken to the infirmary where his shoulder was relocated without anesthetic or pain medication. After his release from prison, he went to Meyer Memorial Hospital for treatment. In support of his claim, Mr. King also submitted the report of Dr. David J. Barry, a psychiatrist, who examined him in September of 1994 and concluded that Mr. King was suffering from "long term adverse effects ... of chronic post traumatic stress disorder which is the direct result of the sudden and unanticipated assault at Attica." Dr. Barry concluded that he found Mr. King to be "a very credible historian; I don't believe he was exaggerating the adverse impact of his disorder."

Claim of Howard L. Partridge
Howard L. Partridge, age 57, Syracuse, New York, testified on June 14, 2000 that on September 9, 1971, he was in D-yard awaiting a "call out" to be sent to another area of the prison when the riot erupted. He was stranded in D-Yard and testified that by September 13, 1971 he was "cold, tired, and hungry," and "wanted to get out" of D-Yard. He testified that, although the inmates were told that no harm would come to them if they put their hands on their heads and moved toward A-Yard, those that did move were shot or beaten. He stated that when the shooting started, he had "no place to go, no place to run," and "thought [he] was going to die." He testified that two troopers took aim at an inmate who was in the trench and that one of the troopers told the inmate to get out of the trench, while the other told him to keep his hands on his head. Mr. Partridge testified that when the inmate (whom he did not know) followed the orders to get out of the trench, he was shot in the chest by the trooper who told him to keep his hands on his head.
Mr. Partridge testified that he was struck with batons and bats on his neck and lower back such that he was temporarily paralyzed. He claims that, as a result of his spinal injuries sustained in the beatings, he has permanent back problems, arthritis in his spine, and must use a cane to walk. He claims continued psychological problems manifested by nightmares about Attica. He dreams of being attacked by animals while in the yard. He testified that he does not like to talk about what happened at Attica, and that its been a hard memory to live with.
He concluded his testimony by stating that he vividly recalls looking into the eyes of a State trooper who threatened to kill him. "I remember those blue eyes  I had never seen so much hatred in anyone's eyes  by the grace of God, he didn't kill me." He is still mystified as to why there was so much hatred at Attica against the inmates.

Claim of Peter Hoey
Peter Hoey, age 53, testified on June 14, 2000 that he was an inmate at Attica in D-Yard on September 13, 1971 as a probation violator. He was convicted of possessing a small amount of marijuana. He recalls a helicopter "dumping" tear gas in the yard on the inmates followed by gunfire. He saw inmate Melville "assassinated" in his presence, testifying that "[h]e was shot in cold blood." Mr. Hoey testified that he dove on the ground and there was gunfire everywhere. It was chaos. The inmates were herded from D-Yard into A-Yard. He was beaten as he ran the gauntlet in A-Block corridor with his hands over his head. His right hand took a direct blow from a baton and, as a result, he suffered a broken right hand. He received lacerations on his feet and the back of his head. He sustained a perforated right ear drum as a result of being struck on the side of his head. He had a number of bruises and *515 contusions on his shoulders and his back. He claims to have lasting physical and emotional problems. The fourth finger on his right hand is permanently deformed as a result of the beatings even though he had corrective surgery. He suffers from nightmares and flashbacks brought on by the sight of a helicopter.
He concluded his testimony by stating that it "astounds me that there can be so much hate in people's hearts." He testified that he cannot reconcile the hatred and use of force (gunfire) to retake the yard, stating "[a]ll they had to do was wait us out  we had nowhere to go."

Claim of Armando Colon (a/k/a John Simone)
Mr. Colon of Stormville, New York, claims that on September 13, 1971, his back, legs, and shoulders were beaten with sticks in D-Tunnel. He also claims he was beaten with sticks and clubs while he ran barefooted over the broken glass in A-Gauntlet. He claims that he was struck on the head, face, chest, legs, and back. Mr. Colon claims that he was handcuffed while a garbage pail was placed over his head after he was taken into a room in A-Block. He claims that law enforcement officials repeatedly struck the pail with their clubs and sticks and that the noise was so deafening and unbearable that he felt as though his head would explode. He lost consciousness as a result of these beatings and was placed in a cell after he regained consciousness. He claims he was attacked in his cell by a State trooper with a baton. Mr. Colon claims that the State trooper broke his right middle finger when he swung at Mr. Colon's head because Mr. Colon had used his hands to protect his head. He received medical attention but is not currently receiving treatment. He claims that his right middle finger is deformed because of the beating, and claims to suffer from lasting emotional distress for which he has received psychiatric treatment. He claims to have nightmares, night sweats, insomnia, and post traumatic stress disorder.

Claim of Lewis C. Davis
Mr. Davis of Brooklyn, New York claims that at age 17, he was the youngest inmate at Attica on September 13, 1971. He claims he was hit on the back with a shotgun butt as he was walking up the stairs to A-Yard. He claims that he landed on his face after he was thrown down the stairs. He claims that his head, back, shoulders, and legs were beaten with sticks while he ran through the A-Gauntlet, and that he was struck on the head and back with a shotgun butt while he was being moved to a cell. Mr. Davis claims that his head was split open straight down the middle of his scalp and, when he asked for medical attention, he was threatened with further abuse "if he did not keep quiet." He claims to be under medical care currently and takes medication for his right leg and hip. He claims to have great difficulty getting around because of problems with his hip and leg. He also claims to suffer from severe headaches and attributes this pain to his injuries. Mr. Davis claims to suffer from lasting emotional distress in the form of nightmares and flashbacks. He is especially sensitive to the noise of helicopters.

Claim of Dabney Hall
Deborah Hall files this claim on behalf of her deceased father, Dabney Hall. Ms. Hall claims that, on September 13, 1971, her father's scalp was split open when he was hit on the head with a gun butt in D-Yard. She claims that he was forced to run through the A-Gauntlet where he was beaten with sticks on his back, shoulders, and sides. As a result of these beatings, she claims that his ribs were broken. She claims that he was threatened in his cell, removed from his cell, and beaten. Ms. Hall claims that he did receive medical attention for his injuries and that Mr. Hall was in extreme pain for more than a month. She claims that he suffered from headaches and backaches for most of his life. Ms. Hall claims that Mr. Hall suffered from nightmares and flashbacks and *516 that he was hospitalized at Kings County Hospital for psychiatric treatment from 1990 until his death in September, 1994.

Claim of William Herbert Hoff, Jr.
Mr. Hoff of Enoree, South Carolina, claims that on September 13, 1971, he was beaten with clubs and forced to run barefooted over broken glass in the A-Gauntlet. He claims that he was knocked unconscious and dragged through broken glass. Although he did receive medical attention, he claims that his wounds became infected because he was not treated properly. He claims to be unable to fully close his left hand because it was broken during the beatings and claims to experience periodic pain from this hand. He further claims to have lasting emotional distress. Loud noises, in particular, are disturbing and remind him of rifle fire. After being transferred to Comstock Correctional Facility, Mr. Hoff claims to have been placed in solitary confinement because of his Attica experience. He claims that he was forced to sit naked in a dark, cold "cave" for six months while being tormented by guards who banged on his cell door with their clubs.

Claim of John H. Leturgey, Jr.
Mr. Leturgey of Gasport, New York, claims that, on September 13, 1971, he was stripped and forced to run barefoot through the A-Gauntlet, which was full of broken glass. He claims that the floor was slippery and that one officer tripped him. He also claims that three to four officers beat him on his head, shoulders, back, and buttocks while he was on his hands and knees. He received medical attention for his injuries and is not currently receiving treatment. He claims that in 1978 he had surgery to remove a ruptured disk (which he attributes to his Attica injuries) and that he has been in and out of hospitals frequently for traction therapy. He claims that he still suffers from back pain and that he is unable to lift objects more than twenty pounds.

Claim of Cyrus McFadden
Cyrus McFadden, Jr. brings this claim on behalf of his deceased father, Cyrus McFadden, Sr., who died on January 5, 1988. Mr. McFadden claims that, on September 13, 1971, his father was badly beaten in the A-Gauntlet and that his legs, back, and shoulders were injured. He claims that his father had broken ribs and a concussion, as well as lacerations caused by the broken glass. Mr. McFadden claims that his father was verbally abused and that he suffered from headaches during his entire life. He does not know whether his father received medical attention for his injuries. He claims that his father's speech was impaired and that he suffered from post traumatic stress disorder. Mr. McFadden states that his father had flashbacks and became terrified at the mention of jail or prison.

Claim of Illuminado Ortiz
Mr. Ortiz claims that on September 13, 1971, while he was lying in the mud, he was kicked on his right side by a State trooper and that his 7th rib was broken as a result. He claims that he was beaten with clubs on his injured right side, back, buttocks, shoulders, and head when he ran through the A-Gauntlet. He also claims that he sustained serious back injury when he was thrown down the stairs in the gallery. He did not receive medical attention for his injuries but is currently receiving treatment. For the past twenty years, he claims to have suffered from degenerative arthritis and lipoma on his right side. He reports that he had to stop working in 1998 because of his injuries. He also claims to experience nightmares, avoidance problems, and mild post traumatic stress disorder.

Claim of Jacques "Curley" Roberts
Mr. Roberts of Brooklyn, New York claims that, on September 13, 1971, he was beaten by corrections officers with batons in D-Yard. He claims his upper lip was split open on the left side. He also claims to have been struck repeatedly while running *517 the A-Gauntlet on his back, and his right pinky finger was broken. He claims that his feet were cut by the scattered broken glass and that he was threatened with death after he was placed in his cell. Mr. Roberts received medical attention for his injuries but is not currently receiving medical care. He claims that he suffered back and finger pain for several years after the beatings occurred. He claims that his finger was operated on two years after the incident. He also claims that his back injury has significantly worsened over the years and that currently he is barely able to move. He had spinal surgery on June 16, 1992. Mr. Roberts claims to suffer from lasting emotional distress in the form of flashbacks and nightmares.

Claim of Walter J. Robinson
Mr. Robinson of Syracuse, New York, claims that he sustained numerous bruises, a cracked skull, and a dislocated left shoulder as a result of being beaten on September 13, 1971. He claims he did not receive medical attention and is currently not receiving treatment. He claims to suffer severe headaches and shoulder pain in damp weather. He also claims to suffer from lasting emotional distress in the form of flashbacks, nightmares, sleep difficulty, and sensitivity to the sight of helicopters, for which he takes various psycho-tropic medications, including Prozac.

Claim of Christopher Lynch
Mr. Lynch testified on June 19, 2000 that when the retaking began on September 13, 1971, he positioned himself near a bunker in an attempt to gain some measure of protection. After hearing all of the gunfire, he wondered if anyone was alive and looked up to see the yard "strewn with bodies." He testified that he saw an inmate get shot in the head, causing his head to "explode." He stated that as the prisoners were being rounded up, a trooper ran over towards him waving his baton and screaming "find the big niggers and get their nuts." To protect himself from the ensuing blow, Lynch raised his knee and as a result, took a severe blow to his kneecap. He testified that he was put in a snake line in A-Yard and made to walk around for what seems like hours. He stated that the entire time he was in the snake line, he could hear Jerry Rosenberg being viciously beaten. He stated that he was forced to run the gauntlet, where he did his best to protect his head and genitals, and was struck on his head and knee. He testified that one of the officers that he knew, Officer Lang, gave him a cigarette once he was rehoused in a cell, but that an officer became incensed upon seeing him smoking and pointed a gun at his head. Mr. Lynch testified that he suffers from impaired hearing, and that his knee requires constant care. He also claims to suffer from post traumatic stress disorder, nightmares and flashbacks.

Claim of Alfred Smith
Alfred Smith testified on June 19, 2000 that when the retaking began on September 13, 1971, he heard the announcement that prisoners would not get hurt if they moved toward the nearest officer. He testified that almost immediately, the tear gas fell and the bullets started flying. As he moved from D-Yard to A-Yard, he was hit with a rifle butt and forced to strip. He claims that he was forced to run the gauntlet under threat of death. He was housed in a one-person cell with two other inmates, and testified that he was threatened while in his cell. He testified that his finger was broken and claims that although he does not suffer from any lasting physical pain, he suffers from mild post traumatic stress disorder and nightmares.

Claim of James Anthony Knox
Mr. Knox testified on June 20, 2000 that when the September 13, 1971 retaking began, he hit the ground in an attempt to avoid being shot by the gunfire. When the shooting stopped, he was moved to A-Yard and was told to remove "anything you weren't born with," at which time a trooper took plaintiff's partial dental plate and smashed it. A trooper told him to keep *518 his head down because "we don't want to see any nigger's eyes." Mr. Knox testified that he and other black inmates were forced to crawl on their hands and knees with their heads stuck in between the legs of the person in front of them. He testified that as he ran the gauntlet, the troopers aimed for his genitals. He claims that his wrist was scarred when his watch was hit with a baton. He testified that he saw Big Black (Frank Smith) on the table with cigarette butts on him. He testified that he was not allowed to sleep in his cell, and that he and other black inmates were forced to keep their hands up and their chins on the cell bars. He claims that glass in his left foot was never removed, and that he has an abnormal growth on his foot with associated pain. He testified that he suffers from post traumatic stress disorder, flashbacks, and nightmares, and sees a therapist at Strong Memorial Hospital one time per week.

Claim of Steven Garrett
Mr. Garrett testified on June 20, 2000 in support of his claim. He testified that, on September 13, 1971, he was on the catwalk when the retaking began, and that he was there because his spiritual leader (Muslim) had assigned him to protect the hostages. He claims that although he did not get shot, he was severely beaten. Mr. Garrett testified that "[t]hey used anything in their hands to inflict pain." He was sodomized with a nightstick, was forced to run the gauntlet, and was put in a cell with "six to nine" other prisoners. He testified that the inmates were terrorized all night by the guards, and were given only one baloney sandwich a day to eat. He testified that as a result of the beatings, his testicles were painful for three weeks, and his knee-cap, which he claims was broken, never set properly.

Claim of Clyde Pope Jr.
Mr. Pope testified on June 20, 2000 that he was a reluctant participant in the riot from September 9 to September 13, 1971, and that many of the inmates "didn't want anything to do with [it]." He testified that, on September 13, 1971, he hit the ground when the gunfire started, and that as he attempted to crawl for safety, a trooper came to him and pointed a gun directly at him. Once in A-Yard, he was threatened with death and forced to run the gauntlet, where he received many blows to the body, including his testicles. He testified that he lost all of his bottom teeth (frontal) when he was hit in the face with a rifle butt. He testified that as he was being beaten on the way to his cell, a member of the National Guard rescued him, put his arm around him, and walked him to a cell. Mr. Pope testified that when he was rehoused in a cell, guards forced him to remain in a standing position for approximately sixteen hours with his head on the bars. He claims that he has lasting emotional problems including nervousness and nightmares. He stated that "I'm glad it's over with," and that he "wouldn't wish [his experience at Attica] on anyone."

Claim of Frank M. Loscalzo
Mr. Loscalzo of Shirley, New York, claims that he suffered severe shotgun blast burns to both legs on September 13, 1971. He claims that after he received these burns, he jumped behind a metal table for protection. While behind this metal table, he claims that the backs of his legs were beaten causing both kneecaps to crack. He claims that a tooth was knocked out during this beating. He claims that he was stripped and thrown into a cell with ten other inmates, and that the other inmates threatened to kill him. Mr. Loscalzo claims that corrections officers were threatening to kill all of them because "they didn't deserve to live." He claims that lack of medical attention to his legs caused his wounds to become infected. The pain from the beatings and his infections caused him to suffer a mental breakdown after being transferred to Clinton Correctional Facility. He was then transferred to Dannemora State Hospital for the Criminally Insane, where he stayed for three to five months. Mr. Loscalzo claims *519 to suffer pain in both legs and is, at times, unable to go to work because of the pain. He also claims to suffer from "shakes" which come and go. He claims to suffer from lasting emotional distress in the form of nightmares, mood swings, depression, blackouts, and insomnia. The insomnia and bilateral leg pain have prevented him from maintaining continuous employment. Mr. Loscalzo states that his physical pain and emotional distress have hindered his efforts to live a normal life.

Claim of Vincent Quagliana
Mr. Quagliana who is currently incarcerated at Elmira Correctional Facility, and who was an inmate at Attica, in D-Yard on September 13, 1971, claims that he was struck five times on his shoulders with a baton while crawling in A-Yard. He claims that his feet were cut by the strewn glass in A-Gauntlet and that his side, back, and legs were struck with batons and rifle butts. Mr. Quagliana claims that he fractured his right thumb after slipping and falling on wet floor. He was forced to run on the wet floor towards the cell area by a State trooper. After being placed in a cell, he claims that a State trooper threatened his life. He received medical attention for his injuries on September 14, 1971, and still suffers stiffness and soreness in his right thumb. He also claims to suffer from lasting emotional distress in the form of nightmares, flashbacks, noise sensitivity, hyperventilation, and post traumatic stress disorder.

Claim of Waldon Walker
Mr. Walker of Buffalo, New York, claims that several officers attacked him with night sticks, kicked him in his head and repetitively kneed him on his neck and back. He also claims that six teeth were knocked out. He received medical attention for his injuries following the retaking, and still receives treatment. Mr. Walker suffers from headaches and back pain as a result of his beatings, and has limited weight bearing ability, and is unable to perform many job-related tasks. He also suffers from nightmares and blackouts.

Claim of Robert Lavinski
On June 26, 2000, Robert Lavinski, age 50, of Rochester, New York, testified that he was an inmate in D-Yard on September 13, 1971. He dove into a trench when the shooting started. Eventually, he went into A-Yard where he was "whacked on his neck" causing a compressed disk injury in the cervical area C4-C5 vertebrae. He also ran the gauntlet and eventually was placed in A-Block with other inmates. He stated, "this was an incredible experience  of man's ability to be inhumane to his fellow man."

Claim of Abelardo C. Alejandro
Mr. Alejandro, age 49, testified on June 27, 2000 that he was in D-Yard on September 13, 1971 when he heard the helicopter approach and "drop gas" on the inmates. The shooting started immediately thereafter, and Mr. Alejandro testified that it "sounded like a war movie." He stated that he had never believed they would be shooting real bullets. He saw inmates being shot off the catwalk, and he fell to the ground in the mud as bullets were hitting all around him. Although he was not shot, he saw many people wounded from gunfire. A trooper approached him and told him "move, nigger, move  go to the door." He entered the corridor to A-Yard and was pushed down the steps. Then he was knocked down and hit all over his body with sticks and rifle butts as he was made to crawl the length of the yard. He was stripped naked and led into the A-Block corridor where he was told to run through the gauntlet as corrections officers yelled, "run, nigger  run!" In the gauntlet he was struck on his hands, head, knee, and right foot. As a result, he cannot bend his right index finger completely and his knee was injured, requiring surgery in 1981. Following the retaking, he did not receive medical attention for his injuries until he was transferred to Green Haven on September 17, 1971. Mr. Alejandro testified that he still suffers from *520 flashbacks, and that his knee "still isn't right."

Claim of Roland Dow
Mr. Dow, who is currently incarcerated at Attica Correctional Facility and who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that he was beaten with sticks, clubs, rifle butts, and fists over 90% of his body in D-Yard, A-Yard, and A-Gauntlet. He claims that his head was "split open" on the right side, including his forehead and eyebrow. He also claims that his right hand knuckles were broken and that his feet were lacerated by the glass in A-Gauntlet. Mr. Dow claims to have had multiple abrasions and contusions. He claims that he was knocked unconscious and that when he regained consciousness, he was threatened with death by a State trooper who placed a gun to his head. Mr. Dow did not receive medical attention for his injuries at Attica. He claims to still suffer from back pain and headaches, as well as from lasting emotional distress.

Claim of Henry Grier, Jr.
Mr. Grier of Rochester, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that after the tear gas fell from the helicopter, State troopers and corrections officers fired their guns indiscriminately. He claims that the prisoner in front of him was shot to death and that the dead prisoner fell on top of him. Mr. Grier was not wounded by gunfire because he was protected by the dead inmate. During the retaking, he claims that he was forced to strip and run through the glass-laden A-Gauntlet. He claims that his arms, left hip, legs and face were beaten in the gauntlet with rifle butts and that his body and feet were severely lacerated. He claims that he was beaten so severely that he fell to the ground. While on the ground, he was verbally abused and threatened and his left hip was struck numerous times. Mr. Grier was thrown into a cell and was unable to walk due to his injuries. He spent four days in the cell with no clothes and little, if any, food. He claims that corrections officers inspected his cell every 15 minutes to conduct a count of the inmates. Despite his extreme pain, he stood up to be counted because he was afraid that he would otherwise be shot. He did not receive treatment for his injuries and is not currently being treated. Mr. Grier had a complete hip replacement on 10/24/96 which he claims was due to the injuries he sustained at Attica. He has submitted recent medical records in support of his claim which reflect that his hip replacement was necessary due to "severe degenerative osteoarthritis." However, his physician, William Ciszewski, M.D., notes that "[Patient] states that he is seeking to prove that this is a workers' compensation injury. I explained that chronic degenerative osteoarthritis of the hip usually is a result of a lifetime of wear and tear ...." He continues to suffer from severe arthritis. He also suffers from lasting emotional distress in the form of flashbacks, noise sensitivity, reactivity to the sight of helicopters, guilt, and cold sweats.

Claim of Edward Dingle
Mr. Dingle claims that, on September 13, 1971, he was in D-Yard and was beaten on his head, neck, and back with rifle butts and clubs. He was forced to run the gauntlet and was beaten in the A-Tunnel and down the A-Yard steps, as well as in Housing Block Z. Guards played Russian roulette with him all night and over the course of the next few days following the retaking. He claims to suffer no lasting physical injuries. He continues to suffer from nightmares, flashbacks, avoidance problems, substance abuse problems, and moderate to severe post traumatic syndrome disorder.
On May 30, 2000, Mr. Dingle testified in support of his claim. He explained that he acted as a security person during the four days of the riot and preceding the takeover on September 13, 1971, providing protection to Frank "Big Black" Smith and to the hostages. As a result, he was singled *521 out by the retaking forces for particularized treatment as a "leader". After being beaten in the A-Gauntlet, he was taken to Housing Block Z and forced to run another gauntlet through the stairwells and hall, where he was continuously beaten with sticks. While housed in Housing Block Z, Mr. Dingle heard an inmate in a nearby cell, whom he knew to be Jerry Rosenberg, being brutally beaten with chains and clubs. The guards were beating Mr. Rosenberg so brutally so that the other inmates would feel threatened that they, too, could receive such a beating. Mr. Dingle also testified that a trooper put a gun into his cell and said "You're dead, Nigger," and pulled the trigger. This "Russian roulette" continued throughout the night. He received no medical attention. He was terrified and still has nightmares of the events of September 13, 1971 and the days following.

Claim of Vernon LaFranque
Mr. LaFranque, who was an inmate at Attica, in D-Yard, on September 13, 1971, claims he was stripped and forced to run the glass-laden gauntlet several times. As a result, he claims to have sustained injuries to his mouth, neck, back, and feet. He claims to currently suffer from occasional back and neck pains, as well as from migraine headaches. He also claims to have problems with his feet due to running the gauntlet. Mr. LaFranque received medical attention but is currently not receiving treatment. He also suffers from lasting emotional distress in the form of anxiety, paranoia, flashbacks, and nightmares. He claims he was embarrassed by State troopers and corrections officers who urinated on him and placed shotguns on his genitals. He also claims that shotgun shells were placed on his knees and that he was threatened with death if these shells fell.

Claim of Michael A. Galliponi
Mr. Galliponi of Bellmore, New York was an inmate at Attica, in D-Yard, on September 13, 1971, and claims that his lower left leg was grazed by a bullet in D-Yard. He claims that his back was beaten with clubs by corrections officers in the A-Gauntlet. Mr. Galliponi did not receive medical treatment and is not currently under care.

Claim of Anthony Cerra
Charlene Miller, legal representative of the estate of Anthony Cerra, testified on behalf of her late father. She claims that Mr. Cerra was repeatedly beaten with clubs all over his body and groin area while in D-Yard, D-Tunnel, and A-Yard. She claims that the beatings also took place in the gauntlet on the way to his cell. Her father was made to walk over broken glass without shoes or socks, and his knee was broken when struck by a club wielded by a corrections officer. She claims that he was left in his cell bleeding and in pain without medical care for hours when he was eventually given one pill for an infection. She also claims that he suffered nightmares for over one year and that he had to seek subsequent medical treatment for his knee and his groin injury. Mr. Cerra told his daughter that the pain and emotional distress "never left his mind." She believes that he was never the same after the riot, and that he began drinking and became detached from his family. He told her that the fear he endured on September 13, 1971 was like that of a war veteran on the front line and that "a light went out in him." He also felt that his manhood was taken away from him due to the beatings he received in his groin area. She claims that he was never able to function again due to the damage he received in his groin. Mr. Cerra died of cancer in August of 1993.

Claim of Robert O. Nesmith
Mr. Nesmith, currently incarcerated at Auburn Correctional Facility, provided testimony via telephone on July 24, 2000. He was present in D-Yard at Attica on September 13, 1971, and claims that, while crawling across A-Yard on his elbows with his hands clasped behind his head, he was kicked and struck by corrections officers *522 and state police in the head with sticks and shotgun butts. He claims he was forced to remove his clothing and run through the A-Gauntlet, where he was hit across his back and buttocks with sticks, and cut his feet on glass that had been thrown on the ground. He claims he has a scar on the left side of his face which runs from the socket to the temple, and claims that he experienced extreme headaches from 1971 until 1998, when he had a brain tumor surgically removed. He suffers from hypertension, nightmares, flashbacks, and vision loss in his left eye, out of which he cannot see colors. He claims to be bothered by loud noises and helicopters sounds.

Claim of Melvin Phillips
Melvin Phillips, age 53, testified on June 27, 2000 that when the helicopter "dumped gas" on the inmates, he heard hollering and screaming and fell to the ground. When the shooting was over, he got up and proceeded to A-Block, where he was beaten and pushed down the A-Yard stairs by troopers, and was hit in the face with a fist in A-Yard. He was beaten on his back, neck, face, and stomach as he went through the gauntlet. He ran up to the wrong tier and was made to go back down while being beaten again. He claims to have lost five teeth on the right side of his mouth because he was struck in the face with the butt of a rifle. He was placed in a cell bleeding from his mouth and received no medical attention. Later, he was told that he suffered from a herniated disk. His brother, Michael Phillips, who was also an inmate, was also beaten. Mr. Phillips suffers from nightmares and flashbacks, and is under the care of a psychiatrist.

Claim of Robert Johnson
Robert Johnson died on September 13, 1974. He was an inmate in D-Yard on September 13, 1971 and, according to testimony provided by his surviving widow, Nancy Johnson, he was brutally beaten during the retaking and was in obvious distress when she first saw him at the prison hospital eight days after the retaking on September 21, 1971. Four of his front teeth had been knocked out, and he had been beaten with a chain and billy clubs. He was placed in "the box" for a period of time after the retaking. He was left with a permanent scar on his face and also had severe emotional residuals.

Claim of Robert Lynn
Robert Lynn, age 54, of Georgetown, New York, testified in support of his claim on July 11, 2000. He claims that he was in D-Yard when the helicopter dropped tear gas on the inmates. His feet were cut by glass as he ran the gauntlet and he received bruises all over his body from being hit repeatedly by clubs in the gauntlet. He was kicked down some stairs as he was removed from a cell for interrogation. He credits National Guardsmen who interceded and prevented him from being beaten further by troopers. He remained 15 months in a cell and was not permitted to be placed in general population. As a result of beatings, his right shoulder was dislocated and some of the muscles in his right shoulder were torn along with the ligaments in his upper right arm were ripped when he was forcibly lifted by his arms. He still expresses a deep bitterness for his treatment and for his isolation at Attica. His bitterness was compounded because he arrived at Attica only one day before the riot began.

Claim of Lloyd B. Walker
Mr. Walker claims that he has been severely emotionally injured as a result of the Attica retaking, and is a drug addict and permanently disabled as a result. He claims that prior to the retaking, he was being treated for mental health problems, and that he was mentally "destroyed" as a result of the retaking. He has severe emotional problems for which he continues to be treated.

Claim of William Gibson
Mr. Gibson claims that on September 13, 1971 he was shot in the right foot by a ricocheting "00" pellet. He was beaten with batons and rifle butts on the stairs *523 leading to A-Yard when leaving D-Yard. Once in A-Yard, he was forced to strip and was ordered to crawl in the nude as he was beaten on his legs. When he ran the A-Yard gauntlet, he was beaten on his shoulders, arms, back, legs, and knees. He sustained cuts from falling on broken glass which was strewn about the floor. When he eventually entered his cell, he was choked by an officer with a baton and nearly fainted. He claims to suffer from continuing problems with his throat and esophagus. He still suffers from back pain, arthritis, flashbacks, nightmares, and post-traumatic stress disorder.

Claim of Archie Roland
Archie Roland, age 57, testified in support of his claim on July 12, 2000. He claims that on September 13, 1971, he was in D-Yard at Attica and that his right hand was badly injured after being beaten with nightsticks and clubs when he ran through the gauntlet. His right hand was broken but he has been advised by doctors that it is too late for corrective surgery. His hand did not heal properly because it was not reset shortly after the injury. He claims to suffer from pain in his hand and lack of mobility in his right thumb. He also claims to suffer from emotional distress and nightmares.

Claim of Willie McCullough
Willie McCullough, age 57, testified on June 27, 2000 that he was part of the security team responsible for maintaining order within the prison population, and insuring the safety of the negotiators. He testified that he became part of the team "because I had the respect of the population at large." After the retaking began, two waves of troopers came through D-Yard. He saw inmate John Boyd get shot in the head during the first wave. When the second wave came through, troopers grabbed him and beat him. He was directed to A-Yard and eventually ran the gauntlet and was beaten viciously. He had an "X" placed on his back which signified that he was to receive "special" treatment. He was beaten on his way to "the box" and eventually spent nine months in solitary confinement. He was threatened with death while he was in a cell and the guards played Russian roulette with him. He continues to suffer from nightmares and flashbacks and wakes up in a cold sweat. In summarizing his testimony, Mr. McCullough stated, "I didn't think people could be that mean to other people."

Claim of Bob Lee
Bob Lee, age 61 of Rochester, New York, testified in support of his claim on June 28, 2000. He claims that he was struck on the head with batons, and that his finger is deformed from blocking some of the blows. A bone in his right elbow is chipped from crawling on his elbows and his skin was burned from tear gas. He claims he still has headaches, and believes he has loss of hearing from the blows to his head, although he was unable to submit any medical proof in support of that suspicion. He has bad dreams, difficulty sleeping, and memory loss.

Claim of Patrick J. Doris, Jr.
Patrick J. Doris, Jr. died in July 1998. His daughter, Clara Scherfner, who is also the legal representative of his estate, filed a claim on behalf of his estate. Ms. Scherfner appeared on July 12, 2000 and testified in support of the claim. Her father was an inmate at Attica on September 13, 1971 and was beaten by law enforcement authorities, and received a hard blow to the side of his head. He also lost two teeth when he was struck on his mouth. Ms. Scherfner testified that her father told her that he was so terrified of what was going on during the riot that he decided to commit suicide before they killed him. He also sustained an injury to his ear resulting from a blow to his head which was later diagnosed as severe chronic otitis media. This injury manifested itself by constant leakage from his ear and pain for many years and an eventual partial hearing loss necessitating corrective surgery.
Ms. Scherfner provided extensive and detailed medical records documenting her *524 father's mental problems which he suffered both before and after he was injured on September 13, 1971. He suffered from recurrent nightmares, difficulty in holding jobs for a long period of time, paranoia, withdrawal, depression, fear of crowds, anxiety, tension, inability to concentrate, explosive outbursts, feelings of inadequacy, confusion, and memory loss. He took a wide variety of psychiatric medication until he died.
A doubt existed as to whether Mr. Doris was in D-Yard because of a statement in his personal file given to a Bureau of Criminal Investigation officer on September 18, 1971. However, his presence in D-Yard on September 13, 1971 was verified by Ronald Coyne who also was an inmate and last saw him near the D-Block door in D-Yard when the retaking started. Mr. Coyne related that information to the Court in a telephone interview on July 25, 2000.

Claim of Smith Carson, Jr.
Smith Carson, Jr., age 53, of Buffalo, New York, testified on July 10, 2000 with the assistance of his sister, Barbara Carson Jones, because of a speech problem. Mr. Carson claims that his four front teeth were knocked out by State troopers and that he was traumatized by seeing the shooting and killing going on around him. He claims to have suffered seizures (and continues to do so) as a result of injuries received at Attica. The top of his head reveals a number of scars which he claims came from beatings he received on September 13, 1971. He continues to receive medication and treatment for his seizures (he has been prescribed Dilantin) and is also being treated for cancer of his mouth and jaw (which is not related to the injuries sustained at Attica) at Roswell Park Cancer Research Clinic.

Claim of Frederick E. Garner
Frederick E. Garner of Elmira, New York testified in support of his claim on Thursday, June 29, 2000. He testified that he was in D-Block on September 13, 1971. It was foggy and the negotiations had stopped. A helicopter came overhead and dropped gas and he lay on the ground. Eventually he made his way into A-Yard where he was stripped naked. He saw Frank "Black" Smith lying on the table and heard the troopers tell him, "Nigger, if that football falls off, we're going to castrate you." He ran the gauntlet in A-Corridor twice because the guards felt that he had run it too fast the first time, and therefore they were not able to beat him to their satisfaction. The second time, he was struck in the nose, his back, and body generally. Thumbtacks that had been strewn on the floor became embedded in his feet as he ran across the floor of the corridor. He was placed in a cell and guards played Russian roulette with him. Mr. Garner testified, "I prayed to God every time the gun clicked and didn't go off." He suffered a broken nose, injury to his back, and emotional distress. He told the Court, "I still go through emotional times." He is a long distance truck driver and was proud to say that he has never been in trouble since his release from prison. In concluding his testimony Mr. Garner observed, "[When] the riot was over  nobody had guns or knives  all the shooting and hatred and meanness was unnecessary."

Claim of James Webb
Mr. Webb is currently incarcerated at Sullivan Correctional Facility and was an inmate at Attica on September 13, 1971 in D-Yard. He claims that, when he was running through A-Gauntlet, his left-hand ring finger was badly cut, damaging the fingernail. He has two deformed fingers on his left hand as a result. He was knocked down with sticks and clubs, and was struck in his head, ribs, chest, arms, and legs. He claims to have also suffered emotional distress to date. He has seen several psychiatrists over the years (including five separate mental health treatments at different New York facilities), and was committed at Kings County Hospital *525 in 1976. He states that he has had severe mental problems ever since the riot.

Claim of James Matthews
Mr. Matthews, of Syracuse, New York was an inmate in D-Yard at Attica on September 13, 1971. He claims that he was hit on the back of his head with a billy club while face down in D-Yard. He claims that he was struck in the groin area, and that his testicles had to be drained as a result. He claims that he was hit in the front of his left knee and on his right hand. He claims to suffer headaches from the blow to his head and pain from the groin injury. He also claims that his hand may require surgery because his fingers are "curling up." He claims that he continues to suffer from nightmares and dreams of death, and has a fear of helicopter noise. He claims that he is traumatized because he saw people being shot during the retaking.

Claim of William Arthur Wiltsie
Mr. Wiltsie claims that he was in D-Yard on September 13, 1971, and that he was hit in the mouth with a gun butt and lost a tooth. He was beaten repeatedly by officers and suffered bruised ribs, and was abused physically and mentally and deprived of food and sleep for days. He suffers from nightmares, depression, and low self esteem. Mr. Wiltsie claims that he was not one of the rioters, but was forced by the rioters into D-yard under threats of death. He claims he had to defend himself from rioters and prison guards.

Claim of Jimmie L. Wright
Mr. Wright, who is currently incarcerated at the Collins Correctional Facility, in Collins, New York claims that he was in D-Yard on September 13, 1971, and that he was forced to run the gauntlet of troopers and corrections officers swinging clubs and butts of shot guns, where he was struck many times. The index finger on his left hand was broken at the second joint or knuckle. His shoulder was injured, which still gives him pain. The bottoms of his feet were cut from running barefoot through broken glass. He was told to take his clothes off and "lay down nigger" upon threat of being shot. He received no medical treatment at Attica for his injuries. Subsequently, his shoulder was x-rayed (although the exact nature of the injury has not been determined). He has been given pain medications. He currently has limited use of his left hand index finger and continues to have nightmares and fear of authority figures.

Claim of William Berwald
Mr. Berwald was scheduled to testify on August 7, 2000 but failed to appear. His claim indicates that he was at Attica in D-Yard on September 13, 1971 and that he was beaten on his head, back, and legs by officers wielding sticks and batons, as he ran through the gauntlet. He claims that he developed an ear infection which was not treated properly and has resulted in an 80% hearing loss in one ear. He claims to suffer from nightmares, flashbacks, and severe insomnia. Mr. Berwald indicated in correspondence with this Court that he is homeless.

Claim of Cleveland Hope
Mr. Hope, age 58, testified on August 7, 2000 in support of his claim. He testified that he was an inmate at Attica on September 13, 1971 and was present in D-Yard. He was beaten in A-Yard and in the A-Gauntlet. He sustained a fracture to his left patella requiring two surgeries  one in 1979 and additional surgery in 1994. He has had consistent problems with his knee. He was housed in a cell in C-Block and a trooper came by and threatened his life upon discovering whether or not he had anything to do with the uprising. The trooper never returned.

Claim of Raymond Smith
Raymond Smith testified at the Batavia Federal Detention Facility in Batavia, New York on August 2, 2000. Mr. Smith claims that he was forced to run through the gauntlet, and that his ribs were fractured *526 as a result of the beatings. He claims that his hands were broken when he was struck with a nightstick. He claims that he received medical attention at Green Haven Correctional Facility and claims that he has been "some type of medication since the riot-legally or illegally". He claims to suffer from lasting emotional distress and from a nervous condition and has been prescribed "nerve pills" for the last 20 years.

Claim of Donald Cook (Donald Wright)
Mr. Cook claims that he was at Attica, in D-Yard, on September 13, 1971 and was repeatedly beaten with clubs and black jacks by the State police while in "the yard". He was forced to remove all of his clothes, was shackled at the ankles, and was taken back to D-Block where he was beaten again with clubs. He received a concussion, bruised ribs, and loss of teeth. He received no medical attention and, after being returned to his cell, had no lights, food, clothes, bed, blankets, or water until his transfer to Comstock Correctional Facility. Mr. Cook claims to have permanent scarring on his head, permanent tooth loss, and permanent mental scarring, including continuing nightmares. His continuing treatment includes over the counter pain medications and hydrocortisone cream.

Claim of Edward Fanelli
Frank Fanelli of Farmingdale, New York, files this claim on behalf of his deceased father, Edward Fanelli, who passed away in 1988, and who was an inmate at Attica, in D-Yard, on September 13, 1971. He claims that his father was held down by prison guards and struck in the face with batons, breaking Edward Fanelli's nose. He claims that his father also sustained broken fingers on his left hand and suffered ligament damage in his wrist. In the years following the riot, Edward Fanelli suffered from dizziness, headaches, nosebleeds, breathing problems, and arthritis in his left hand and wrist.

Claim of Herbert (Anthony) Stafford Lewis (a/k/a Anthony Larson)
Mr. Lewis of St. John's, Antigua, West Indies, who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that he was terrified and unable to breathe when the tear gas was dropped from the helicopter and when the gunfire began. He claims that he "froze" and saw other inmates lying on the ground bleeding from their gunshot wounds. He claims that he saw a Muslim inmate fall to the ground and remain motionless. He claims that he threw himself face down on the ground and began to crawl towards a metal object for cover. He saw corrections officers and State troopers, wearing gas masks and wielding loaded guns, shooting prisoners randomly. He claims that after the shooting subsided, a corrections officer kicked him and told him to stand. He was ordered to strip and join a line of naked inmates while keeping his hands behind his head. He claims that he and the other inmates paraded around, in line, for hours and that he was forced to run through the A-Gauntlet. He claims that he was beaten all over his body and that he still has a "lump" on the backside of his left elbow, as well as a deformed toe on his right foot. He claims that while he was running through the gauntlet, a corrections officer aimed at his groin with a nightstick. He shifted his body to avoid being struck on the groin, and as a result, he was struck on his left thigh. He claims that the blow to his left thigh caused to him fall onto scattered rubble, and that as he struggled to get back on his feet, his toe (next to big toe) on his right foot was cut by a sharp object which severed a piece of flesh from the underside of this toe. He claims that he was placed in a cell with two other inmates with no bed mattress or food, where they remained naked for approximately two days. On the third day, he was given clothing but offered no medical attention for his injuries. He claims that he chose not to disclose his injuries because he was distrustful of prison authorities. He suffered from headaches and *527 backache pain, both of which have subsided. He does, however, claim to suffer from lasting emotional distress in the form of post traumatic stress disorder, flashbacks, and anxiety. He claims to suffer from unexplained episodes of profuse sweating, high fever, and severe headaches. He has consulted a physician for these problems, but the doctor was unable to explain the symptoms. Mr. Lewis claims that he has benefitted from psychotherapy.

Claim of Arvee Harris
Mr. Harris claims that he was an inmate in D-Yard on September 13, 1971. In a July 28 teleconference, Mr. Harris verified his written claim form, in which he indicated that he was beaten with a rifle butt and as a result, lost two teeth and suffered a dislocated shoulder. He was forced to run the gauntlet, was beaten in D-block and A-Yard., and was threatened while in his cell. He claims to suffer from a "knot" on his head, and limited movement in his right arm. He also claims to suffer from lasting back pains and emotional distress in the form of nightmares and flashbacks.

Claim of Walter Crawford
Mr. Crawford of Syracuse, New York, was an inmate present in D-Yard on September 13, 1971. He states in his claim form that his right thumb was broken during the retaking, that he received numerous bruises, and that he received scars on his knees and elbows. He claims that he suffers from lower back pain and continued emotional distress

Claim of Errol Marshall
Mr. Marshall of Plattsburgh, New York, was present in D-Yard at Attica on September 13, 1971, and claims that he was kicked because he refused to take off his glasses. He claims that some of his teeth were knocked out as a result of the blows. He claims that he does not suffer any lasting or permanent medical problems and does not know if he suffers any lasting emotional distress.

Claim of Robert Lee Thomas
Mr. Thomas of Pine Hill, Alabama, was present in D-Yard at Attica on September 13, 1971, and claims that he received mental and physical abuse and that his right thumb was "accidentally cut off." As a result, he claims that he has limited use of his right hand. He also claims to have emotional problems and sleep disorders.

Claim of George Welch Howington
Mr. Howington testified on July 19, 2000 in support of his claim. He stated that he was at Attica in D-Yard on September 13, 1971 and that he was beaten on his head, neck, ribs, back, buttocks, legs and chest in the A-Yard staircase. He was beaten. He was struck by two-by-fours, baseball bats, and gun butts. When he was re-housed in his cell, he was denied insulin and thus went into a diabetic coma. He continues to suffer from flashbacks, substance abuse, and avoidance problems.

Claim of Richard "Justice" Allen
Mr. Allen testified at the Batavia Federal Detention Facility in Batavia, New York, on August 2, 2000. He is currently incarcerated at Clinton Correctional Facility, Dannemora, New York, and was an inmate at Attica, in D-Yard, on September 13, 1971. He claims that he was kicked on the buttocks and struck on his mouth with a stick or rifle butt. He claims that the blow to his mouth loosened two of his teeth. He claims that he was forced to run through the A-Gauntlet and that he was beaten on his shoulders and lower legs. He claims that he was forced to walk up the staircase leading to A-Block, and that while he was going up the stairs he was pushed by a corrections officer. He claims that as a result of being pushed on the staircase, his right knee slammed into the edge of a stair and predisposed him to a shin fracture in October, 1972. He also claims that he was thrown into a cell and that his life was threatened by corrections officers who put their rifles through the bars of his cell. Mr. Allen did not receive medical attention for his injuries *528 at Attica. After he was transferred to Green Haven Correctional Facility, he underwent a series of nine operations during the period of 1972 through 1976 on his right leg to repair his shattered shin. Surgical complications led to the development of chronic osteomyelitis in his right leg. Presently, he wears a knee brace and his right leg is approximately two inches shorter than his left leg. He claims that his toes are deformed and that they were operated on in January, 2000. He claims to suffer from lasting emotional distress in the form of nightmares, flashbacks, and visual and noise sensitivity.

Claim of John Lumbsey
Mr. Lumbsey, age 70, claims that he was at Attica on September 13, 1971 and in D-Yard. He claims that he was stripped naked and beaten repeatedly all over his body and head, and that he lost his teeth during the retaking. He did not receive any medical attention for his injuries at Attica, and claims that he cannot remember the names of any subsequent treating physicians or hospitals due to memory loss which he asserts resulted from the blows received during the retaking. He claims to suffer from nightmares, as well as nervousness and fear of all law enforcement. He claims that he began having headaches and hearing problems and that he currently has permanent hearing loss. He claims that he has spent over $3,000 on false teeth and over $10,000 on other medical treatment.

Claim of David Thomas Schnebly
Mr. Schnebly claims that on September 13, 1971, he was at Attica in D-Yard and was struck in the face while in D-Corridor causing his throat to fill with blood. He continued to raise his head because of the blood in his throat and, each time that he did so, he was clubbed on his shoulders and back by officers. He was forced to run the gauntlet and had to crawl and walk over broken glass, some of which became embedded in his skin and he drifted in and out of consciousness. He never received any medical treatment and he currently suffers from back pain which, at times, is disabling for periods of up to two or three months at a time. He suffers from mental and emotional problems and is prone to dangerous outbursts. Loud noises frighten him. He stated that all of his teeth were replaced with dentures following the riots.

Claim of Hector Manuel Troche
Mr. Troche, of Newburgh, New York was an inmate in D-Yard at Attica on September 13, 1971. He assisted in protecting the hostages and believes that, for this reason, he was thrown off the catwalk into D-Yard by officers in grey and orange raincoats. As a result of the fall, his back was bruised and swollen and he experienced difficulty in breathing for a few weeks afterward. Following the fall, he was then stripped and forced to sit with his arms above his head and with a shotgun shell balanced on his bent knee. An officer pointed a gun at his head and threatened to shoot him if he let the shell fall. He was forced to crawl, face down, from D-Yard to A-Block, with his hands behind his head. He was forced to go through a gauntlet with about twenty State troopers, followed by another similar gauntlet where troopers punched, spit, cursed, and struck him with billy clubs. He was re-housed in A-Block where he stayed for six to seven months enduring "psychological torment" and harassment from the guards. He never received any medical attention for his injuries, and claims that he now suffers from back pain and numbness in his legs.

Category III

Award of $31,000 to Each Claimant in Category III

Claim of Prince Brown
On May 30, 2000, Mr. Brown provided testimony in support of his claim. He claims that he was beaten while on a catwalk and fell one-and-a-half stories landing on his hip. He claims that a toenail was painfully torn off. Mr. Brown *529 was forced to run through the gauntlet and received several blows to his head and upper torso. He testified that he did not receive proper medical treatment for his injuries until he was later transferred to Green Haven Correctional Facility. He claims that his disability and the persistent pain in his hip have prevented him from working for most of his life.
His hip injury is the basis of his current disability, for which he receives Social Security Disability benefits. He also testified that his doctor informed him that hip surgery to correct the problem could cause paralysis and, therefore, he has opted not to have an operation. He claims to suffer from frequent nightmares and has flashbacks when seeing helicopters.

Claim of William Johnson
Mr. Johnson testified on May 31, 2000 that he was shot while in D-Yard on September 13, 1971 and had buckshot pellets in both legs. In fact, he did not realize that he had been shot until he was returned to his cell. Even though he was bleeding profusely, he received no medical attention. He removed approximately ten buckshot pellets from both legs. He claims that he was hit by a State trooper with a rifle butt on the small of his back as he was descending the A-Steps. He also claims that he was beaten on his head, arms, back, and shoulders by corrections officers in the A-Gauntlet. Finally, he was threatened with death while in his cell. The injury to his back continues to bother him to this day. He also has continuing nightmares and flashbacks.

Claim of Julius F. Klein
Mr. Klein of Babylon, New York was in D-Yard on September 13, 1971. He claims he was told by an officer to remove his wedding ring. When he was unable to do so, he was beaten to the ground and his hand was stepped on. He was beaten on the A-Yard stairs and in the A-Gauntlet on his arms and shoulders. He bled from his legs and arms where "00" buckshot pellets had struck him. He sustained two fractured vertebrae, one in his neck and one in his lower back. Three years after the event he had a pellet surgically removed from his arm. He has continued pain in his neck and lower back. He now suffers from both nightmares and flashbacks.

Claim of Carl Nick Reighn
Carl Nick Reighn, age 55, testified on June 27, 2000. He testified that he, along with others, provided security for the hostages, and so he found himself near the hostages when the helicopter dropped gas on the inmates. Shots were fired at them from all angles. He was identified as a leader and given "special" treatment. He was pistol whipped and beaten on his back, shoulders, and knees, and was thrown down a flight of stairs. He was forced to strip in D-Yard, and was struck on the head and on his back with a two-by-four while going into A-Yard. He was beaten on the way to Housing Block Z, and was forced to run the gauntlet where he was struck numerous times. He continues to suffer from pain in his back and has a scar on his face from the beatings. He has not worked since his release from prison and takes Prozac and Tegritol. He was placed in "the box" for three months and received no medical attention and no clothing for three weeks. He saw his best friend, Donald Melville, shot and killed. He regularly attends a group therapy program and testified that with respect to the officer who pistol whipped him, "I can still see [his] face every morning." He summarized his testimony by stating "I can't function  I've lost my family  my friends."

Claim of Levi Donaldson
Mr. Donaldson of Lehigh Acres, Florida was in D-Yard on September 13, 1971. He claims that he was kicked and beaten with a rifle handle on the head, chest, and stomach as he went down the A-Stairs and into the gauntlet. He was repeatedly struck and kicked in his right knee. He has extensive permanent damage in his right knee, on which surgery was first performed two months after the retaking. *530 Following surgery, he was still unable to walk or bend his leg, and in 1973 underwent a second surgery in Auburn Hospital. The doctors informed him that he had lost 70% use of his right knee, due to arthritic deterioration and broken cartilage. He is unable to distribute his weight evenly on both knees. The doctors also informed him that more surgery would not correct the knee. He now walks with a pronounced limp.
Mr. Donaldson stated that he was refused medical treatment at Attica. He states that he continues to need dental care and still has missing teeth which were lost during the beatings he incurred. He is very embarrassed by the missing teeth. He was financially unable to seek the medical treatment he needed, and states that as a result he has had to suffer with the injuries inflicted upon him at Attica all his life. He still suffers from nightmares, insomnia, and paranoia.

Claim of Phillip Thomas
Mr. James Thomas of Staten Island, New York has filed this claim on behalf of his late father, Phillip Thomas, who was present in D-Yard on September 13, 1971. He claims that his father was shot in the hip in D-Yard and that the bullet was never removed, causing him pain throughout the rest of his life. He also suffered from flashbacks and nightmares. He passed away in January of 1993.

Claim of Lark Suddith
Mr. Suddith of Miami, Florida was present in D-Yard on September 13, 1971. He claims that he was shot in the left knee during the retaking, damaging tendons and cartilage. He was also struck across the back of his shoulders. To this day his knee still bothers him and frequently swells up. He still has nightmares about his experience during the retaking.

Claim of Michael L. Mitchell
Mr. Mitchell of Buffalo, New York was in D-Yard on September 13, 1971, and claims that he was struck by "00" shotgun pellets in his right knee and leg. The only treatment given to his open wounds was the application of an anti-bacterial agent. In the A-Tunnel gauntlet, he fell and was beaten across his knees until he could barely walk. He currently experiences pain in his knee which can be extreme at times. He also suffers psychologically and emotionally as a result of the assault.

Claim of Joe C. Hawkins
Mr. Hawkins, of Sanford, Florida was present in D-Yard at Attica on September 13, 1971. He claims that he was singled out as a leader, an "X" was painted on his back, and five of his teeth were knocked out. On the way to A-Yard he was beaten, sustaining a broken arm. He was beaten in the gauntlet, especially in the head. When he was taken to the prison medical center, he was threatened with death. He was beaten again on his way to Special Housing Unit. He states that his arm was not set correctly, causing him to be partially handicapped. He also suffers from headaches and flashbacks when he sees helicopters or policemen.

Claim of Armstrong John, Jr.
Armstrong John, Sr. of Brooklyn, New York files this claim on behalf of his deceased son, Armstrong John, Jr., who died in December 1991. He claims that his son was shot in his right elbow and beaten with clubs by corrections officers while an inmate at Attica on September 13, 1971. Before he was taken to the hospital to be operated on, he was beaten again by troopers. Following an operation on his arm at Attica, he was transferred to the Erie County Medical Center where he spent almost two months recovering from his injuries. He never regained the full use of his arm. He continued to suffer from flashbacks, nightmares, avoidance and severe post traumatic stress disorder.

Claim of Gaylord Gravitt
Ms. Shirley Elamin, of Buffalo, New York submits this claim on behalf of the late Mr. Gaylord Gravitt. She claims that Mr. Gravitt was shot in the leg during the assault while at Attica on September 13, *531 1971. He was also beaten in the A-Gauntlet. His leg became infected and continued to bother him throughout his life. Ms. Elamin has submitted medical records from Attica showing the course of treatment he received for his wound. He suffered from nightmares, flashbacks, substance abuse, and post traumatic stress disorder.

Claim of James A. Woodard
Mr. Woodard of Buffalo, New York was in D-Yard on September 13, 1971. He claims that he was overcome by tear gas (exacerbated by his asthmatic condition) and requested permission to go the infirmary. In response to his request, he was told, "Your black ass can die," and was then shot with a tear gas gun. He claims that the blast broke his arm and wrist. He claims he was forced through the gauntlet where he received blows to his back and a broken arm inflicted by corrections officers and New York State troopers.
After the retaking, he was sent to Dannemora, then was "rushed" to the Physician Medical Center in Plattsburgh where he underwent stomach surgery. He claims that stomach surgery was necessary because the food that had been given in D-Yard by the corrections officers contained pieces of glass. While at the Plattsburgh Medical Center, his arm was re-broken and set. He was informed that his arm would never be straight again. He still has pain in his stomach and arm. He also suffers from nightmares and cold sweats. He is fearful and distrustful of police.

Claim of Rayfus Buster
Ms. Vera Buster of Buffalo, New York files this claim on behalf of her late husband, Rayfus Buster, who died in April, 1997. Ms. Buster claims that her husband's elbow was "blown off" during the retaking. She claims that he underwent surgery but only regained partial use of his arm. She claims that he was under medical care for the arm for over one year and that he suffered from nightmares and flashbacks as well.

Claim of Sylvester Bryant
Ms. Bryant of New York City files this claim on behalf of her late husband, Sylvester Bryant, who was in D-Yard on September 13, 1971. She claims that her husband was shot in the neck when the prison was retaken. He was beaten as he went through the gauntlet, and was plagued with headaches and pain for the rest of his life. She claims that he became a drug addict and suffered continuous emotional trauma until his death on December 11, 1990.

Claim of Claude Sizemore
Ms. Daniel Westbrook Hunter of St. Paul, Minnesota, who purports to be the legal representative of Claude Sizemore, brings this claim on behalf of Mr. Sizemore's estate. The claim form was completed by Inez Hunter, the claimant's mother. Ms. Hunter claims that Mr. Sizemore was shot on September 13, 1971 in D-Yard near the First-Aid area. He received a "c/s wound: left calf." She states that he suffered pain and emotional distress until his death in 1988.

Claim of Roger Champen
Ms. Theresa Champen of Charlotte, North Carolina brings this claim on behalf of her late husband, Roger Champen, claiming that her husband was one of the chief negotiators and, therefore, was brutally beaten with clubs by corrections officers in A-Yard. He was forced to run the A-Gauntlet where he was beaten extensively, and forced to run a second gauntlet from the Administration Building to the Special Housing Unit where he was struck by corrections officers swinging clubs. She claims that he was beaten in the Special Housing Unit hallway, up the stairs and into his cell. She claims that the guards played Russian roulette with him and beat him during the night. She claims that he continued to suffer from chronic headaches from a head injury, as well as severe post traumatic stress disorder, *532 paranoia, nightmares, flashbacks, sweats, avoidance and abuse problems, until his death in October, 1989.

Claim of Malachy P. Libbers
Mr. Libbers of Los Lunas, New Mexico claims that on September 13, 1971, he was shot in the leg just above the ankle when he was in the brick corridor between D-Yard and C-Yard. He claims that he was then taken into C-Yard and beaten by persons wearing gas masks and helmets. He claims that he was then re-housed in a cell and beaten again, sustaining a severe head injury and fractured skull. He claims that he did not receive medical treatment for two days, and that his dental plates were taken and broken.
Mr. Libbers claims that, ever since he received his head injury, he has suffered from constant headaches. He claims that because of his depression resulting from Attica, he is no longer able to maintain a job for more than a year, and that he has never been the same mentally or emotionally.

Claim of Reginald Wright
Mr. Wright of Buffalo, New York claims that on September 13, 1971 he was struck by ricocheting bullets in his right leg. He claims the shrapnel was never removed. He claims that he was also beaten by New York State troopers. Today, he claims that when he hears the name "Attica," he remembers and suffers emotional distress.

Claim of Donald Benjamin
Donald Benjamin, age 56, of Buffalo, New York, testified in support of his claim on June 13, 2000. He testified that, in September of 1971, he was a parole violator assigned to Idle Company at Attica. On September 13, 1971, he saw two helicopters  one yelling instructions, "hold your hands over your head and lay on the ground," and the other spreading gas on the inmates. He saw an inmate shot right in front of him. He testified that he believed the troopers were shooting inmates with helmets on because they felt those inmates were active participants in the riot. A trooper pointed a .357 caliber pistol at Mr. Benjamin and shot him but the bullet struck a metal pole and only half of it lodged in his back. He stated, "[i]f it hadn't been for the metal pole, I'd be dead  I would have got the whole bullet." As he lay on the ground bleeding, in shock, he was struck again in the wound site by a trooper. After entering A-Yard, he was struck with a rifle butt on the shoulder. He was placed in a cell with three other inmates and left there to bleed for three and one-half days without medical attention, clothes, or food. He claims that the guards removed the three black inmates from the cell to the corridor and beat up the white inmate remaining in the cell. The guards played Russian roulette with a shotgun and terrorized the inmates. He claims that the bullet is still lodged in his back, too close to his spine for surgical removal. He still suffers from emotional problems (flashbacks, nightmares) and cannot lift his right arm shoulder-high.

Claim of William A. Maynard, Jr.
William A. Maynard, age 64, testified on June 13, 2000 that he was in D-Yard on September 13, 1971 and witnessed a friend get shot in the chest. He tried to help his friend by carrying him to get medical attention and, in so doing, Mr. Maynard was shot in each arm by an officer. He claims that as he and his friend laid on the ground, the trooper reloaded and fired six shots into his friend's neck and shoulders. Miraculously, both he and his friend survived. Mr. Maynard claims that he suffered a severe reaction to the tear gas which caused him to choke, vomit, and wheeze. He also claims that he was struck in the head and that he lost a tooth when he was kicked by a law enforcement officer. As he went through the gauntlet, troopers referred to themselves as "gray wolves" and he was struck all around his body. He was denied medical treatment and his personal belongings were destroyed. He suffered from dehydration, hunger, and thirst while in his cell. He claims to suffer from permanent eye damage, *533 intermittent blurred vision, permanent oral injuries, permanent cardiovascular injury (irregular heartbeat which he claims is both painful and stressful), and permanent back injuries (chronic lower back aches). He suffers from nightmares, tension, depression, and anti-social behavior. He has permanent scars on his hands, face, and arms from gunshot wounds.

Claim of Steven Earl Barney
Mr. Barney of Ossining, New York claims that his head, back, shoulders, and arms were beaten by corrections officers and State troopers when he was an inmate in D-Yard at Attica on September 13, 1971. He claims that he was sodomized with a screw driver by a corrections officer. When he tried to tell Administration about the brutality, Mr. Barney claims that he was held in solitary confinement from September 13, 1971 through April, 1972. He received medical attention for his injuries and continues to receive treatment for high blood pressure and a heart condition, which he attributes to Attica. Mr. Barney also claims to suffer lasting emotional distress in the form of nightmares and anti-social behavior.

Claim of William Arthur Booker, Jr.
Mr. Booker, who is currently incarcerated at the Wyoming Correctional Facility, claims to have been shot in his right forearm during the retaking on September 13, 1971. He claims that his left pinky finger and left ring finger were broken when he jumped from the D-Tunnel exit into A-Yard. He claims that his head was "busted" and his feet and ankle were lacerated when he ran the gauntlet in the A-Corridor. He did not receive medical attention for his injuries and is not currently receiving treatment. He claims to suffer from migraines and blurry vision as a result of his head injury. He also claims that he does not have full use of his left hand because of injuries to his fingers. Mr. Booker claims to suffer lasting emotional distress and to have difficulty relating to or trusting persons of authority.

Claim of James Brown
Mr. Brown of New York, New York, was an inmate in D-Yard at Attica on September 13, 1971, and claims to have been shot in his hip and upper thigh and grazed by a bullet on his left ankle during the retaking. He claims that his back, legs, arms, and left elbow were beaten with night sticks in the A-Gauntlet. He claims that he was further beaten on the stairway to Housing Block Z and that his head was split open. After being placed in a cell, he claims to have had his life threatened by troopers who placed their shotguns into his cell and played Russian roulette. He claims to have suffered severe pain for six months after the beating and that he suffered from headaches for over a year. He claims to still experience stiffness in his thigh where a bullet remains, as well as suffering from lasting emotional distress.

Claim of Everett Burkett
Mr. Burkett, who is currently incarcerated at United States Penitentiary ADX-MAX, was an inmate in D-Yard at Attica on September 13, 1971. He claims that "00" buckshot ricochet from a twelve gauge shotgun hit him on the thigh and hip. He claims that one of the '00' buckshot came out by itself and that the other was removed two days later by medical staff from Meyer Memorial Hospital. After being shot, he claims that he was stripped and forced to crawl on the ground. He was beaten with sticks while he ran through the glass-laden A-Gauntlet. He claims that the lower part of his right leg was hit with a stick that had a protruding nail. He also claims that he was hit on the back of his head with a pick axe handle and knocked unconscious. He received medical attention for his injuries and continues to receive treatment. His head injury has caused him to experience frequent headaches and seizures as a result of his head injury. He claims to suffer from emotional distress and thinks about the dead bodies in the Yard.


*534 Claim of Jaime Pagan Cruz

Ada Alicia of Brooklyn, New York, files this claim on behalf of her late nephew, Jaime Pagan Cruz. She claims that her nephew was shot in his right hip in D-Yard on September 13, 1971. She claims that a trooper hit him on the jaw with a rifle butt and broke his jaw. She further claims that his life was threatened by a trooper who held a rifle to Mr. Cruz's head.

Claim of Stanley Davis (Davidson)
Mr. Davis of New York, New York, who was an inmate at Attica on September 13, 1971, claims he was beaten on all parts of his body with batons while he was in A-Gauntlet and, as a result, all but three teeth were knocked out of his mouth. He claims that a bullet hit him just above his right knee and that the base of his right thumb was also nicked by a bullet. He claims to have received medical care, but his teeth were not replaced. Mr. Davis claims to have been in pain for months and claims to have lasting emotional distress. He claims to suffer from nightmares, and flashbacks. He states that he came close to dying and thinks about Attica always.

Claim of Thomas Howard Foreman, Sr.
Mr. Foreman of Fairton, New Jersey, claims to have been shot on the lower left side of his back by a State trooper or prison guard on September 13, 1971. His gunshot wound was two inches from his spinal cord. He received medical treatment for his injuries and is not currently under medical care. He claims to have difficulty getting out of bed in the morning. Mr. Foreman currently takes medication for his pain and has been told that nothing can be done to permanently relieve his pain. He claims to have limited weight bearing ability due to his injury.

Claim of Thomas Frazier
Mr. Frazier claims that, on September 13, 1971, he suffered two gunshot injuries in D-Yard, including a penetrating entrance wound in his right arm and a through-and-through wound of his right buttock to right thigh. He has submitted medical records from the Attica prison hospital which confirm these injuries. He received medical attention for his injuries, but is not receiving treatment currently. He claims to suffer from lasting emotional distress. He states that he was in shock when he received his gunshot wounds and was traumatized by his injury, as well as by his observance of other inmates who were shot and killed. He claims to experience post traumatic stress disorder and flashbacks.

Claim of George Hopkins, Jr.
Mr. Hopkins of Jacksonville, Florida, claims that on September 13, 1971, he was beaten while being forced to run naked through the A-Gauntlet. He claims that when he reached the end of the gauntlet, he was singled out by a trooper who blocked his path and said, "[y]ou have not had enough. This nigger looks like he's been lifting weights; let's beat the muscle off him." He claims that he was struck in the groin with a night stick and that he fell onto the scattered, broken glass. After he fell, he claims he was brutally attacked by a group of troopers. Mr. Hopkins claims he was in a complete state of shock and confusion as he was told to crawl and told to get up at the same time while being beaten. He claims he was subsequently beaten into a cell. As a result of the beatings, he claims to have suffered a fractured skull, left knee injury for which he had orthoscopic surgery, contusions, and abrasions. Mr. Hopkins claims to continue to suffer dizziness and problems with equilibrium. He claims he has sought medical treatment to correct his condition, but that correction is not possible. He claims to have spent approximately $1000 on pain, anti-anxiety, and anti-depressant medications. Mr. Hopkins states, "I am, and will remain, emotionally, mentally, and physically scarred from that awful experience forever."

Claim of George L. Kutterhoff, Jr.
Mr. Kutterhoff of Manchester, New York claims that, on September 13, 1971, a *535 ricocheting bullet hit him on the top of his head and that his buttocks were beaten in the A-Gauntlet. He did not receive medical attention for his injuries and is currently not being treated. He claims to have no lasting pain or medical problems. Mr. Kutterhoff claims he suffered from lasting emotional distress in the form of flashbacks and nightmares during the past five years.

Claim of Samuel C. Walls
Mr. Walls, who is currently incarcerated at Comstock Correctional Facility, Comstock, New York, claims that he was shot in his left elbow in D-Yard. He claims that he was beaten by several corrections officers while bleeding from his gunshot wound as he ran the A-Gauntlet, and that he was kicked, beaten, and stomped-on in the Housing Block Z elevator. Mr. Walls received medical attention for his injuries and medical records from the Attica prison hospital confirm his gunshot wound. He claims that he continues to suffer pain from the back injury he received when he was kicked and stomped-on in the elevator, and that he suffers from lasting emotional distress in the form of nightmares, flashbacks, and sensitivity to loud noises.

Claim of Robert Washington
Mr. Washington of Ray Brook, New York, claims that he was shot in the head on September 13, 1971 with "00" buckshot and that the bullet was not removed until three days later. He has submitted medical records corroborating this injury, which indicate that he was treated at the Attica prison hospital on or about September 15, 1971 for a "puncture wound over his left parietal area," and that a pellet was removed. He also claims to have been beaten and clubbed in A-Gauntlet. As a result of these beatings, he claims to have torn ligaments in his left knee and a dislocated spine. He claims he was hit in the mouth with a night stick and that several teeth were loosened and that these damaged teeth were eventually removed. While in A-Gauntlet, his left wrist was struck. He claims to continue to suffer from constant lower back and knee pain, as well as major psychiatric illness for which he takes Thorazine and Haldol. He claims to hear voices, experience nightmares and flashbacks, and is constantly in fear.

Claim of Willie Daniel Young
Mr. Young of Brooklyn, New York, claims that on September 13, 1971, he received gunshot wounds to his left shoulder during the retaking of the prison. He and other injured inmates were taken from D-Yard to the prison clinic through B-Block and around E-Block. During this trip to the clinic, he claims that his body and head were beaten with an axe handle. He claims that he was knocked unconscious and recalls waking up in the clinic while the prison physician was in the process of removing a pellet from his left shoulder. Mr. Young also claims that he was beaten during his trip back to the housing area. He claims to suffer from constant pain and numbness in his left side and constant pain and dizziness in the back of his head. He also claims to suffer lasting emotional distress in the form of nightmares and fear of being injured.

Claim of George Shorts
On June 19, 2000, Mr. Shorts provided testimony in support of his claim. He testified that being in D-Yard on September 13, 1971 "was like a battlefield." He watched as an inmate next to him was shot and killed. When the shooting stopped, he was led through the corridor to A-Yard, where he was told to take his clothes off and lay on the ground. He testified that he saw Frank "Big Black" Smith laying on the table. He was told to get up and forced to run the A-Tunnel gauntlet, where he was beaten. The cellblock was littered with broken glass and Mr. Shorts refused to run over it, instead walking over it and kicking it out of his way. He claims that guards then came into his cell and smashed his toes with a rifle butt because he had refused to run through the broken glass. Three of his toes were broken. *536 He received no medical attention. His feet were "swollen like balloons" so badly that he could not wear shoes for days.
He eventually received medical attention at Green Haven Correctional Facility and to this day he takes Feldane to deal with the pain from the injuries sustained during the beatings. He claims that he has since walked with a limp and the assistance of a cane. He also claims to suffer from post traumatic stress disorder. In support of his claim, Mr. Shorts submitted the report of Dr. Stephen Teich, who performed a psychiatric examination of Mr. Shorts in 1994. Dr. Teich noted that, on September, 13, 1971, Mr. Shorts was exposed to a series of traumatic events which involved threatened death and serious injury and that Mr. Shorts' response involved "intense fear, helplessness, and horror." Dr. Teich's diagnosis was chronic post-traumatic stress disorder.

Claim of Richard X. Clark
On June 19, 2000, Mr. Clark testified in support of his claim. He claims that, on September 13, 1971, he was at the negotiations table and, therefore, was singled out as a "leader." He testified that he was a principal negotiator throughout the riot and that, as a member of the Nation of Islam, it was his job to provide security to the hostages. When the retaking assault began, he was in front of the negotiations table, discussing the latest memorandum of demands. He heard the helicopters approach and heard an announcement stating "[p]ut your hands on your head, proceed to the nearest officer and you will not be harmed." He stood and proceeded toward A-Yard, when he heard two officers in rain slickers call his name and say "there he is". The officers beat him, took off his clothes, broke his glasses, and struck him with a rifle butt and baton all the way up the steps leading to A-Yard. In A-Yard, Mr. Clark was forced to crawl with his face in the mud. He was beaten again and forced to run a gauntlet in A-Yard. He was kept in an area by himself, surrounded by corrections officers and State troopers. He claims that he was the first person to go through the A-Tunnel gauntlet, being beaten all the way to the Administration Building. He claims that he was the first person taken to Housing Block Z and was beaten in the Housing Block Z gauntlet, as well in the vestibule, up the steps, and in his cell. He also claims that the guards played Russian roulette with him, threatened him, and took him out of his cell to beat him. He continues to suffer nightmares, flashbacks, sleep disorders, panic attacks, and moderate post traumatic stress disorder.

Claim of Tyrone Benjamin Larkins
On June 19, 2000, Mr. Larkins provided testimony in support of his claim. He testified that, on September 13, 1971, when the helicopters came, he heard an announcement to "lay down, put your hands on your head, and you will not be harmed." He testified that, as he put his hands on his head, he was shot in the right hand. Less than one minute later, as he was lying on the ground, he was shot again in the foot/ankle area. An inmate grabbed him by his collar, pulled him into a trench, and laid on top of him  saving his life, according to Mr. Larkins. He remained there until the shooting stopped  which "seemed like a lifetime". He tried to crawl toward A-Block and was thrown down the A-Yard steps. He testified that he was "very fortunate" that a National Guard medic found him and had him taken to the Administration Building on a stretcher. He was laid against a fence outside of the prison hospital, near Housing Block Z. He testified that he saw many inmates being run into Housing Block Z and that he heard screams coming out of Housing Block Z for nearly an hour. While waiting for medical attention, was kicked, slapped, and stepped on. He was eventually taken to the prison infirmary, where he was given pain medication. On September 14, 1971, Mr. Larkins was treated by Dr. George Reading, who operated on Larkins' hand, removing the *537 shrapnel. Approximately one week later, Mr. Larkins received medical treatment for the gunshot wounds to his foot. An Attica infirmary doctor removed two pellets of "00" buckshot from his foot. He still has scars on his hand from the surgery. He testified that he still struggles with the emotional effects today and that "it's never over". He claims to suffer from moderate post traumatic stress disorder, nightmares, flashbacks, and substance abuse.

Claim of Clarence Beck
On June 19, 2000, Mr. Beck testified in support of his claim. He claims that, on September 13, 1971, he heard the announcement from a helicopter to "put your hands over your head and you won't be harmed." As he put his hands over his head, he was shot in the right thumb. He testified that the bullet went all the way through his thumb. He testified that he was told to strip in A-Yard, knocked down, and forced to crawl. He was beaten in the gauntlet through A-Tunnel. He was placed in a cell and received medical attention several days later when a doctor put medication on his thumb and bandaged it. The guards tormented him with Russian roulette. He claims soreness and stiffness in his joints since the beatings, and loss of mobility in his right thumb. He also claims post traumatic stress disorder and nightmares. He testified that, to this day, he cannot bend his thumb at the knuckle.

Claim of Daniel Sheppard
On June 19, 2000, Mr. Sheppard testified in support of his claim. He claims that, on September 13, 1971, he was near the negotiations table when the helicopters first came over the wall and that troopers stationed on the roof began firing, even though the tear gas was so thick that nothing on the ground could be seen. Mr. Sheppard claims that the tear gas used in D-Yard exacerbated his sinus condition and has affected him to this day. He claims that he was beaten on his way from D-Yard to A-Yard and that troopers were herding the prisoners like animals, but that he did hear one guard yelling over a bullhorn "[d]on't herd them like cattle. They're men." He testified that, as he laid in A-Yard with his face in the mud, an officer hit him with a shotgun barrel in the lower region of his back. He testified that his sciatic nerve region has hurt him for years and that he has been told by a chiropractor that his current back problems were caused by a trauma to the back. He still feels numbness on his left side and does special exercises to help relieve the pain.
Mr. Sheppard also submitted medical records in support of his claim. Dr. Stephen Zabinski, M.D., evaluated Mr. Sheppard on April 20, 1993 and concluded that he has early degenerative disc disease. Dr. Zabinski notes in his report that Mr. Sheppard's condition relates to his back injury sustained 20 years ago at Attica. Mr. Sheppard has also submitted the report of Dr. Stephen Teich, who performed a psychiatric evaluation of Sheppard in 1994. Dr. Teich concluded that Sheppard suffers from chronic post traumatic stress disorder as a direct result of his exposure to the events of September 13, 1972(sic) at the Attica Correctional Facility.

Claim of Melvin (Dunlop) Muhammad
On June 19, 2000, Mr. Muhammad testified in support of his claim. He testified that, as a Muslim, it was his duty to protect the hostages and that he did so for four days virtually without sleep. He claims that, when the retaking assault started, he was shot in the right side of his back under the shoulder blade. The wound is five inches long and two to three inches wide. He claims that he was taken by medics to the hospital where he was left on the floor without medical care for approximately ten hours. During this time, he claims that he was constantly threatened, cursed, and kicked by corrections officers. He testified that, although he was given pain killers for his gunshot wound, he never received any surgery for the injury. He has submitted color photographs *538 showing the scar on his back. He claims to still have pain, flashbacks, and post traumatic stress disorder. He claims that to this day he cannot lay on a soft bed and still suffers emotionally, stating that "Attica is always there."

Claim of Anthony Scales
On June 19, 2000, Anthony Scales testified in support of his claim. He testified that, on September 13, 1971, when the retaking began, he was on a catwalk and, when the shooting began, he saw many inmates and hostages getting shot, some fatally. He testified that "everything that moved they hit  they didn't care." He told the Court that one inmate was shot as he was pushing Scales to safety. He testified that he was thrown off the catwalk, and that once he was in A-Yard, he was singled out for special treatment because one of the guards had identified him as a "photographer." (Scales explained that during the riot, he gave a message to a journalist to take to Scales' family and, in exchange, Scales took some photographs of the scene in D-Yard for the journalist). He testified that he was kicked in his head and testicles, and was beaten with pick-axe handles. His teeth were knocked loose and bones in his elbows and knees were chipped. He also had fractures of an ankle and some ribs. He claims that he was threatened with a shotgun while in his cell. Mr. Scales also asserts that he continues to suffer from flashbacks and nightmares.
In summing up the events surrounding the retaking of Attica, Mr. Scales stated simply "that's not law enforcement, that's murder."

Claim of Clifford Howard (a/k/a Al-Hajji Hamid A. Sharif)
Mr. Sharif testified on June 19, 2000 that, at the time of the September 13, 1971 retaking, he was part of the Muslim security team assigned to protect the hostages. He testified that he heard tear gas explosions, and then troopers started firing "with no regard for human life." He stated that a line of troopers moved toward the hostage circle shooting indiscriminately. According to Mr. Sharif, "they didn't differentiate as to who was who." He testified that he was shot in the left arm, and once down, he was dragged to A-Yard where he was stripped and forced to crawl through the mud. He testified that he was beaten on the head, face, arms, and back, was forced through the gauntlet, and was forced to play Russian roulette. He testified that he received no medical attention at Attica, and only received attention weeks later at Green Haven Correctional Facility. Mr. Sharif claims that his arm took six months to heal and that his knee still bothers him. He claims to still suffer severe post traumatic stress disorder  nightmares, flashbacks, substance abuse, and headaches.

Claim of Lawrence Killebrew
On June 19, 2000, Mr. Killebrew testified that on September 13, 1971, he was shot in the chest with buckshot, in the back, and grazed by another bullet in the back. He stated that when the gunfire began, an inmate known as "Taxi" fell dead on his legs. He testified that because he was one of the first inmates out of D-Yard and into a cell, he did not have to run the A-Corridor gauntlet, as it had not yet been established. He testified, however, that he was beaten between A-Yard and the cell in which he was placed, and that two teeth were knocked loose during the beatings. Mr. Killebrew testified that he was afraid to ask for medical attention because he believed that people who requested such attention were being singled out for additional beatings. Two days later, he was taken to a local hospital where the bullets were removed. He claims to suffer from nightmares, flashbacks, mild post traumatic stress disorder, and an aversion to helicopters.

Claim of Joseph Harris
Mr. Harris testified on June 19, 2000 that on September 13, 1971, he was hit by shrapnel and ricocheting bullet fragments in his lower right leg. He testified that he was ordered to remove his clothes and that *539 because he could not remove them fast enough, he was beaten. He claims that he was beaten with sticks on his arms and legs on the stairs to A-Yard and that he was beaten on his legs and back in the A-Tunnel gauntlet. Finally, he claims that he was hit in the middle of his back by a guard with a baton on the A-Tier. His leg still bothers him occasionally and he still suffers from nightmares, flashbacks, and fear of authority. In summarizing his experience, he said that "[p]sychologically, I can't forget [Attica]."

Claim of Christian Morales-Mendez
On June 19, 2000, Mr. Morales-Mendez testified that he watched a fellow inmate get shot to death as the retaking began on September 13, 1971. He testified that he was forced to crawl through the mud in A-Yard, and that he was struck on his back and right knee with rifle butts in A-Yard, was struck on his back while walking down stairs, and was forced to run through the A-Yard gauntlet. As a result of the beatings, he claims that he has suffered permanent damage to his knee. As a result of falling while running the gauntlet, he injured his eye, and subsequently had a lens implanted in his left eye.
Mr. Morales-Mendez testified that upon being rehoused, he was told that all "spics and niggers" would be killed. He testified that one month after the retaking, he suffered from a nervous breakdown and that he has suffered from at least one more breakdown since being released from prison. He claims to suffer from severe post traumatic stress disorder. In closing, Mr. Morales-Mendez stated that although he understood the decision to retake the prison, "the beatings were totally uncalled for."

Claim of Larry James Barnes (a/k/a Larry Bagheer Hameed)
Mr. Barnes of Syracuse, New York, claims that he received bullet wounds to the front part of his head and on his right biceps during the retaking of Attica on September 13, 1971. He did receive medical attention, but is not currently being treated. As a result of his injuries, he claims to suffer from headaches and pain in his right arm due to nerve damage. He claims that he "almost lost his mind due to lack of rest" while the prison was retaken.

Claim of James Cicero
Ralph J. Cicero of Derby, New York, brings this claim on behalf of his deceased brother, James Cicero, who was an inmate at Attica in D-Yard on September 13, 1971. Mr. Cicero claims that his brother was beaten with sticks, clubs, and batons while he was running the A-Gauntlet. He claims that, while his brother was being moved to the cell area, he was clubbed on his stomach, which momentarily immobilized him. Mr. Cicero claims that this clubbing incident exacerbated a pre-existing peptic ulcer causing the ulcer to bleed. Approximately a week after the retaking, his brother underwent surgery to remove half of his stomach. Mr. Cicero claims that his brother suffered from stomach pains until as late as 1992. He also claims that his brother suffered lasting emotional distress which led to three hospitalizations.

Claim of Aaron Green
Mr. Green of Bronx, New York, claims that he was shot in the back of neck while he was in D-Yard. He claims that he was transported to the Attica prison hospital immediately and was en route to E-Block when a corrections officer jammed the barrel of his shotgun into his open wound. He claims that the resulting pain was so excruciating he lost consciousness. Mr. Green claims to suffer only from lasting emotional distress. He claims he began drinking to help him forget about Attica, but no amount of alcohol proved to be effective. He claims to still suffer from nightmares and flashbacks.

Claim of Willie DeLeon
Willie DeLeon, age 54, of Spring Valley, New York testified on June 26, 2000 that he was an inmate in D-Yard on September 13, 1971. When the shooting started, he ran for cover, and simultaneously heard *540 the announcement coming from the police bull horns, "[s]urrender and you won't be hurt." He saw police shooting from the top of the buildings. He was beaten viciously in D-Yard and on the way to A-Yard. He was kicked and hit with rifle butts and billy clubs on his head, arms, legs, and his upper and lower torso. In A-Yard he was beaten into a semi-conscious state and was unable to get up because of injuries to his knee and back. He was then forced to run through the A-Tunnel gauntlet where he was again was beaten. Finally, he was beaten and threatened after being placed in a cell with other inmates. Because of the severe beatings to his knee and back, his knee was operated on in 1972, and he had two operations to his spinal cord in 1988 and 1991. He still suffers from headaches, back pain, and pain in his knee. He wears a brace on both his knee and his back and was determined to be disabled as of April 2000.

Claim of Harry Kyle
Harry Kyle, age 65, testified on June 26, 2000 that he recalls a helicopter releasing gas on the inmates on September 13, 1971 in D-Yard, and the shooting starting at the same time. He was beaten as he walked through the D-Tunnel and down the steps into A-Yard. He was beaten in the gauntlet on his back, hips, and legs. Because the troopers thought that Mr. Kyle was involved in protecting the hostages, they concluded that he was "a leader" and they singled him out for special beatings. He was beaten in the A-Tunnel gauntlet on his back, hips, and legs. While he was in his cell, troopers and guards played Russian roulette with him. As a result of these beatings, he suffered torn tissue and bone damage to his right hip and leg which required surgery in 1973. He also complains of foot problems, and still suffers from nightmares, flashbacks, and pain in his hip and back. Following the retaking, he was placed in solitary confinement for nineteen months.

Claim of Perry Ford
Mr. Ford, who is currently incarcerated at Clinton Correctional Facility, Dannemora, New York, and who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that he was shot in his left shoulder with "00" buckshot which he later removed in his cell. He claims that he was beaten with batons on his lower back in D-Tunnel and that he was forced to strip. He claims that he was placed against a wall in A-Yard and beaten on his back, legs, and forearms with a rifle butt. He claims that he was struck again when he turned his head to observe what was happening with the other inmates. He claims that he was forced to run the A-Gauntlet and beaten with sticks on his arms, legs, and back. Mr. Ford claims that while he was being transported from one cell to another, he was struck again on the back of his neck and upper shoulders with a baton and that he was attacked by four corrections officers who clubbed and kicked him all over his body, including his head. He claims that after he was locked in his cell, State troopers placed their shotguns through the bars of the cell and threatened his life and played Russian roulette with him. He claims that he was singled out for "special treatment" in A-Yard. He claims that he was taken out of his cell on the night of September 14, 1971, and that State troopers played Russian roulette with him for more than an hour. Mr. Ford did not receive medical attention and is not currently receiving treatment. He claims to still suffer from headaches and pain in his shoulders and back. He also claims to suffer from lasting emotional distress and states that he is a paranoid schizophrenic. He testified before the McKay Commission regarding the riot and retaking.

Claim of Craig G. Fowler
Mr. Fowler of Cleveland, Ohio, was an inmate at Attica, in D-Yard, on September 13, 1971. He claims that he sustained a gunshot wound to his liver and that he was left to die, naked and bleeding, from September 13, 1971 through September 15, *541 1971. He claims that the bullet was eventually removed, without anesthesia, while he sat on a dentist's chair. He claims that after the bullet removal, he was forced to stand up and was beaten severely. Mr. Fowler claims that he suffers from lasting emotional distress and states that he currently receives psychotherapy.

Claim of Milton Irizarry
Milton Irizarry of New York, New York, who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that he was shot in his left ankle and forced to strip and walk over glass in the A-Gauntlet while being beaten. He did not receive medical attention for his injuries, and he suffers from lasting physical pain and disability. He claims that he walks with a limp and still has shoulder and back pain. He also claims to suffer from lasting emotional distress in the form of nightmares involving people being shot.

Claim of Herbert E. Blyden
Elaine T. Blyden brings this claim on behalf of her deceased husband, Herbert E. Blyden, who was an inmate at Attica, in D-Yard, on September 13, 1971. Ms. Blyden states that her husband was elected to be the chief negotiator for the inmates. She claims that he was beaten by State troopers and corrections officers in the A-Yard staircase, in A-Yard, in A-Gauntlet, in front of the Administration Building, in the vestibule of Housing Block Z, and in his cell. She claims that the State troopers and corrections officers used clubs, nightsticks, 2 × 4 pieces of wood, and gun butts to beat her husband. She also claims that they played Russian roulette with him. Ms. Blyden states that her husband did not receive medical attention at Attica. He received medical attention at Bronx County Jail upon his transfer, five days after the retaking. She claims that her husband suffered from pain in his back and head until his death. She also claims that her husband suffered from lasting emotional distress in the form of nightmares, noise sensitivity, irrational thoughts, frustration, antagonism, hyper-reactivity, paranoia, and inexplicable tirades. His emotional stress ultimately led to their separation after thirteen years of marriage.

Claim of Benny Reese
Mr. Reese of Buffalo, New York, who was an inmate at Attica, in D-Yard, claims he was shot in his right knee on September 13, 1971. He claims that he was beaten with gun butts and sticks while being transported to A-Yard. After being forced to strip, he claims that he was forced to run through the A-Gauntlet. He claims that he was beaten all over his body in the gauntlet and that his third finger on his right hand was broken.
He claims that after he was placed in a cell, his life was threatened by a corrections officer who placed a shotgun through the bars of his cell. Mr. Reese received medical attention two days after the retaking. He claims to have suffered for nine months from pain in his knee and right third finger. He also claims to suffer from lasting emotional distress in the form of nightmares, flashbacks, and conflict avoidance.

Claim of Alphonso Williams
Elijah Williams of Demophlis, Alabama, brings this claim on behalf of his deceased brother, Alphonso Williams, who was an inmate at Attica, in D-Yard, on September 13, 1971. Mr. Williams claims that his brother was shot on his leg and that his brother would not talk about it. He claims that as a result of his gunshot wound, his brother's toes had to be amputated. After the amputation, he claims that his brother fell out of bed and broke his hip. Mr. Williams claims that his brother suffered from lasting physical pain until his death in October, 1998.

Claim of Howard Eugene Greenfield
Mr. Greenfield claims that he was an inmate in D-Yard on September 13, 1971, and that he was hit with a bullet on his right side. He claims that several dead bodies landed on top of him. He was *542 stripped and forced to crawl naked on the ground. He was forced to run the gauntlet where he was struck on his back, legs, buttocks, and groin area. He was placed in the cell with three other inmates for three days. He claims that following his release he suffered from sexual dysfunction, pain in the groin, night terrors, insomnia, back pain, and breathing difficulty. He claims lasting physical and emotional pain. In a telephone interview on July 17, 2000, Mr. Greenfield reported that he chose not to testify and requested the Court to consider his written claim.

Claim of Grover Cleveland Smith, Jr.
Mr. Smith claims that he was an inmate in D-Yard on September 13, 1971, and that his right leg was broken in three places from severe beating. He suffered lacerations to his right eye and right side of his face. He claims a chipped bone in his spine and nerve damage and back injury from being hit on his back on the steps leading to A-Yard. He claims that he was knocked unconscious while going into A-Yard. He claims that his back is still painful and that he has problems with his stomach. He claims continued emotional distress. In a telephone interview on July 17, 2000, Mr. Smith chose not to testify and requested the Court to rely upon his written claim.

Claim of Roger Karl Williams
Diane Williams brings this claim on behalf of her late husband, Roger Williams, who was an inmate in D-Yard on September 13, 1971. Ms. Williams claims that her husband had minor wounds in his back and buttocks from being shot by buckshot. She claims that her husband was beaten in A-Yard and was forced to run the gauntlet, where he was beaten on his back, head, neck, and knees. She claims also that his hands were struck with clubs while he was in his cell. She claims that he suffered from facial scars and permanent knee damage, as well as nightmares, flashbacks, alcohol abuse, and moderate to severe post traumatic stress disorder.
In a separate statement, she claims that his teeth were broken and his legs injured, and that he was refused medical treatment. She claims that he suffered from nightmares and severe mental distress. In a telephone interview on July 6, 2000, Ms. Williams stated that rather than travel to Rochester, New York to testify, she would rely upon her detailed claim.

Claim of Carlos Roche
Carlos Roche testified in support of his claim on July 17, 2000. He stated that he was an inmate at Attica on September 13, 1971 in D-Yard. He heard the helicopter, was gassed, and sought cover in D-Yard. While in D-Yard, a corrections officer fired a Thompson submachine gun over inmates' heads chipping the concrete which was a very frightening experience. He was not struck by any bullets. He was moved into A-Yard through the corridor and was hit in his neck with the butt of a gun. He was knocked unconscious and when he came to, a trooper was standing on his hands. He sustained fractures of three fingers on his right hand and two on his left hand which, as he displayed to the Court, are disfigured. He was sent to a hospital on September 15, 1971 and x-rays revealed the fractures. On September 16, 1971, he was transferred to Green Haven Correctional Facility and his injuries were treated. His hands were placed in splints. Because of the continuing pain and paralysis in his right arm and shoulder, x-rays were taken in December of 1971 which revealed that disks in the cervical area of his neck were injured. He was placed in traction for three and one-half years while he was at Green Haven Correctional Facility. He has been diagnosed with permanent, progressive arthritis in his hands, neck, and back.

Claim of William R. McPhee
William R. McPhee III, gave his testimony on July 24, 2000 by telephone from the Southport Correctional Facility where he is an inmate. He claims that he received a "00" buckshot wound to his left shin, and that the bullet came out on its *543 own while he was on route to being transferred to Comstock Correctional Facility after the riot. He claims that he was forced to crawl through the mud in A-Yard, and eventually went through the A-Corridor gauntlet. He was beaten as he went through the gauntlet and up the stairs to his cell. He lost four teeth as a result of being struck in the mouth with a rifle butt. He has recurring nightmares, insomnia, and paranoia.

Claim of John A. Boyd
Mr. Boyd, who is currently incarcerated at Collins Correctional Facility, testified by telephone on July 24, 2000. He claims he was an inmate at Attica and present in D-Yard on September 13, 1971. He claims that he was shot in his lower back while on the catwalk and that shrapnel is still lodged in his body. He claims that he was taken to A-Block and that the broken glass on the tier punctured his feet. He was placed in a cell in A-Block and he was bleeding from his gunshot wound and was removed from his cell to be transferred to Housing Block Z. On his way to Housing Block Z, he saw wounded and dead inmates lying on stretchers against the fence and he was forced to run up the staircase leading to the Housing Block Z-Gauntlet. He was struck repeatedly on his head, ribs, back, chest, shoulders, arms, and hands with sticks, clubs, and axe handles. He claims that his middle right finger was fractured during the beatings. The beatings continued despite the fact that he was visibly bleeding from his gunshot wound. His life was threatened when he was placed in Housing Block Z where he remained for 11 days. He was eventually taken to the Meyer Memorial Hospital in Buffalo for treatment. He claims that his eyesight is affected because he was drenched with tear gas. He claims to suffer from lasting emotional distress in the form of post traumatic stress disorder, hypertension, flashbacks, and noise sensitivity.

Claim of Albert Victory
Albert Victory claims that he was an inmate at the Attica Correctional Facility on September 13, 1971 in D-Yard. He claims that he was shot by buckshot in the legs and hip while in D-Yard and sustained fractures to his ribs as well as fractures to bones in his hands and nose. He also received head injuries from beatings requiring stitches to close open wounds. His feet, hands and knees bled from cuts as he ran through the A-Yard tunnel. He was questioned by Superintendent Karl Pfeil who was looking for inmates to testify against other inmates involved in the uprising. When he indicated he knew nothing, he was thrown down a flight of stairs which aggravated his injuries. He claims to continue to suffer from arthritis pain throughout his body from the injuries received at Attica. He also claims that his nose is not fully healed and restricts his ability to breathe. He complains of migraine headaches that he feels are caused by the beatings to his head. He also claims a partial paralysis of his right hand. Mr. Victory was interviewed by telephone on July 31, 2000.

Claim of Wilbert Howard
Mr. Howard who is currently incarcerated at Collins Correctional Facility testified by telephone on July 24, 2000. He claims he was an inmate at Attica, in D-Yard, on September 13, 1971 and that he was struck on his head with a baton by a State trooper. He claims that he was forced to crawl face-down on the muddy ground of A-Yard. While crawling, he claims that he was beaten with sticks on his back and legs. He claims that he was struck multiple times with sticks, axe handles, and rifle butts on his head, back, shoulders, stomach, legs, arms, and hands while he ran through the A-Gauntlet. He claims that after he received a blow to his head, he fell down onto broken glass which caused the tendon in his right ankle to become severed. He claims that he was beaten further in the stairway to the tier which led to the cell area. He claims that his life was *544 threatened by corrections officers and State troopers, while he was in his cell. Mr. Howard received medical care for his injuries and is currently receiving care. He claims to suffer from lasting pain and disability in his right ankle. The ankle injury that he sustained at Attica requires him to wear orthopedic shoes and boots. He also claims to suffer from lasting emotional distress in the form of nightmares and flashbacks.

Claim of L.C. Gardner
Mr. Gardner claims he was shot in the neck area two times while he was lying on the ground in D-Yard. He believes he had three holes in his back and neck. He claims that he has had pain ever since, and that some days he can't get out of bed. He claims continued emotional distress and an inability to interact with people. He still has one of the bullets ("00" buckshot) lodged in his back.

Claim of Milton L. Jones
Mr. Jones claims that he was an inmate at Attica on September 13, 1971 and that he was shot through the leg, received pellet wounds in his head, and lost the tip of his toe during the retaking. He claims neck and back pains, diminishing vision, and claims that he is "mentally messed up" and that he has a couple of children on Prozac. He claims to suffer from blackouts and hears voices.

Claim of Peter J. Galvin
Mr. Galvin testified on July 26, 2000 that he was an inmate in D-Yard on September 13, 2000. At the time of the retaking he was on a catwalk near D and B-blocks. He testified that he was shot by a ricocheting piece of metal that entered his lower left calf. After being moved into D-Yard, a State trooper slammed a shotgun butt into his shoulders and lower back. He was shoved into A-Yard, where he was forced to strip and lie naked in the mud. He was pushed face down on top of another man. When he was allowed to stand up he saw men being tortured and beaten, and then was forced to run through the gauntlet. When he was rehoused, a trooper grabbed him by the hair on his head, and slammed his head against the bars of the cells as they walked down the corridor to Galvin's cell. Once in his cell, he removed the shrapnel from his leg by himself because he feared that requesting medical attention would subject him to additional brutality.
Mr. Galvin was released in October 1971 and shortly thereafter had a nervous breakdown. He testified that it has been very difficult for him to deal with his memories of Attica, and that he has suffered, among other things, sleeplessness and recurring nightmares.

Claim of Gerald Jackson
Mr. Jackson claims that he was in D-Yard on September 13, 1971, and that he was shot by a State trooper in the left arm and that the bullets went into his left shoulder and arm while he was in D-Yard. He also claims that a trooper kicked a fire barrel onto his right leg and caused 3rd degree burns. He was given medical treatment at Attica after 2 to 3 hours.

Claim of Willie C. Elliott
Mr. Elliott of Albion, New York claims that he was shot in the side of his left knee cap while he was in D-Yard on September 13, 1971. He also claims that he was made to crawl across A-Block yard and was beaten and prodded with sticks and rods (including prodding into his rectum). He was forced to crawl across A-Yard, and was beaten in the gauntlet, and was stripped of his clothes. He was made to run across glass. He was placed into a cell without food for approximately one week. He was threatened at gunpoint by troopers. He received no medical treatment. He stills suffers from physical pain, has an occasional limp, and suffers from mental anguish to this day.

Claim of James Allen
Mr. Allen, currently an inmate at the Adirondack Correctional Facility, gave testimony by telephone on July 24, 2000. He was an inmate at Attica in D-Yard, on *545 September 13, 1971 and claims that he was struck on his head with a rifle butt while he was crawling through A-Yard and that his scalp was split open, causing severe bleeding. He further claims that he was beaten on the shoulders, lower back, and left foot with sticks and axe handles. He claims that the blows to his lower back fractured lumbar discs 3, 4, and 5. He claims that his hands were beaten with batons and that the beatings permanently deformed his right and left thumbs. He claims that after he was placed in a cell, his ribs were sprayed with a "high impact" water hose and that his rib cage was injured as a result. He also claims that he suffered from sleep deprivation because corrections officers and State troopers banged on the cells day and night. Mr. Allen did not receive medical attention at the time, but is currently receiving treatment. He claims to suffer from lasting physical pain and disability in his lower back. He claims that his lumbar discs have been shattered and that he has had to seek physical therapy. He also claims to suffer from lasting emotional distress in the form of suicidal indications, nightmares, flashbacks, and noise sensitivity.

Claim of George Lewis
Mr. Lewis who is currently incarcerated at Great Meadow Correctional Facility, Comstock, New York, and who was an inmate at Attica, in D-Yard, on September 13, 1971, testified via telephone on July 26, 2000. He claims that he received shotgun wounds and that pellets were lodged in the back of his head and in the upper gums of his mouth. He states that he did not receive medical attention until Judge Greenfield of the New York State Supreme Court issued an order in February of 1972 to have Mr. Lewis treated at Kings County Hospital, where the pellets were removed from his scalp and upper gums. He also received a root canal. Mr. Lewis claims that the D-Yard doors fell onto him and injured his legs below the knee. He claims that he was unable to move when he was ordered to strip in D-Yard. He claims that he was kicked in the groin, back, and neck because he was not moving "fast enough." He claims that a fellow inmate was struck on the head, causing his scalp to split open, because this inmate assisted him into D-Tunnel. He claims that he was dragged into D-Corridor and beaten by State troopers who claimed he could walk. He claims that he grabbed a loaded gun from a State trooper who had pointed it to his face. He claims that the trooper pulled the trigger on the gun while he grabbed it and shot him on his left index finger. He claims that the trooper jerked the gun out of his hand and ripped his injured finger in the process. He further claims that he was dragged into A-Gauntlet and forced to crawl, cutting his hands, arms, legs, and feet. He claims that he was beaten repeatedly by corrections officers and State troopers. In some instances, one officer would hold him down while the other would beat. He claims that his head was beaten further with an axe handle and that the front part of his scalp was eventually split open. He claims that he was beaten again, while his head was bleeding, on a tier and that a fellow inmate dragged him into a cell in A-Block. Mr. Lewis received minimal medical attention for his injuries at Comstock Correctional Facility and is currently receiving care. He claims to suffer lasting physical pain and disability in his leg, fingers, wrist, and left arm, which he claims is deformed. His leg injuries have required him to wear braces. He also claims to suffer from lasting emotional distress in the form of nightmares, flashbacks, anxiety, insomnia, and post traumatic stress disorder.

Claim of Jiri George Newport
Mr. Newport, who is currently incarcerated at Cayuga Correctional Facility, was at Attica on September 13, 1971, and provided testimony via telephone on July 26, 2000. He claims to have witnessed the death of friend and fellow inmate Mickey Privitera at the onset of the riot. He claims that, while in D-Yard, he was hit in both shins by shrapnel, and was struck in *546 D-Tunnel in the back of his head and on his shoulders and buttocks with sticks. He claims that he was hit and kicked when going down A-Stairs, and again in A-Yard trying to remove his clothing, then kicked while crawling across the ground in A-Yard. He claims that he was forced to run through A-Gauntlet, where he was struck repeatedly with sticks and rifle butts on his face, chest, back, shoulders and buttocks. He was struck several more times as he made his way up the stairs to a cell, where an officer stood waiting to strike him once again as he entered the cell. He claims that once inside the cell, officers threw glass jars against the cell bars, which broke sending pieces of glass flying into the cell at the inmates within, who had no clothing or blankets to protect themselves. He claims that the weather was cold and rainy, and that the officers opened all the windows in the facility to make the nude inmates more miserable. He claimed that inmates were randomly pulled out of the cells and beaten, and that, when he was taken to be interviewed by the McKay Commission, he was beaten in the elevator. He claims that he was kicked in the face, breaking his right cheek bone and causing his right eye to swell shut. He was then placed in the Special Housing Unit where he remained until April 1972 when he was transferred to Auburn Correctional Facility. He claims that the pupil in his left eye will no longer dilate, an injury he attributes to the beatings he suffered during the retaking. He experiences nightmares on a regular basis, depression, and flashbacks.

Claim of Raymond Sumpter
Mr. Sumpter, currently incarcerated at Sullivan Correctional Facility, was present in D-Yard at Attica on September 13, 1971, and provided testimony via telephone on July 26, 2000. He claims that he was kicked, punched, and beaten with shotgun butts and batons in the A-Block third floor crossover. He also claims that he was specially designated by corrections officers to be beaten for having escorted Senators Dunne and Garcia and others on a tour of SHU and C-Block on September 12, 1971. He claims he was taken to a room where six or seven corrections officers beat, kicked and stomped him, and struck him repeatedly with batons, clubs and rifles, before being taken to Six-Company A-Block and rehoused with two other inmates, where officers played Russian roulette with him. He also claims that in A-Yard he was beaten by a clergyman who was also a deputy sheriff, and who told him that he was a heathen and that the world should be cleansed of `your type.' He claims that this deeply affected him that a man of God would have `acted so barbarically.' He claims that the injuries he sustained include a dislocated jaw, a bullet fragment lodged in his right knee, a hairline chest fracture, and loss of several teeth. He claims his dentures were knocked out from a blow to his face with a shotgun butt. He claims that he has post traumatic stress disorder, and nightmares. He claims that he becomes paranoid when the guards at Sullivan mention Attica, and he has flashbacks on the anniversary or when he sees television movies or documentaries about Attica.

Claim of Robert Lee Robinson
Ms. Martha Robinson, of Rochester, New York files this claim on behalf of the late Robert Lee Robinson, who was an inmate at Attica on September 13, 1971. She claims that Mr. Robinson was shot once in the upper arm and twice in the upper thigh, then was beaten as he ran through the A-Gauntlet. He received medical treatment on September 15, 1971. He suffered from lasting back pain, nightmares, flashbacks, alcoholism and avoidance problems.

Claim of Nathaniel King
Ms. Marguerite Dixon, of Buffalo, New York files this claim on behalf of her late brother, Nathaniel King, who was an inmate at Attica on September 13, 1971. Ms. Dixon claims her brother was shot in the leg with buckshot while in D-Yard, suffered cuts to his feet and was beaten in *547 the A-Gauntlet by officers swinging axe handles and shovels. She claims that after being re-housed in a cell, he was verbally threatened by guards pointing rifles at him. As a result of the shot in the leg, Mr. King was forced to walk with a cane. He suffered from nightmares, flashbacks and alcoholism until his death on February 13, 1997.

Claim of William L. Wilson
Mr. Wilson claims that he was in D-Yard on September 13, 1971, and that he was shot in the left hand in D-yard, was forced to run through the A-yard, gauntlet, and was beaten on his head, neck, shoulders, and back. He received medical attention on September 15th at the Attica hospital for the gunshot wound. He claims that the hand healed in about two months, and that the injuries to his head and neck lasted 10 years. He suffers from mild post traumatic stress disorder, including nightmares and flashbacks.

Claim of Carlos Eugene Brown
Mr. Brown, of Buffalo, New York, claims that he was in D-Yard on September 13, 1971, and that he was singled out for special treatment as a leader of the riot. He claims that was hit in the face, had his nose broken, had several teeth knocked out of his mouth, and was knocked unconscious by a rifle butt. He states in his claim that he was kicked back into consciousness and was sodomized with a rifle barrel. He was struck repeatedly after failing to strip naked quickly enough for the guards. He was beaten all over his body, including his genital area while running the gauntlet. He was forced to lay in A-yard naked for three hours and was subjected to a rectal examination. This resulted in an infection due to tearing and bleeding. He claims he suffered a bruised kidney which led to a urinary tract infection. He claims he was forced to run through a second gauntlet, and was put naked into a cell with 10 to 12 other naked inmates and left there for days with no food, no medical care, no bedding, and hourly raids. He was threatened with death, and a couple days after the riot, was taken from his cell and beaten with a large rubber hose. He claims that he was subjected to another rectal search. He claims that he was denied medical attention until several days after the riot, and that he suffered permanent kidney damage as a result of the beatings. He claims to suffer from manic depression, nightmares, headaches, hypertension, and fear of authority.

Claim of John Henry Taylor
Mr. Taylor, currently incarcerated at the Groveland Correctional Facility, testified by telephone on July 25, 2000. He claims he was present at Attica on September 13, 1971 and that he was struck in the left leg by a ricocheting "00" buckshot bullet. He was stripped in A-Yard and clubbed by a corrections officer, breaking his upper cervical vertebrae. He was then forced through A-Tunnel gauntlet and was struck in the right side of the face with a blunt object which fractured his jaw causing him to lose six teeth. He ultimately lost twenty teeth. He claims that at the end of the gauntlet he fell down and was repeatedly struck with sticks in his rib cage, fracturing several ribs. He was unable to get up, so officers dragged him to a cell, where he became unconscious for some time and was unable to raise his head. Two days later, he was given an improvised neck brace made out of asbestos from the hot water pipes in the prison. He was not given a proper neck brace for three months. He never received any pain medication, although he was in extreme pain from all the beating he had endured. He claims his jaw is permanently dislocated and the nerves in his face and jaw are "deadened." He experiences flashbacks when awakened during the night.

Claim of Gilbert Washington Bates
Gilbert Washington Bates testified in support of his claim on June 27, 2000. He stated that he is 62 years of age and claims that he was lying on the ground in A-Yard after the assault when an officer ordered everyone over the age of 60 to move to one *548 side. He claims that a man next to him stood up and that as he tried to pull the man back to the ground to protect him, an officer shot both of them. According to Bates, the bullet that entered the inmate next to him exited that inmate's body and struck Bates in the back. While he was being taken to the prison hospital, officers threatened to kill him, telling him that if he opened his mouth, they would "go to Buffalo and kill your kids and family." The bullet was removed on September 14, 1971 in the infirmary at Attica. Mr. Bates testified that "They sat me up in a dentist chair, I bent over and they took the bullet out and sent me back to the box." Mr. Bates was kept in an SHU cell block for eight months. Today, it is difficult for him to lie on his back and he is unable to walk straight because of the gunshot wound. He testified that he lost four front teeth by being struck in the mouth by a trooper with a gun butt. He has suffered from drinking problems and is very paranoid. In closing, Mr. Bates observed that "They treated the inmates like animals."

Claim of Macon Lee, Jr.
Macon Lee, Jr., age 51 of Rochester, New York, testified in support of his claim on June 28, 2000. He saw two inmates, Calvin Allen and Carlos Prescott killed during the retaking. He was shot by a trooper with a tear gas gun in the stomach in front of the A-Corridor, and received first and second degree burns to his stomach and chest. He was beaten by corrections officers and troopers in A-Yard, ran the gauntlet, and was taken to a cell. He was eventually released to Comstock Correctional Facility. He had been shot in his right foot but cannot remember when or how the pellet was removed. He was treated in Comstock and remained in the infirmary there for five to seven days with "IV" treatment.

Claim of Eric Askew
Eric Askew of Buffalo, New York claims that on September 13, 1971 he was an inmate at Attica Correctional Facility. Mr. Askew claims that he was forced to run barefoot through the gauntlet while being beaten with nightsticks and axe handles. He claims that he suffered broken and fractured bones, a broken nose, lacerated feet, numerous contusions, bruises, broken and knocked out teeth, ear, mouth, and nose injuries, and back, leg, and chest injuries due to the beatings. He claims he had gun shoved in his mouth. He claims that once rehoused in a cell, he was taken out and beaten again because he was believed to have been in the block where the riot began. He claims to suffer from uncontrollable nightmares and flashbacks. He suffers from depression, fits of anxiety, and mood swings. He claims that he was denied access to medical treatment and was forced to heal "unnaturally."


Claim of Ashimba Tarig (a/k/a Carl Jones)
Ashimba Tariq, age 60, of Binghamton, New York testified in support of his claim on July 10, 2000. During the riot, he was part of the prisoners' negotiating team. Mr. Tariq was on a catwalk when the retaking began, and was thrown to the ground ten feet below into D-Yard by approaching troopers who were part of the retaking force. He suffered a bullet wound to his right ankle, a laceration in his lower left stomach, a broken nose, and numerous bruises and contusions all over his body. The bullet wound left scars on his right ankle, and there is a visible six-inch scar on his lower left abdomen. He was placed in Housing Block Z and beaten on the stairway. He was singled out for specialized treatment because of his role as part of the negotiating team and spent several weeks in Housing Block Z. He was naked and the guards continually harassed him. He continues to suffer from flashbacks, nightmares, and sleep problems. This episode in his life has left him with increased anxiety and he is still unable to trust authority.

Claim of Frank J. Criscitello
Frank J. Criscitello, age 52, was scheduled to appear and give testimony in support *549 of his claim but, because of health reasons, was unable to travel from Johnson City, New York to Rochester, New York on June 26, 2000. In a telephone conversation on June 28, 2000 with Mr. Criscitello, the statement given in his claim form was verified. He was in D-Yard on September 13, 1971 and his seven lower teeth were knocked out when he was struck by a trooper in the face with a rifle butt. He was kicked in the back and stomped on and this was repeated when he complained of pain to a corrections officer. He claims that his back was broken and that he has been disabled ever since. He was forced to run the gauntlet and received bruises and cuts from being struck. He was unable to stand for roll call and was beaten again. He did not receive medical treatment for his injuries until he was released from prison and is still being treated for those injuries. He has been told that he probably has a cracked back (T-12) "which finally burst in 1992." It affects his legs and it is difficult for him to walk. He still suffers from emotional distress and "still often ends up in a psych centers, jails, detoxes, and rehabs." He recently suffered a stroke and continues to have back problems. He claims to be terminally ill due to liver disease  cirrhosis of the liver, end stage liver disease, hepatitis B and C, and hepatic encephalopathy. Mr. Criscitello summarized his testimony by stating, "I have lost all respect for the law after what I saw and went through in Attica."

Claim of Gregory Felder
Pearlie Felder brings this claim on behalf of her son, Gregory Felder, who died in 1994. She testified on July 10, 2000 that her son was shot in D-Yard with buckshot, was beaten about his body, and was kicked in his genitals. He did not receive any medical treatment until he went to Green Haven Correctional Facility. Upon his release from prison, he continually had nightmares and she had to stay in a room with him because he always felt that somebody was out to get him. He was shot in the back of his neck and he had "many holes in his back from buckshot." He was never able to maintain a job because of his emotional problems caused by the trauma of Attica.

Claim of Thomas Carl Stauffenberger, Jr.
Thomas Carl Stauffenberger, Jr., age 51, of Buffalo, New York, testified on July 10, 2000 concerning his claim for injuries received on September 13, 1971, while an inmate at Attica Correctional Facility. He was shot in the left elbow with a shot gun pellet during the retaking assault. He claims that he was then beaten as he went through the tunnel and down the A-Block steps by troopers and corrections officers. He was struck with clubs "all over my body." He was forced to strip in A-Yard and was beaten again all over his body with clubs through the A-Tunnel gauntlet. He was beaten again when he went into the wrong cell. Finally, the guards played Russian roulette with him while he was in his cell. He received medical treatment at Attica on September 15, 1971. He continues to suffer from nightmares, flashbacks, trouble with crowds, and methadone maintenance. He was kept in lock-down status from September 13, 1971 until February 1972.

Claim of Clarence X. Torry
Addie Lee Standifer files this claim on behalf of her late brother, Clarence X. Torry. She claims that on September 13, 1971, her brother received a gunshot wound to his shoulder. She also claims that he suffered from nightmares and flashbacks for the rest of his life following the Attica retaking. A duplicate claim has also been filed by Alfreda Marshall, Mr. Torry's daughter, claiming to be the deceased's legal representative.

Claim of Michael T. Strange
Michael T. Strange claims that he was an inmate in D-Yard at Attica Correctional Facility on September 13, 1971. He was scheduled to be released on parole on the Wednesday before the riot but was not *550 released on his assigned date. He was at the conference table with Jerry Rosenberg, Big Black Smith, Bernard Stroble, and others. He typed the list of inmates' demands.
Mr. Strange claims that, when the helicopter dropped the gas and the shooting began, he felt "little pings" hitting him on the right side of his neck. He realized that he was being hit by fragments of the brick wall which were exploding under the gun fire. He also saw the glass window to his left being shot out. He hid in a fox hole. A canister of the tear gas fell near him, causing him to vomit, his eyes to swell closed, and his lips, nose, and lungs to burn as if on fire. He was ordered out of the hole and made to lie in a puddle of water. He heard guards shout his name. When they found him, he was beaten, stripped, and made to run the gauntlet through the A-Block corridor and into a cell. He claims that he was beaten unconscious. He claims that, while in his cell, urine was thrown on him, guards spit on him, and he did not receive medical treatment for two days. He has suffered nightmares for many years.

Claim of Matthew Gulley
Mr. Gulley, who is currently incarcerated at Mohawk Correctional Facility, Rome, New York, and who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that he was severely beaten in D-Tunnel, A-Yard, and A-Gauntlet. He testified at the Batavia Federal Detention Facility in Batavia, New York on August 2, 2000. He claims to have sustained permanent nerve damage in his right arm and shoulder as a result of the beatings. He claims that he received medical treatment at Green Haven Correctional Facility for seven months for this injury and continues to require medical care. He also claims that his lower back was injured and that his testicles were swollen. He claims that his feet were cut from the broken glass in A-Gauntlet. He claims that his life was threatened repeatedly before and after he was placed in a cell. He claims to suffer from lasting physical pain and disability in his right hand and back. He claims to have a weakened grip in his hand and limited weight bearing ability due to his back injury. He claims to experience intermittent paralysis in his right hand. He also claims to experience pain with urination due to injury to his testicles. He also claims to suffer from lasting emotional distress, including a breakdown which he believes was a result of Attica and which required hospitalization. He states that emotional strain and fear caused his wife to file for divorce.

Claim of Stan Brown (a/k/a Rasheed Ali)
Mr. Brown testified at the Batavia Federal Detention Facility in Batavia, New York on August 2, 2000. He is currently incarcerated at Arthurkill Correctional Facility, Staten Island, New York, and was an inmate at Attica, in D-Yard, on September 13, 1971. He claims that he was tear-gassed and then shot by "00" buckshot ricochet. Medical records indicate that several bullet fragments still overlie his left mid abdomen and right sacroiliac joints. He claims that he was beaten by State troopers with rifle butts when he left D-Yard to go to D-Tunnel. He claims that he covered his head with his hands to protect his head from injury and that his hands were struck by blows aimed at his head. He claims that several fingers were fractured as a result. He claims that he was kicked on his back and ribs and that the back of his head eventually split open as a result of the beatings. He further claims that he was forced to strip and forced to run through the A-Gauntlet with his hands folded behind his head. He claims that he was beaten, kicked, and spat-on in the gauntlet and that his feet, legs, and buttocks were cut by the broken glass after he fell to the ground. He claims that he was placed in a cell with five other inmates and that his life was repeatedly threatened by a State trooper who pointed his rifle directly at his face and threatened to shoot. He claims that *551 the brutality and humiliation that he experienced at Attica did not end when he was transferred to Green Haven Correctional Facility. Mr. Brown did not receive medical attention for his injuries but is currently under treatment. He claims to suffer from lasting physical pain. He claims that his fingers are deformed as a result of being fractured and that he is unable to fully utilize both hands. He also claims to suffer from frequent headaches which he attributes to his beatings at Attica. He claims to suffer from severe back pain and claims that he has scoliosis and arthritis in his spine. Medical records confirm that he has experienced degenerative changes in his back but do not reflect any causal link to his Attica injuries. Mr. Brown also claims to suffer from lasting emotional distress. He claims to experience anger, fear, sadness, and nightmares. He states that he is continually targeted and humiliated by corrections officers who learn that he was an inmate at Attica during the riot.

Claim of Robert Sawyer
Mr. Sawyer claims he was an inmate at Attica Correctional Facility in D-Yard on September 13, 1971, and was beaten all over his entire body by corrections officers with clubs in the A-Gauntlet. Once he was placed in a cell, a State trooper took him out and beat him until he lost consciousness. He awoke in the prison hospital with a fractured left leg, fractured left arm, and two broken ribs on his left side. He also received stitches for his head injuries. While in the hospital, he contracted serum hepatitis which has affected his liver and other organs. He still has extremely bad recurring headaches. He also suffers from flashbacks, avoidance problems, and post traumatic stress disorder.

Claim of David Felder
Mr. Felder of Bronx, New York, claims that he was shot in his calf while in D-Yard. He claims that he was hit on the head by a State trooper with a club, was kicked and beaten on the shoulders, and was forced to run the gauntlet. He claims that the guards played Russian roulette with him in his cell. He claims that he did not receive any medical attention at Attica and is not being treated presently for his injuries. He claims that he has suffered lasting pain in his legs and back. He claims that he suffers from nightmares, flashbacks, panic attacks, and severe post traumatic stress disorder.

Claim of Timothy Kelly, Jr.
Mr. Kelly of New York City claims that he was shot in the head, arm, and ankle while in D-Yard at Attica on September 13, 1971. He claims that he was removed from the yard but did not receive medical treatment until September 16, 1971, and that as a result, his wounds became infected. He claims to still suffer headaches from the head wound, but that the injuries to his arm and foot healed within a few years. He claims to suffer from moderate post traumatic stress disorder.

Claim of James Spraggins
Mr. Spraggins, of Rochester, New York, testified on July 25, 2000 that he was an inmate in D-Yard on September 13, 1971. He testified that he was shot with a shotgun during the retaking. Later, he was struck in the mouth with a rifle butt, knocking ten teeth out of his mouth. He testified that during the beatings, his right knee cap, jaw, and nose were broken. He continues to suffer from emotional distress, including nightmares and flashbacks.

Claim of William Miles
Mr. Miles, who is currently incarcerated at Orleans Correctional Facility, Albion, New York, and who was an inmate at Attica, in D-Yard, on September 13, 1971, claims that corrections officers and State troopers shot tear gas guns and grenades into D-Yard. He claims that he was shot in his right leg and knocked down in D-Block corridor. After being shot, he claims that he ran for his life and headed towards the school area. He claims that he ran back to the D-Block corridor because he saw numerous corrections officers and State troopers, all of whom were armed. In D-Block corridor, he claims *552 that he was forced to strip and enter A-Yard. He claims that he was forced to crawl on the ground using his hands and elbows. He claims that the inmates were ordered to raise one finger if injured. He claims that he was kicked on his side and told to keep crawling after a corrections officer saw his finger raised. He claims that he continued to crawl and eventually joined an "S" shaped line of naked inmates. He claims that he was forced to run through the A-Gauntlet and that he was struck across his back with an object, beaten, punched, and kicked with night sticks, axe handles, fists, and boots until he was placed in a cell. He claims that he was severely beaten on his head, chest, hips, and legs. He claims that he was kicked and further beaten when he fell down. He claims that he sustained cuts and bruises all over his body, as well as a bullet wound in his right leg. He also claims that he had pieces of embedded glass in his feet, legs, and hips. He claims that he was placed in a cell with three other inmates and that he slept while bleeding on a bed of metal springs (no mattress) for four days. Mr. Miles did not receive medical attention for his injuries and states that he removed the embedded glass from his body. He claims that he was transferred to Great Meadow Correctional Facility with no medical attention to his gunshot wound. He claims that he is currently under treatment for the injuries he sustained at Attica. He claims that he suffers from lasting pain in his right leg and from memory loss as a result of his head injury. He also claims to suffer from chest pain and pain in his hip as a result of the beatings. He also claims to suffer from lasting emotional distress in the form of nightmares and flashbacks.

Claim of Samuel Lopez
Leonor Lopez Ramos brings this claim on behalf of her late brother Samuel Lopez, who died in 1985. Although Ms. Ramos filed the claim, she states that she is not the legal representative of Mr. Lopez's estate. She indicates that Mr. Lopez sustained head injuries during the retaking for which he required a metal plate. She claims that he also received a gunshot wound, stabbing wound, and loss of his teeth due to beatings. Mr. Lopez was treated at the Attica Correctional Facility Hospital and received dental treatment at Attica. Ms. Ramos indicates that Mr. Lopez had persistent head pain and a limp from the gunshot wound. She also states that he suffered from depression and was traumatized.

Claim of Cecil Robinson
Mr. Robinson, of New York City claims to have received a shrapnel wound to his left leg while in D-Yard. He was physically thrown off the catwalk, was beaten on his neck, back and arms on the stairs on the way to A-Yard and in the A-Tunnel gauntlet. He still has shrapnel in his left leg which results in recurring pain. He suffers from has nightmares and flashbacks. He fears authority figures, which bring back memories of Attica.

Category IV

Award of $125,000 to Each Claimant in Category IV

Claim of Frank Smith
On May 24, 2000, Mr. Smith provided testimony in support of his claim. He testified that, during the riot, he was asked to become the head of the security team which entailed making sure that the inmates and hostages were safe during negotiations and that people (outsiders) coming into the yard would be safe from harm. He testified that during the retaking, prison officials accused him of castrating and cutting the throats of officers held hostage.
He testified that on Monday, September 13, 1971, following the retaking, he was ordered to strip. As he walked through a doorway, he was struck to the ground, wearing only a sweatshirt. He was then beaten with billy clubs, axe handles, and pick handles on his arms, legs, back, and neck. His clothing was taken, and he was *553 forced to lie naked in the cold, wet mud. He testified that he was then identified as one of the "leaders" of the revolt and as a person who castrated a corrections officer. He was told he would be castrated and was taken to a table where he was forced to lie down. After ten minutes on the table, a corrections officer placed a football under his chin and told him if he moved he would be killed. (According to Smith, this was done because the guards believed he liked to play football). As he lay on the table, hot, spent shell casings and cigarette butts were dropped on him and he tried to flex his body without movement in an attempt to get the lighted cigarettes to roll off his body. A corrections officer continually prodded his genitals and they were struck numerous times during the five hours that he lay on the table. He believed that he would die because the pain intensified and became excruciating and the guards taunted him continuously. He felt violated and helpless.
He eventually was forced to get up from the table, but he fell because his legs had gone "dead" from hanging over the edge, motionless, for so long. He was then taken to run the gauntlet where he was beaten by 20 to 50 officers, all armed with batons or axe handles, on both sides of a corridor littered with broken glass. After running the gauntlet, he was moved from one location to another and was continually beaten or whipped. One of the blows to the left side of his head caused it to "split" and he passed out. He regained consciousness and found himself in a dark, empty room. Officers came in, forced him to lie spread eagle on the floor, and told him that he would be castrated. The guards also threatened him by playing Russian roulette using their weapons. He was terrified and "prayed for [my] life."
He was then placed on a stretcher, his open head wound was dressed by a medic who was a New York National Guardsman and who pleaded with the officers to stop beating Mr. Smith. He was taken to Housing Block Z via an elevator, where he was dumped on the floor and made to lie on his back with his feet up against the side of the elevator. Once at Housing Block Z he was placed in a cell without clothes or a blanket. While in the cell, a shotgun barrel was pointed at his head between his eyes and the trigger pulled. He was terrified. He claims that he began urinating blood but received no medical attention. He remained nude and without a blanket for at least two days.
Upon release from prison, he was haunted by the memories of Attica. He often found himself angry, and constantly experienced nightmares. He started using drugs as a response to the anger he felt. He went into drug rehabilitation in 1986 and has not used drugs or alcohol since that time. He became a born-again Christian and testified that he "can forgive, but ... can't forget ..." He testified that it was "more important to me than anything" to be given the opportunity to tell his story in Court and explain his role in the uprising, and what really happened at Attica. He did not cause any harm to any hostage but instead was given the responsibility to see to it that no harm would come to them. He feels that the families of the deceased guards and prison administration personnel should be compensated for their losses as well because "they got a bum deal."
He still experiences nightmares, flashbacks, pain in his head, and problems with his wrists. He experiences pain on occasion when urinating, and testified that sexual acts are very painful for him which has rendered him permanently disabled.

Claim of Gary Haynes
Gary Haynes has submitted a detailed written account of his claims and testified on May 30, 2000. He alleges that because of his shorthand and typing skills, he was pressed into service to transcribe the record of all negotiations between inmates and authorities during the riot. Due to his involvement, Mr. Haynes believes that he was singled out by the retaking forces for particularized treatment as a "leader" of the revolt. He claims that, when the retaking *554 began on the morning of September 13, 1971, he hid behind a table when the shooting started until an officer found him, kicked him in the ribs and told him to get up, leading him to A-Block Yard. The guards pushed him down the stairs leading into A-Yard. Once in A-Yard, he was told to strip and join a long line of naked inmates, snaking its way single-file across A-Yard toward A-Block Corridor. An officer identified him as "a leader" and he was taken out of the line and verbally threatened. He was then told to lie on his back on the ground with his knees bent up and a shotgun shell was placed on his right kneecap. He was told that if the shell fell from his knee, he would be killed. Haynes submitted a photograph (Exhibit # 4) in evidence showing him lying naked on the ground (near "Big Black") with a shotgun shell balanced on his knee. He remained in that position from morning until dusk, being subjected to officers spitting on him, throwing lit cigarettes on him, swearing at him and threatening to kill him.
Mr. Haynes testified that, after all of the other inmates had been removed from D-Yard, a corrections sergeant sodomized him with the barrel of a shotgun. Mr. Haynes was then handcuffed and foot-shackled and forced to run through A-Corridor over broken glass and was placed in Housing Block Z ("HBZ" or "The Box"), where the "leaders" were being housed. On the way to Z-Block, he was forced to climb a stairway lined with guards holding rifles, plank boards, and night sticks and was struck in the chest, back, legs, arms, feet and head. Once he made it to the top of the stairs, he was kicked so hard in the stomach that he fell down the stairs and was again forced to run the gauntlet up the stairs.
He was then placed in a cell (with no mattress or water) and when he attempted to urinate, he discharged pure blood (with extreme pain). He informed a guard of his need for medical attention but received none for seven days.
Mr. Haynes claims that he has suffered permanent damage to his kidneys (with resulting complications), requiring over 60 hospital stays from September 13, 1971 to date. In 1990, he underwent hemodialysis and, in 1994, received a kidney transplant at the University Medical Center in Syracuse. He was hospitalized for 56 days and underwent four surgical procedures to correct his bladder function. He is currently taking prescription immuno-suppressants and steroids which he claims have caused him to have side effects and other maladies (including skin cancer, brittle bones, and torn muscles). He submitted evidence of various judgments against him for unpaid medical fees and related expenses totaling over $15,600.00.
Mr. Haynes submitted a medical record verifying the medical treatment he received on September 20, 1971. He also testified that his physician, Dr. Schrader, has informed him that the injuries he sustained at Attica have contributed to his current medical problems.

Claim of Charles L. Williams
Mr. Williams testified in support of his claim on May 31, 2000. He claims that on September 13, 1971, he was hit on the top of his head with a rifle butt, and was beaten on his back, shoulders and right leg while on the A-Yard steps. He was struck across the legs with a baseball bat and was forced to run the gauntlet. He did not receive medical attention for his injuries because none was available at the time. The blood vessels in his right leg were so severely damaged from the beatings that amputation below the knee was required in 1998. He also has problems with his shoulders and suffers from post traumatic stress disorder, alcohol abuse, nightmares, and flashbacks. He states that he has been disabled for ten years and has received Social Security Disability benefits. Mr. Williams' principal concern in giving his testimony was to "just let the truth be known" about what happened to the inmates on September 13, 1971. He states *555 that, "[n]o amount of money is going to pay me for what I went through."

Claim of James K. Moss
On June 19, 2000, Mr. James Moss testified that, on September 13, 1971, he was hit with shrapnel from gunfire and was beaten in both D-Yard and A-Yard. He testified that he was forced to lie face down in the mud in D-Yard and was beaten and kicked all over his body. He testified that both of his hands were broken with a pick axe handle, and that he did not receive medical care until he was transferred to Great Meadow Correctional Facility. As a result of the lack of immediate treatment, both of his hands are permanently and significantly deformed and he is disabled. He testified that he was terrorized in his cell and was afraid to seek medical attention. He claims to still suffer from severe post traumatic stress disorder. In summing up the ills of Attica, Mr. Moss told the Court that inmates "need to be educated" while in prison.

Claim of Nicholas Goyco Morales
Mr. Morales testified that he was on the catwalk when the shooting began and that he witnessed four or five inmates getting shot. He testified that he was shot just below the right knee, and as a result has restricted movement. He stated that when the troopers entered the yard, he saw a trooper tell an inmate not to move, and then fatally shoot that inmate. According to Morales, that inmate's body landed on him when he was shot. He testified that he laid on the ground for a long period of time before being taken on a stretcher to receive medical attention. He testified that when he was lifted on the stretcher a doctor kicked the injured limb which was hanging off the side of the stretcher "held together only by the skin." His post-injury medical treatment was extensive and involved complicated treatment for infection and gangrene. He state that, "I have only one good leg out of two."
In addition to suffering physically, Mr. Morales testified that he has also suffered emotionally, stating that "[t]hey killed me [that day]" and that "[p]eople came in like machines programmed to destroy life without regard."
Mr. Morales testified that in addition to being shot on September 13, 1971, he was also severely burned on September 9th, when he attempted to rescue a guard that he had locked in the tailor shop for the guard's own safety. When he realized the building was on fire, he went to rescue him, only to be burned in the attempt. He testified that the guard fortunately had been able to escape out a back entrance or window. In summarizing his experience at Attica, Mr. Morales said that he has wrestled with the legacy of Attica, but that he "cannot find a way of healing." He succinctly testified that "[t]here is no cure for this."

Claim of Jerome Samuel Rosenberg
Mr. Rosenberg testified in support of his claim on July 17, 2000 via teleconference call from Wende Correctional Facility infirmary. Mr. Rosenberg claims that he was in D-Yard on September 13, 1971 and that he was singled out as a "leader" by retaking forces for particularly brutal treatment due to his role as a member of the negotiating team. He alleges extensive physical injuries and acts of vicious torture. When he was in D-Yard, he received a gunshot wound to his left knee, burns to his eyes and skin from pepper gas, bruises and abrasions from severe beatings with clubs and kicks from State troopers.
In A-Yard, he received a fractured skull from a blow to his head with the butt of a Thompson sub-machine gun or semi-automatic weapon, rendering him dazed or unconscious. He also stated that every rib in his body was broken from blows of a gun butt and that his lungs collapsed. He also asserts that his right elbow was fractured in A-Yard and that his broken bones have never properly healed. When he ran the gauntlet, he was kicked in the stomach by a trooper, clumps of his hair were ripped *556 from his head, and his feet were severely cut by the broken glass.
He claims that he was taken to Housing Block Z or "the Box", where he was viciously struck in the face with a heavy tire chain, resulting in damage to the optical nerve of his right eye, neck vertebra injuries, and severed trigeminal nerves. He claims that his left knee cap (which had previously been shot) was broken by a blow from a rifle butt. He claims that he received more beatings and was thrown down three flights of stairs by guards returning him from the infirmary on September 14, 1971. He was denied food, water, light, a mattress, bedding, heat, clothing, and any medical attention for nearly 48 hours and that he was subjected to constant death threats.
Mr. Rosenberg testified that he has suffered permanent injuries such as neurological damage, including a severed trigeminal facial nerve, which causes excruciating pain and requires constant pain medication. He claims that he has undergone five operations on his head to alleviate the pain, all to no avail, and that any further surgery would result in paralysis. He has permanent damage to the left half of his heart, which has resulted in several heart attacks and numerous angina episodes. He has also had congestive heart failure and edema. He asserts that he has had three major open-heart operations, as well as several heart catherization and angioplasty procedures. He stated that, in 1986, he had a double by-pass operation during which he died on the operating table but was revived. He claims permanent damage to the optical nerve of his right eye and permanent scarring below the eye. He claims that he had twelve teeth knocked out, requiring bridgework and dentures. He claims to have ten deformed ribs and advanced sclerosis of the spine, as well as herniated discs. He asserts that he is in constant pain and must generally use a wheelchair. He said that he had collapsed lungs which resulted in his current emphysema and end-stage lung disease, which requires 24-hour use of oxygen. He has had a series of transient ischemic attacks and two strokes. He claims to have an inoperable aortic aneurysm which could burst at any time, causing instant death.
Mr. Rosenberg also claims to suffer from lasting emotional distress, including chronic post traumatic stress disorder, which causes hyperactivity and bouts of depression.

Claim of Bernard Stroble
Linda Borus brings this claim as the administrator of the Estate of Bernard Stroble, who died in 1982. Ms. Borus testified on July 18, 2000 that on September 13, 1971, while an inmate at Attica in D-Yard, Stroble was shot in the back near his spine, and in his hands during the retaking. He was carried into A-Yard by fellow inmates, where, after laying on the ground for hours, he was taken by stretcher to the prison hospital. He lay with 50 or so other prisoners along the wall of the hospital where he again had to wait for a doctor to examine him. Later, when taken back to a cell block, he was dumped off of his stretcher and beaten by a group of approximately six guards, including one who stuck him repeatedly with a screwdriver. He was put into a cell by himself and was threatened with death. The next morning he was taken to a hospital, where surgery was performed on his hands to try to remove bullets which had lodged in both wrists, and near his spine. Ms. Borus claims that her husband experienced physical and emotional pain until he died in 1982.

Claim of Akil al-Jundi (a/k/a Herbert Scott Dean)
Mr. Daniel Meyers of New York City files this claim on behalf of Akil Al-Jundi, who was present in D-Yard at Attica Correctional Facility on September 13, 1971. Mr. Al-Jundi, who died August 13, 1997, was one of the primary leaders of the Muslim inmates who guarded the hostages and kept them safe during the riot. Mr. *557 Meyers claims that Mr. Al-Jundi was shot in the left hand by a .270 rifle while guarding the hostage circle. The damage to his hand was so serious that he could see through his hand. He was also hit by a bullet fragment under his right eye. He was forced to go down the A-Steps while being beaten, was forcibly stripped, made to crawl in the mud and beaten through the A-Gauntlet. He was then placed on a stretcher by National Guard medics and placed against a fence outside the hospital with about forty other wounded prisoners on stretchers.
While he was lying on the ground, he saw corrections officers torturing another Muslim leader, James Richey, by using their rifles and sticks and jabbing them in Richey's abdominal gunshot wounds. To divert their attention, Al-Jundi sat up on his stretcher and began to chant. The officers turned on him, dumped him on the ground and beat him with clubs until he was re-housed in a cell in Housing Block z. Still bleeding badly several hours later, he was finally transferred to the hospital where his hand was bandaged, and he was given stitches for a gash on his head, along with two aspirin. Two days later, he was allowed to see a surgeon with expertise in hand reconstruction. The surgeon performed sixteen major and sixteen minor operations to reconstruct the hand, including bone grafts, skin grafts and insertion of plastic implant over the hole. At the surgeon's order, he was transferred to Meyer Hospital on September 17, 1971, where he remained until December. Just before he was transferred to Meyer Memorial Hospital, corrections officers took Mr. Al-Jundi out of his cell, telling him that they were going to bury him alive. They took him to a remote area of the prison and put him in a big hole, telling him that "Allah would not help him." They kept him in the hole torturing him for a long time before finally taking him out and releasing him to outside hospital care.
Mr. Al-Jundi's face and left hand were permanently scarred by gunshot injuries. Use of his left hand was permanently impaired. He suffered flashbacks, nightmares, severe avoidance problems. Prior to his death on August 13, 1997, Mr. Al-Jundi acted as the lead plaintiff in the Attica case working to obtain damages for the inmates injured in the riot.

Claim of James Rufus Tatum
Mr. Robert Tatum, of Buffalo, New York files this claim on behalf of his deceased brother, James Rufus Tatum, who was an inmate in D-Yard at Attica on September 13, 1971. He claims his brother was shot in the head during the retaking and spent several months recovering in Erie County Medical Center. He claims that as a result of the head wound his late brother suffered from seizures until his death on September 11, 1988.

Claim of Angel Vazquez Villanueva
Mr. Villanueva, age 60, of Hatillo, Puerto Rico, was an inmate at Attica, in D-Yard, on September 13, 1971. He supplemented his written claim in telephone conversations on July 17, 2000 and August 17, 2000. Because he resides in Puerto Rico and has limited financial resources, he chose to have the Court rely upon his written claim form supplemented by information supplied in his telephone interviews.
On September 13, 1971, he was standing by B-Block corner in D-Yard when suddenly State troopers, wearing gas masks with rifles, entered the Yard. He was shot four times in his left leg and thrown to the ground. When on the ground, he was shot again in his right leg. He was unable to identify who shot him because they were wearing gas masks. He laid on the ground for a while and then he was taken to the prison hospital where he was given a blood transfusion in the hallway and some medication. He remained in the prison hospital for three to four days and then was transferred to Meyer Memorial Hospital in Buffalo where he remained for *558 four months. He received operations to his left leg to repair veins and arteries. Bones were fractured by the gunshot wound and his leg was placed in a cast. He was in a body cast from his waist to the bottom of his legs for about a month. He still has no feeling in the right leg and he walks with great difficulty and pain. He is only capable of sleeping two to three hours at night because he is haunted by nightmares of the event. He claims to suffer from lasting emotional distress and suffered a nervous breakdown. He still is under doctor's care for pain and emotional distress. He can only work odd jobs because of his disability.

Claim of Willie James Sullivan
Willie James Sullivan a/k/a Shareef B. Thabit, age 58, of Ft. Myers, Florida testified in support of his claim on June 28, 2000. On September 13, 1971, he was a member of the security team which protected negotiators who entered D-block. He also maintained a part of a security perimeter surrounding the hostages in the center of D-Yard. The helicopter came over and dropped gas and he heard shooting from the helicopter. He was shot in his back (right scapula) and lay on the ground in the mud. A trooper came along and ordered him to stand up with his hands over his head. Because of the wound, he was unable to raise his hand to his head. A trooper ordered him to remove a football helmet that he was wearing for protection, and proceeded to kick the helmet off of his head, leaving a permanent scar on his left forehead. He was one of the last wounded to be removed from D-Yard to the infirmary and it was not until later in the afternoon of September 13, 1971 that he was eventually taken by ambulance to Meyer Memorial Hospital in Buffalo, New York. A corrections officer escorted him and told him, "Nigger, we're going to open the door on this ambulance and dump you into the road when we get over the top of the hill so that a truck can run over you." The ambulance then stopped, and the officer opened the back doors. Mr. Sullivan testified that he prayed they would not dump him onto the road and that the ambulance did eventually resume toward Buffalo. He testified, "I thought I was going to die but God saved me." Two bullet fragments were removed at the hospital, and it was determined that the bullet was fired from a .270 caliber weapon. He developed an infection in the wound requiring a graft. The first graft was rejected and a second graft was placed on the wound site. The second graft took place on October 5, 1971. Pictures introduced which were recently taken reveal a large wound site in the right back, upper quarter. "The wound healed itself," Mr. Sullivan testified. He is unable to raise his right arm to full extension and is permanently disabled from the injury.

Claim of Edward Kowalczyk
Mr. Kowalczyk testified at the Batavia Federal Detention Facility in Batavia, New York on August 2, 2000. He is currently incarcerated at Southport Correctional Facility, and was an inmate at Attica and claims to have received multiple gunshot wounds on September 13, 1971. He received a gunshot wound to the left side of his head near his temple which lodged behind his left ear and was later surgically removed. He claims to have sustained multiple gunshot wounds to the chest, two of which resulted from bullets which went through his chest and lodged in the upper left and right back areas, and were also later removed. He was also shot in the right leg below the knee and again in his genital area. He also sustained a bullet fragment in his right wrist. In total, he claims to have undergone surgery at least four times for removal of bullets/bullet fragments. Mr. Kowalczyk has submitted medical records from Meyer Memorial Hospital showing that he was admitted on September 13, 1971 with gunshot wounds in the chest, abdomen, back, and base of the penis. The records reflect that he underwent surgery on September 18, 1971 and October 20, 1971 for removal of the bullets from his back.
*559 As he lay waiting for hours for transportation to an outside hospital, he was struck by a corrections officer on the left side of his head with a club. He feels that the delay in receiving medical treatment caused many inmates to bleed to death. Today, he suffers from insomnia and nightmares.

Claim of Alfred D. Plummer
Alfred D. Plummer currently incarcerated at Clinton Correctional Facility, testified at the Batavia Federal Detention Facility in Batavia, New York on August 2, 2000. He was present in D-Yard at Attica on September 13, 1971 and initially sustained a gunshot wound to his abdomen in the corridor between D-Block and A-Yard. He was also shot in his leg. A trooper ordered him to get up and walk out into A-Yard but he was unable to do so. The trooper assumed that he was unwilling to respond to his command when, in fact, he was incapable of walking. The trooper then shot him in the head with a handgun. Two troopers dragged him into A-Yard and, as he was bouncing down the steps into A-Yard, he regained consciousness. Each trooper had one of his arms and they were dragging him down the steps. He was then taken back to D-Block where one of the doctors  Dr. Williams kicked him and said "[w]ho's this?" The troopers responded, "[t]hat's Plummer" and they kicked him. He next regained consciousness in the morgue. He was placed there and given up for dead. The National Guard medics were examining each of the bodies in the morgue and found that he and two other prisoners were still alive. He was then taken to Meyer Memorial Hospital where he underwent extensive surgery for repair to his abdomen and spine. He underwent a colostomy for damage to his intestines. He underwent separate surgery for the removal of the bullet in his brain. The procedure was described as a left occipital craniotomy which was done on September 13th. Subsequent surgeries were performed for the removal of the colostomy and for the insertion of a metal plate in his skull to cover the bullet wound damage to the skull.
He has suffered loss of peripheral vision in his right eye and has developed epilepsy from the brain damage and is taking Dilantin daily. All these injuries were imposed upon him without any provocation on his part. He continues to have recurring nightmares and of "being shot in the head at point blank range."

Claim of Chris Reed (a/k/a Oji Reed)
Mr. Reed, of Renssalaer, New York, provided testimony on July 25, 2000 in support of his claim. Mr. Reed was present in D-Yard on September 13, 1971 and was 21 years old at that time. He received four gunshot wounds to his lower left leg. He testified that a bullet in his left thigh "exploded and took out a big chunk" of his leg. Medical records confirm that he "sustained [a] high velocity wound of the proximal left tibia and fibula with large soft tissue loss." He testified that he was also shot once in the right foot. While in D-Yard, after Mr. Reed had been shot, troopers debated in front of him whether to kill him or let him bleed to death. Some troopers jammed their rifle butts into his injured legs and dumped lime onto Mr. Reed's face and injured legs. Eventually, he became unconscious and was moved to where the dead inmates were kept. He testified that, when he awoke, he was "stacked up with the dead bodies". He was handcuffed behind his back with plastic cuffs. The lime in his face and eyes burned so badly that he tried to rub his face in the bloody mud puddles where he was lying. He was eventually placed on a stretcher where law enforcement officials jerked on his wounded left leg. He passed out again from the pain.
Subsequently a cast was placed on his leg which only aggravated the injury. The cast was removed at Attica. Mr. Reed testified that he awoke to the pain of having the cast cut off. He testified that he could feel the instrument cutting into his *560 leg and that he screamed in agony but was told to "shut up". He still has scars on his upper thigh from the cuts. His left leg was amputated at the knee on September 16, 1971, at Meyer Memorial Hospital after his leg became gangrenous due to the inadequate medical care he received at Attica. To complicate matters, Mr. Reed testified that his mother was told by the authorities that he was dead and was called to the hospital to identify the body. He testified that, when she arrived and saw him move, she immediately had a heart attack. Two additional surgeries were later performed to close the stump on Mr. Reed's amputated left leg. He testified that he has suffered many problems with the prosthetic devices he has used over the past 28 years. Medical records do reflect that his leg amputation has caused several side effects, including chronic painful ulceration in the back of his left knee area and back pain.
Mr. Reed continues to suffer from severe emotional distress, although he has commendably moved on with his life to graduate from college, marry, raise two sons, and currently work as a tax auditor for the State of New York.

Claim of Eric Thompson (a/k/a Cleveland Jomo Davis)
Mr. Davis, who is currently incarcerated at Deerfield Correctional Center in Capron, Virginia, claims that he was an inmate at Attica on September 13, 1971, and was present in D-Yard. When the shooting began, Mr. Davis was struck on his upper left arm with a shotgun bullet which "ripped open the inside of my left arm". A fellow inmate carried Mr. Davis into D-Corridor, where he remained until the troopers entered the yard. While in the corridor, and after having already been shot in his arm, Davis was shot six more times in his neck and back by a corrections officer who shouted "die nigger, die." He was then ordered to crawl to A-Yard and was kicked repeatedly because he was unable to crawl "fast enough". He was stripped and dragged to A-Block where he fell unconscious.
When he regained consciousness, Mr. Davis heard a National Guardsman pleading with a prison doctor to give Davis medical attention. The doctor however said that there was nothing wrong with Davis and that he should be put back in his cell. After spending a night in a cell, he was taken to a hospital room where the same doctor refused to treat him. Another doctor, however, finally treated Mr. Davis's arm, but his neck and back wounds remained untreated. Mr. Davis has supplied medical records indicating his various bullet wounds, and states that "00" buckshot, .270 bullets, and bullets from mid to high-caliber pistols were taken from his body. He was given little or no pain medication while in the hospital, even while undergoing skin graft operations, in which skin from his leg was removed and grafted onto his chest and arms. He was then only given aspirin for his pain.
Although Mr. Davis had lost significant amounts of blood from the wounds and surgery, he was not given a transfusion until after the surgery, when he was transferred to a non-prison hospital. He was then given three units of what turned out to be the wrong blood type, causing further adverse reactions. He was returned to Attica where he was housed in the Special Housing Unit and was denied further medical care.
Many of the bullets in Mr. Davis's body were never removed because they are lodged near his spine and kidney, and removal would require high risk surgery. A benign growth has been discovered in his lung, which he attributes to scar tissue from a gunshot wound. He continues to feel pain in his left arm and torso. He has limited range of motion in his left arm and has nerve damage resulting from the skin grafts. He stated that he can feel bullets that remain lodged in his left arm. He suffers severe emotional distress including flashbacks, nightmares, and post traumatic stress disorder. He witnessed an inmate *561 being shot to death during the retaking and feels guilt about surviving while others died.

APPENDIX II

CATEGORY V  DEATH CLAIMS

Each Death Claim is awarded $25,000 except for William McKinney who is awarded $27,000
A. Allen, William
B. Barnes, John
C. Barkley, Elliott James
D. Buggs, Frankie a.k.a. Melvin Ware
E. Davis, Bernard
F. Durham, Allen
G. Hicks, Thomas
H. Johnson, Emanuel
I. Lundy, Charles Avery
J. Mack, Freddie Leea
    a.k.a. James Robinson
K. Martin, Geddell
L. McKinney, William
M. McNeil, Lorenzo
N. Melville, Samuel
O. Menyweather, Milton III
P. Prescott, Carlos J. Garcia
Q. Rivera, Ramon
R. Santos, Santiago
S. Vasquez, Rafael
T. Williams, Alfred Leonard

SYNOPSIS OF EACH DEATH CLAIM


William Allen  Date of Birth: 4/15/50
Mr. Allen was serving a maximum sentence of four years for Manslaughter 2nd Degree with a release date in 1972. He was 19 years old at the time of his arrest. He was a cook before he went to prison. He died on September 13, 1971, at age 21, from gunshot wounds from a 38 caliber handgun and a shotgun with .00 buckshot while in D-Yard. Records indicate that he was married.


John Barnes  Date of Birth: 4/20/48
Mr. Barnes was serving a five year sentence for Attempted Robbery 3rd Degree with a release date in 1973. He was 19 years old at the time of his arrest. He was a student before going to prison. He died on September 13, 1971, at age 23, from gunshot wounds in the back. Records indicate that he was not married.


Elliot J. Barkley  Date of Birth: 3/1/50
Mr. Barkley was serving a four year sentence for Forgery with a release date in 1972. He was 18 years old at the time of his arrest. He was training as a laboratory technician before he went to prison. He died on September 13, 1971, at age 21, from gunshot wounds in the back by a tumbling .270 caliber slug. Records do not indicate his marital status, but his son, Shawn Keith Jacque, is listed as his legal representative.


Frankie Buggs (a/k/a Melvin Ware)  Date of Birth: 12/16/41
Mr. Buggs was serving a five year sentence for Robbery 3rd Degree with a release date in 1974. He was 28 years old at the time of his arrest. He was a steel worker before he went to prison. He died on September 13, 1971, at age 29, as a result of being shot on the catwalk. He sustained several wounds from .270 caliber bullets and .00 buckshot. Records indicate that he was not married.


Bernard Davis  Date of Birth: 4/7/50
Mr. Davis was serving a seven year sentence for Robbery 2nd Degree with a release date in 1957. He was 20 years old at the time of his arrest. He died on September 13, 1971, at age 21, as a result of gunshot wounds to his chest, left hip, and left thigh. He received these gunshot wounds from .00 buckshot while he was behind a barricade. Records indicate that he was not married.


Allen Durham  Date of Birth: 10/11/50
Mr. Durham was serving a twenty year sentence for Murder 2nd Degree with a release date in 1984. He was 17 years old at the time of his arrest. He worked for an organization called "Youth In Action" before he went to prison. He died on September 13, 1971 in the prison infirmary, at age 20 years, after receiving multiple gunshot wounds from a shotgun. Records indicate that he was not married.


*562 Thomas Hicks  Date of Birth: 5/21/40
Mr. Hicks was serving a seven year sentence for Robbery 2nd Degree with a release date in 1975. He was 28 years old at the time of his arrest. He worked as a salesman before he went to prison. He died on September 13, 1971, at the age of 30, from internal hemorrhage as a result of being shot with a shotgun and a .270 bullet from a rifle in D-Yard near the hostage circle. Records indicate that he was married.


Emanuel Johnson  Date of Birth: 1/12/38
Mr. Johnson was serving a sentence of five to eight years for Robbery 3rd Degree. He would have been conditionally released in 1972. He was 29 years old at the time of his arrest. He was an interior decorator before he went to prison. He died on September 13, 1971, at the age of 33, from a gunshot wound to the right side of his head. Records indicate that he was not married.


Charles Avery Lundy  Date of Birth: 8/26/41
Mr. Lundy was serving a fifteen year sentence for Attempted Murder with a release date in 1983. He was 27 years old at the time of his arrest. He worked as a physical education instructor before he went to prison. He died on September 13, 1971, at age 30, when he was struck by a .270 bullet in his right upper chest. Records indicate that he was married.


Freddie Lee Mack (a/k/a James Robinson)  Date of Birth: 4/9/46
Mr. Mack was serving a life sentence for Murder 1st Degree. He was 22 years old at the time of his arrest. He worked as a stock clerk before he went to prison. He died on September 13, 1971, at the age of 25, as a result of gunshot wounds. Records indicate that he was not married.


Gedell Martin  Date of Birth: 6/19/35
Mr. Martin was serving a four year sentence for Attempted Possession of a Dangerous Weapon. He was 35 years old at the time of his arrest. He was a house demolitioner before he went to prison. He died on September 13, 1971, at age 36, as a result of gunshot wounds. Records indicate that he was married.


William McKinney  Date of Birth: 12/10/39
Mr. McKinney was serving a twenty year sentence for Manslaughter 1st Degree with a conditional release date in 1981. He was 31 years old at the time of his arrest. He was a truck driver with a drug problem before he went to prison. He died on September 15, 1971, at age 32, while being admitted to Meyer Memorial Hospital. He died of complications from multiple gunshot wounds to his stomach. Records indicate that he was not married. Because he lived two days beyond September 13, 1971, his estate is awarded an additional $2,000 for a total of $27,000.


Lorenzo McNeil  Date of Birth: 9/8/41
Mr. McNeil was serving a sentence from five to seven years for Robbery 3rd Degree with a conditional release in 1969. He was a machine operator before he went to prison. He died on September 13, 1971, at age 29, from a gunshot wound to his head. Records indicate that he was not married.


Samuel Melville  Date of Birth: 10/14/35
Josh Melville, son of Samuel Melville and his appointed legal representative, testified on August 7, 2000 in support of his claim for the death of his father. He spoke eloquently on behalf of his father and introduced a series of exhibits consisting of pictures, a forensic ballistic report, and photos of his deceased father in support of his position that his father was intentionally killed by a New York State trooper. The proof indicated that Samuel Melville died instantly from gunshot wounds. Josh Melville emphasized that his father stood up for injustice, protected the hostages, and was targeted for assassination. "It was like shooting fish in a barrel." In a prepared statement (similar to the one attached to his claim), he emphasized *563 that his father was a plumbing design engineer prior to his incarceration, was making $12,000 a year in 1965, and was serving a seven to fourteen year sentence for Arson 3rd Degree. His father was active in the civil rights movement, and opposed the United States' policy in Viet Nam. His father would have been 45 years old when released from prison had he lived and because of his death, he has been denied his father's nurturing through the years. He plans to establish an educational fund with the amount of any award given by the Court. He also urged the Court to give special consideration in determining the amount of the award based on his father's position opposing U.S. policy in Viet Nam and "the unmitigated waste of American lives." He felt that his father's life had special value for which he should be compensated. Josh Melville was nine years old when his father passed away. His father and mother were divorced. Samuel Melville was approximately 34 years old at the time of his arrest.


Milton Menyweather III  Date of Birth: 7/4/46
Mr. Menyweather was serving a sentence from three to five years for Arson as a result of a domestic dispute. In a telephone interview with the claimant, Millicent D. Williams, sister of the deceased, she indicates that he assisted his father in the family dry cleaning business before he went to prison. He died on September 13, 1971, at age 25, from wounds to his back and chest and right lung as a result of .270 bullet fired from a rifle. He died on the A-Catwalk on the morning of September 13, 1971. Source: McKay Report, Appendix D. Records indicate that he was not married. The claimant, Millicent D. Williams, is the sole heir and is entitled to make the claim on behalf of the estate of Milton Menyweather III.


Carlos Prescott (a/k/a Carlos Garcia)  Date of Birth: 12/19/48
Mr. Prescott was serving a life sentence for Murder 1st Degree. He was 22 years old at the time of his arrest. He was employed as a mechanic before he went to prison. He died on September 13, 1971, at age 22, from internal hemorrhage as a result of gunshot wounds from .00 buckshot. Records indicate that he died on the A-Catwalk on the morning of September 13, 1971. Source: McKay Report, Appendix D. Records indicate that he was not married.


Ramon Rivera  Date of Birth: 12/1/33
Mr. Rivera was a parole violator with a maximum release date of November 21, 1972. He was 35 years old at the time of his arrest. He worked as a "handyman" before he went to prison. He died on September 13, 1971, at age 38, after he was shot in the wrist and thigh in a tunnel in D-Yard, and bled to death. Records indicate that he was not legally married, but has five children.


Claim of Santiago Santos  Date of Birth: 9/5/42
Mr. Santos was serving a four year sentence for Burglary 3rd Degree with a release date in 1972. He was 27 years old at the time of his arrest. He was a clerk before he went to prison. He died on September 13, 1971, at age 28, from internal hemorrhage due to a .270 rifle and shotgun wound to his chest and right lower leg while his hands were over his head in D-Yard. Records indicate that he was married.


Rafael Vasquez  Date of Birth: 10/3/40
Mr. Vasquez was serving a three year sentence for attempted Assault 2nd Degree with a release date in 1973. He was 30 years old at the time of his arrest. He worked as a packer before he went to prison. He died on September 13, 1971, at age 30, from a gunshot wound. Records indicate that he was not married.


Alfred Leonard Williams  Date of Birth: 6/20/41
Mr. Williams was serving a twenty year sentence for Manslaughter 1st Degree. He was 28 years old at the time of his *564 arrest. He worked as a clerk before he went to prison. In a telephone interview with claimant, Helen McDaniel, who was the wife of Alfred Leonard Williams, she stated that Mr. Williams was about 30 years old and was in good health at the time of his death on September 13, 1971. He died as a result of being shot with a .00 buckshot from a shotgun. They were married in 1963 and had one child who is now an adult. Mr. Williams was a postal employee when he committed his first crime in 1968 at which time he became a fugitive. Upon his return, he committed another crime and was sentenced to a twelve-year term of incarceration with unconditional release. He began serving his sentence in October of 1970. Release date unknown.

APPENDIX III

DISALLOWED OR WITHDRAWN CLAIMS
Claims were disallowed if claimant was not an Attica inmate in D-Yard on September 13, 1971. Claims filed after July 7, 2000 (the cutoff date), without valid explanation, were also disallowed. Withdrawn claims were voluntarily withdrawn.
 1. Barbarisi, Frank
 2. Benjamin, George
 3. Boalds, Osborne
 4. Bradwell, Joseph
 5. Brink, Vincent
 6. Collins, Ronnie
 7. Dandridge, Terry
 8. DeGaglia, Anthony
 9. Edwards, Sanford
10. Fuller, Willie E. Jr.
11. Gaines, Jacob
12. Grace, James Willie
13. Hanigan, Robert
14. Hannah, Alton
15. Hill, John Boncore
16. Hines, Morris
17. Hitchens, Gene  (also see Appendix IV)
18. Hoblin, Charles
     a.k.a. Charles Pernasilice
19. Jackson, William Dale
20. Jones, Harold
21. Keesey, Steven Ray
22. Lang, Richard
23. Maher, Richard John
24. Majer, Walter
25. Marcelin, Harvey
26. McDuffee, Jack
27. Miller, Alfred
28. Muntaqim, Yahaa
     a.k.a. Johnnie Roballo
29. Nemley, Thomas
30. Nicholson, James W.
     (also see Appendix IV)
31. Pauley, Edward
32. Reynolds, Charles Lee
33. Rucker, Calvin
34. Sampson, Johnnie Lee
35. Schnebly, David
36. Scott, Anthony
37. Smith, Michael Warner
38. Thomas, Curtis Jr.
39. Tilley, Charles
40. Woods, Robert Ferman
41. Wright, Leon

APPENDIX IV

CORROBORATING TESTIMONY

Michael Smith
A number of former Muslim inmates testified that they had been singled out for "special" brutal treatment by troopers and corrections officers because they had played an active role in protecting the hostages during the four days before the retaking. Because a number of militant inmates were prepared to do harm to the hostages, Frank "Black" Smith, in conjunction with the Muslim leadership, implemented a plan to secure the safety of the hostages during negotiations.
This view was corroborated by Michael Smith, age 51, a former corrections officer who was a hostage up to September 13, 1971. He testified that he was taken hostage on September 9, 1971 by a group of inmates who were out of control. He described them as a "wave of human emotion." He was in charge of the sheet metal shop and developed a good rapport with the inmates who worked under him and they protected him from the militant group. But eventually he came under the control of the take-over group and found himself in the center of D-Yard with other hostages. One of the inmates proved to be his life saver. The inmate was Don Noble whom he had befriended and who worked in the sheet metal shop. Noble protected *565 him on September 9, 1971 and would later save his life on September 13, 1971.
Mr. Smith was interviewed by the media while being held hostage along with Corrections Officer Cunningham. He conveyed what the inmates' demands were for improved conditions and reported that he was not being harmed. He was blindfolded most of the time. Upon receiving news of Corrections Officer Quinn's death, the negotiation process broke down and a different "mood" set in.
On Sunday night, September 12, 1971, the feeling was "somber." He got a pen and wrote a good-bye note to his wife and family on dollar bills which were in his wallet. He testified that the hostages sat in a circle and leaned up against each other for support.
On Monday, September 13, 1971, he was selected, along with a few other hostages to be taken up on the A-Yard catwalk and a hostage execution was arranged. He was taken to the top of the catwalk by three inmates and sat on a chair blindfolded. Inmate Don Noble was on his left and held a knife to his throat. As the Army helicopter hovered over them and dropped tear gas, the shooting started and the inmate on his right was shot twice and blown over the railing of the catwalk. Don Noble pulled him to his left and the inmate immediately behind him received a fatal volley of gunfire. Noble was shot and Michael Smith was shot four times in the stomach and once in the arm. The chair on which he had been sitting disintegrated from gunshots. Mr. Smith told the Court, "I don't know how long the shooting went on. You could hear people crying, people dying, and people screaming."
He never lost consciousness as he laid on the catwalk until a trooper stood over him pointing a shotgun at his head. He was certain that he was going to be killed. A corrections officer saw what was going on and yelled to the trooper, "he is one of us" and then the trooper focused his attention on Don Noble who was still alive. Michael Smith yelled to the trooper, "he saved my life" and the trooper spared Noble.
He was eventually taken by National Guard medics to St. Jerome's Hospital in Batavia for an extensive period of treatment involving multiple surgeries. He was eventually released from service as a corrections officer because of his physical inability to perform his duties. He commented on the inaccuracy of the McKay Report which claimed that he had been merely knocked unconscious  no mention of his extensive gunshot wounds nor how they were obtained. He openly stated that his life was saved while he was held hostage because of the dedicated efforts of the Muslim group at Attica. "In fact, I can recall hearing one of the Muslim leaders instructing one of their men that if anyone tries to break through their [Muslim] perimeter to kill them or die protecting the hostages."
I found Mr. Smith to be totally credible and he corroborated testimony given by the former Muslim inmates who claimed they were given unwarranted "special treatment" because they were labeled as "leaders" when, in fact, they were protectors.

James W. Nicholson
James Nicholson, age 60, of Medina, New York testified on June 21, 2000 and related events from his vantage point as an inmate in C-Block on the morning of September 13, 1971. Although he was injured on September 9, 1971, he was not qualified to share in the settlement since he is not a class member. (He was not in D-Yard on September 13, 1971.)
Prison records do not reflect that Mr. Nicholson was present in D-Yard. He also testified during the 1991 trial in this litigation, admitting that he was not present in the Yard on September 13, 1971. He was consistent in that view when he offered corroborating testimony in these proceedings. He does not share in the settlement proceeds and fully understands why.
*566 His testimony is helpful because he was a former Sheriff's Deputy from Niagara County and saw many of his former fellow officers preparing themselves to take back the prison on the morning of September 13, 1971. He saw troopers climb to the roof of C-Block using ladders. Each was equipped with a 30 caliber rifle with telescopic lens. There were approximately a dozen of them and they were the sharpshooters assigned positions on top of C-Block. They had a clear shot at the hostages lined up on the catwalk of A-Block and elsewhere. He was very emotional in describing the shooting that took place and how "unnecessary it was." He had trained officers in riot control as a Sheriff's Deputy and was a former Marine MP and felt that there was no need to use bullets. Tear gas would have been sufficient to subdue the inmates.
After the shooting subsided, he had a clear view of the courtyard outside the infirmary and saw the inmates lying on stretchers waiting their turn for treatment. "It seemed like they laid there for hours" and, indeed, they did. His testimony corroborates the testimony of other witnesses concerning the length of time it took to receive medical treatment for those who were seriously injured.

Gene Hitchens
Gene Anthony Hitchens of Miami, Florida was a 22-year old inmate at Attica on September 13, 1971 whose claim was disallowed because he was not physically present in D-Yard on that date. He knew in advance of his testimony that he did not qualify to share in the settlement, yet, at his own expense, he traveled from Miami to testify. Although he was otherwise injured, he did not fit the definition set forth in the terms of the settlement requiring that claims could only be honored for those who were class members as defined in a previous Order of the Court in 1979 as those inmates who were present in D-Yard on September 13, 1971. But his testimony is otherwise relevant in explaining the individual tragedy that befell the inmates starting on September 9, 1971 through the retaking on September 13, 1971 and thereafter.
Mr. Hitchens was housed in cell block "C" and assigned to the hospital staff as a hospital worker and as the C-Block runner. As a hospital worker, he was responsible for the intake and discharge processing of inmates at the prison and for assisting the prison physician with the Monday through Friday sick call.
On September 9, 1971 at approximately 9:00 a.m., he was delivering unit mail to the A-Block side of what was commonly known to the inmate population as Times Square. As he was returning from a trip to the control center desk at A-Block, he was ordered held by one of the Times Square corrections officers on duty who was the first to see a large crowd running through the hallway. Almost halfway down the long breezeway leading to Times Square, he could see a large group of inmates running towards him and the corrections officers pulled him in front of them as they rushed through the Times Square gate and had it locked. It turns out he was the only inmate with three corrections officers who made it past the Times Square checkpoint seconds before the large crowd of inmates arrived.
He saw the officers assigned to Times Square being rushed and they were all being overcome by a large number of inmates who were dressed in athletic gear carrying baseball bats and brandishing other menacing objects. In that instant, he was no longer the trusted messenger who carried confidential information for Attica personnel. Nor was he remembered as the trusted hospital worker assisting inmates and physicians at sick call. In that instant, like so many others, he became a target for hatred and abuse. He was struck over his shoulder and back by corrections officers with a club and dragged to a cell in C-Block. Confused, he kept asking the officer, "What did I do? Why are you treating me this way?" *567 From his cell he was able to look directly into D-Yard. He was pulled from his cell on a number of occasions and was told that he would be punished severely for Officer Quinn's death because "you were in the exact location of his post when all the shit started." He was also accused of carrying messages and helping the coordination of the inmate uprising and for the plans of escape and movement by the inmates. He was threatened with severe punishment in solitary confinement if he did not confess to his role to alert the rest of the prison to the time and date of the uprising.
When the retaking was ordered on September 13, 1971, two corrections officers arrived at his cell, slammed his face against the window bars, and ordered him to watch "and see what happens to fucking convicts who didn't obey the rules and try to run something." He saw some of the inmates being shot in spite of the fact that they were waving their hands high in the air and begging that their lives be spared. From his cell, he was forced to watch it all unfold in front of him, helpless. It is that memory that has tortured him all these years.
He had this to say during his testimony about Officer Quinn  who eventually died from head wounds inflicted by inmates who struck him on the head on September 9, 1971.
And I want to say if anybody associated with Officer Quinn is in this courtroom, I am so terribly sorry that that man lost his life.
I've never been in a position to tell that, to say that to anybody that it would have made a difference to.
But that man looked after me. He looked after me and I felt safe because of him, and I guess I was able to hold on to my humanity because of his concern for me.
Mr. Hitchens was an impressive witness. He is currently an associate in a program sponsored by the Kellogg Foundation in Miami, Florida as an outreach program to help children from diverse backgrounds take a positive path with their lives. Mr. Hitchens accepted the fact that he could not share in the settlement fund but wanted the opportunity to testify to state publicly his relationship with Officer Quinn and how unnecessary the suffering and carnage was. His testimony gave much insight to this Court in describing the atmosphere of the period from the start of the uprising on September 9th through the retaking on September 13th and highlighting the fact that there were many victims of the Attica episode  not only those who unfortunately were in D-Yard on September 13, 1971.
I'm leaving Attica here today, your Honor. This is where Attica ends for me. I'm not dragging it. I don't want to talk about it. I don't want to live it again.
NOTES
[1]  The testimony of John Kabel, an Emergency Medical Technician present in D-Yard on September 13, 1971, corroborates this view. His sworn affidavit appears in Appendix IV  "Corroborating Testimony."
[2]  In a trial held in the New York Court of Claims brought by the widow of a deceased hostage, witnesses estimated the firing lasted from 4 to 12 minutes during which time 261 rounds of 12 gauge "00" buckshot were fired discharging approximately 3,000 lethal pellets. In addition, an estimated 103 rounds were fired from .357 caliber, .38 caliber, and .270 caliber weapons. Jones v. State, 96 A.D.2d 105, 107, 468 N.Y.S.2d 223 (4th Dept. 1983), appeal denied, 62 N.Y.2d 605, 479 N.Y.S.2d 1026, 467 N.E.2d 895 (1984). Also, the testimony of Michael Smith, a former corrections officer held hostage who was shot four times during the retaking, describes the intensity of the gunfire. A summary of his testimony appears in Appendix IV  "Corroborating Testimony."